 



Exhibit 10.1
AMENDED AND RESTATED
CREDIT AGREEMENT
DATED AS OF DECEMBER 29, 2006
AMONG
NEWPARK RESOURCES, INC., A DELAWARE CORPORATION,
BATSON MILL, L.P., A TEXAS LIMITED PARTNERSHIP,
DURA-BASE NEVADA, INC., A NEVADA CORPORATION,
EXCALIBAR MINERALS INC., A TEXAS CORPORATION,
EXCALIBAR MINERALS OF LA., L.L.C.,
A LOUISIANA LIMITED LIABILITY COMPANY,
NES PERMIAN BASIN, L.P., A TEXAS LIMITED PARTNERSHIP,
NEWPARK ENVIRONMENTAL SERVICES, L.L.C.,
A LOUISIANA LIMITED LIABILITY COMPANY,
NEWPARK ENVIRONMENTAL MANAGEMENT COMPANY,
L.L.C., A LOUISIANA LIMITED LIABILITY COMPANY,
NEWPARK ENVIRONMENTAL SERVICES OF TEXAS, L.P.,
A TEXAS LIMITED PARTNERSHIP,
NEWPARK HOLDINGS, INC., A LOUISIANA CORPORATION,
NEWPARK TEXAS, L.L.C., A LOUISIANA LIMITED LIABILITY COMPANY,
NID, L.P., A TEXAS LIMITED PARTNERSHIP,
NEWPARK DRILLING FLUIDS LABORATORY, INC., A TEXAS CORPORATION,
SOLOCO, L.L.C., A LOUISIANA LIMITED LIABILITY COMPANY,
SOLOCO TEXAS, L.P., A TEXAS LIMITED PARTNERSHIP,
SUPREME CONTRACTORS, L.L.C., A LOUISIANA LIMITED LIABILITY COMPANY,
COMPOSITE MAT SOLUTIONS L.L.C., A LOUISIANA LIMITED LIABILITY COMPANY,
NEWPARK ENVIRONMENTAL WATER SOLUTIONS LLC, A DELAWARE LIMITED LIABILITY
COMPANY, THE LOMA COMPANY L.L.C., A LOUISIANA LIMITED LIABILITY COMPANY, AND
NEWPARK DRILLING FLUIDS, LP, A TEXAS LIMITED PARTNERSHIP
AS BORROWERS,
THE LOAN PARTIES PARTY HERETO,
THE LENDERS PARTY HERETO FROM TIME TO TIME,
JPMORGAN CHASE BANK, N.A.
(Successor by Merger to Bank One, NA (Main Office Chicago))
AS AGENT AND LC ISSUER,
BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT
AND
THE OTHER FINANCING INSTITUTIONS PARTY THERETO FROM TIME TO TIME

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS     2  
 
            ARTICLE II THE FACILITY     25  
 
           
2.1.
  The Facility     25  
 
  2.1.1.     Revolving Loans     25  
 
  2.1.2.     Facility LCs     27  
 
  2.1.3.     Non-Ratable Loans     31  
 
  2.1.4.     Protective Advances and Overadvances     31  
 
  2.1.5.     [Intentionally Omitted.]     32  
 
  2.1.6.     [Intentionally Omitted.]     32  
 
  2.1.7.     Reallocation of Loans and Commitments     32  
2.2.
  Ratable Loans; Risk Participation     33  
2.3.
  Payment of the Obligations     33  
2.4.
  Minimum Amount of Each Advance     33  
2.5.
  Funding Account     33  
2.6.
  Reliance Upon Authority; No Liability     34  
2.7.
  Conversion and Continuation of Outstanding Advances     34  
2.8.
  Telephonic Notices     34  
2.9.
  Notification of Advances, Interest Rates and Repayments     34  
2.10.
  Fees     35  
2.11.
  Interest Rates     35  
2.12.
  Eurodollar Advances Post Default; Default Rates     35  
2.13.
  Interest Payment Dates; Interest and Fee Basis     36  
2.14.
  Voluntary Prepayments     36  
2.15.
  Mandatory Prepayments     36  
2.16.
  Termination of the Facility     38  
2.17.
  Method of Payment     38  
2.18.
  Apportionment, Application, and Reversal of Payments     39  
2.19.
  Settlement     40  
2.20.
  Indemnity for Returned Payments     40  
2.21.
  Noteless Agreement; Evidence of Indebtedness     40  
2.22.
  Lending Installations     41  
2.23.
  Non-Receipt of Funds by the Agent; Defaulting Lenders     41  
2.24.
  Limitation of Interest     42  
 
            ARTICLE III YIELD PROTECTION; TAXES     43  
 
           
3.1.
  Yield Protection     43  
3.2.
  Changes in Capital Adequacy Regulations     44  
3.3.
  Availability of Types of Advances     44  
3.4.
  Funding Indemnification     45  
3.5.
  Taxes     45  
3.6.
  Lender Statements; Survival of Indemnity     46  
 
            ARTICLE IV CONDITIONS PRECEDENT     47  

A&R Credit Agreement

i



--------------------------------------------------------------------------------



 



             
4.1.
  Effectiveness     47  
4.2.
  Each Credit Extension     50  
 
            ARTICLE V REPRESENTATIONS AND WARRANTIES     51  
 
           
5.1.
  Existence and Standing     51  
5.2.
  Authorization and Validity     51  
5.3.
  No Conflict; Government Consent     51  
5.4.
  Security Interest in Collateral     51  
5.5.
  Financial Statements     52  
5.6.
  Material Adverse Change     52  
5.7.
  Taxes     52  
5.8.
  Litigation and Contingent Obligations     52  
5.9.
  Capitalization and Subsidiaries     53  
5.10.
  ERISA     53  
5.11.
  Accuracy of Information     53  
5.12.
  Names; Prior Transactions     53  
5.13.
  Regulation U     53  
5.14.
  Material Agreements     53  
5.15.
  Compliance With Laws     54  
5.16.
  Ownership of Properties     54  
5.17.
  Plan Assets; Prohibited Transactions     54  
5.18.
  Environmental Matters     54  
5.19.
  Investment Company Act     54  
5.20.
  Public Utility Holding Company Act     54  
5.21.
  Bank Accounts     54  
5.22.
  Indebtedness     54  
5.23.
  Affiliate Transactions     54  
5.24.
  Real Property; Leases     55  
5.25.
  Intellectual Property Rights     55  
5.26.
  Insurance     55  
5.27.
  Solvency     55  
5.28.
  Intercreditor Agreement; Term Agreement     56  
5.29.
  Post-Retirement Benefits     56  
5.30.
  Common Enterprise     56  
5.31.
  Reportable Transaction     56  
5.32.
  Labor Disputes     56  
 
            ARTICLE VI COVENANTS     56  
 
           
6.1.
  Financial and Collateral Reporting     56  
6.2.
  Use of Proceeds     60  
6.3.
  Notices     60  
6.4.
  Conduct of Business     61  
6.5.
  Taxes     62  
6.6.
  Payment of Indebtedness and Other Liabilities     62  
6.7.
  Insurance     62  
6.8.
  Compliance with Laws     64  
6.9.
  Maintenance of Properties and Intellectual Property Rights     64  
6.10.
  Inspection     64  
6.11.
  Appraisals; Additional Real Property Requirements     65  

A&R Credit Agreement

ii



--------------------------------------------------------------------------------



 



             
6.12.
  Communications with Accountants     65  
6.13.
  Collateral Access Agreements and Real Estate Purchases     65  
6.14.
  Deposit Account Control Agreements     66  
6.15.
  Additional Collateral; Further Assurances     66  
6.16.
  Dividends     67  
6.17.
  Indebtedness     67  
6.18.
  Capital Structure     69  
6.19.
  Preservation of Existence; Merger; Survival of Liability     69  
6.20.
  Sale of Assets     70  
6.21.
  Investments and Acquisitions     70  
6.22.
  Liens     72  
6.23.
  Change of Name or Location; Change of Fiscal Year     73  
6.24.
  Affiliate Transactions     73  
6.25.
  Amendments to Agreements     73  
6.26.
  Prepayment of Indebtedness; Subordinated Indebtedness     74  
6.27.
  Financial Contracts     75  
6.28.
  Intentionally Omitted     75  
6.29.
  Financial Covenants     75  
 
  6.29.1.     Fixed Charge Coverage Ratio     75  
 
  6.29.2.     Consolidated Leverage Ratio     75  
 
  6.29.3.     [Intentionally Omitted.]     75  
6.30.
  Depository Banks     75  
6.31.
  Real Property Purchases     75  
6.32.
  Sale of Accounts     76  
6.33.
  Canadian Subsidiaries Negative Pledge     76  
 
            ARTICLE VII DEFAULTS     76  
 
            ARTICLE VIII REMEDIES; WAIVERS AND AMENDMENTS     79  
 
           
8.1.
  Remedies     79  
8.2.
  Waivers by Loan Parties     80  
8.3.
  Amendments     80  
8.4.
  Preservation of Rights     81  
 
            ARTICLE IX GENERAL PROVISIONS     82  
 
           
9.1.
  Survival of Representations     82  
9.2.
  Governmental Regulation     82  
9.3.
  Headings     82  
9.4.
  Entire Agreement     82  
9.5.
  Several Obligations; Benefits of this Agreement     82  
9.6.
  Expenses; Indemnification     82  
9.7.
  Numbers of Documents     84  
9.8.
  Accounting     84  
9.9.
  Severability of Provisions     84  
9.10.
  Nonliability of Lenders     84  
9.11.
  Confidentiality     85  
9.12.
  Nonreliance     85  
9.13.
  Disclosure     85  
9.14.
  Patriot Act Notice     85  
9.15.
  Amendment and Restatement     86  

A&R Credit Agreement

iii



--------------------------------------------------------------------------------



 



             
9.16.
  Prior Dissolutions     86  
 
            ARTICLE X THE AGENT     86  
 
           
10.1.
  Appointment; Nature of Relationship     86  
10.2.
  Powers     87  
10.3.
  General Immunity     87  
10.4.
  No Responsibility for Credit Extensions, Recitals, etc.     87  
10.5.
  Action on Instructions of the Lenders     87  
10.6.
  Employment of Agents and Counsel     87  
10.7.
  Reliance on Documents; Counsel     87  
10.8.
  Agent’s Reimbursement and Indemnification     88  
10.9.
  Notice of Default     88  
10.10.
  Rights as a Lender     88  
10.11.
  Lender Credit Decision     89  
10.12.
  Successor Agent     89  
10.13.
  Delegation to Affiliates     89  
10.14.
  Execution of Loan Documents     89  
10.15.
  Collateral Matters     90  
10.16.
  Co-Agents, Documentation Agent, Syndication Agent, etc.     92  
 
            ARTICLE XI SETOFF; RATABLE PAYMENTS     92  
 
           
11.1.
  Setoff     92  
11.2.
  Ratable Payments     92  
 
            ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS     92
 
 
           
12.1.
  Successors and Assigns     92  
12.2.
  Participations     93  
12.3.
  Assignments     94  
12.4.
  Dissemination of Information     95  
12.5.
  Tax Treatment     95  
12.6.
  Assignment by LC Issuer     95  
 
            ARTICLE XIII NOTICES     96  
 
           
13.1.
  Notices; Effectiveness; Electronic Communications     96  
13.2.
  Change of Address, Etc.     97  
 
            ARTICLE XIV COUNTERPARTS     97  
 
            ARTICLE XV GUARANTY     97  
 
           
15.1.
  Guaranty     97  
15.2.
  Guaranty of Payment     97  
15.3.
  No Discharge or Diminishment of Guaranty     97  
15.4.
  Defenses Waived     99  
15.5.
  Rights of Subrogation     99  
15.6.
  Reinstatement; Stay of Acceleration     99  
15.7.
  Information     99  
15.8.
  Termination     99  
15.9.
  Taxes     100  
15.10.
  Severability     100  
15.11.
  Contribution     100  

A&R Credit Agreement

iv



--------------------------------------------------------------------------------



 



             
15.12.
  Lending Installations     101  
15.13.
  Liability Cumulative     101  
 
            ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL     101  
 
           
16.1.
  CHOICE OF LAW     101  
16.2.
  CONSENT TO JURISDICTION     101  
16.3.
  WAIVER OF JURY TRIAL     102  
 
            ARTICLE XVII THE BORROWER REPRESENTATIVE     102  
 
           
17.1.
  Appointment; Nature of Relationship     102  
17.2.
  Powers     102  
17.3.
  Employment of Agents     102  
17.4.
  Notices     102  
17.5.
  Successor Borrower Representative     102  
17.6.
  Execution of Loan Documents; Aggregate Borrowing Base Certificate     102  
17.7.
  Reporting     103  
 
           

COMMITMENT SCHEDULE
PRICING SCHEDULE
EXHIBIT A BORROWING NOTICE
EXHIBIT B CONVERSION/CONTINUATION NOTICE
EXHIBIT C REVOLVING NOTE
EXHIBIT D FORM OF ASSUMPTION OF OBLIGATIONS
EXHIBIT E COMPLIANCE CERTIFICATE
EXHIBIT F JOINDER AGREEMENT
EXHIBIT G ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT H BORROWING BASE CERTIFICATE
EXHIBIT I AGGREGATE BORROWING BASE CERTIFICATE
EXHIBIT J SUMMARY OF TRANSACTIONS
EXHIBIT K COMMITMENT INCREASE CERTIFICATE
SCHEDULE 5.8 LITIGATION AND CONTINGENT OBLIGATIONS
SCHEDULE 5.9 CAPITALIZATION AND SUBSIDIARIES
A&R Credit Agreement

v



--------------------------------------------------------------------------------



 



SCHEDULE 5.12 NAMES; PRIOR TRANSACTIONS
SCHEDULE 5.14 MATERIAL AGREEMENTS
SCHEDULE 5.16 OWNERSHIP OF PROPERTIES
SCHEDULE 5.22 INDEBTEDNESS
SCHEDULE 5.23 AFFILIATE TRANSACTIONS
SCHEDULE 5.24 REAL PROPERTY; LEASES
SCHEDULE 5.25 INTELLECTUAL PROPERTY RIGHTS
SCHEDULE 5.26 INSURANCE
SCHEDULE 5.32 LABOR MATTERS
SCHEDULE 6.7 INSURANCE EXCEPTIONS
SCHEDULE 6.21 OTHER INVESTMENTS
SCHEDULE 6.22 LIENS
A&R Credit Agreement

vi



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CREDIT AGREEMENT
     This Amended and Restated Credit Agreement, dated as of December 29, 2006,
is among Newpark Resources, Inc., a Delaware corporation, as the Company and as
a Borrower, Batson Mill, L.P., a Texas limited partnership, Dura-Base Nevada,
Inc., a Nevada corporation, Excalibar Minerals Inc., a Texas corporation,
Excalibar Minerals of LA., L.L.C., a Louisiana limited liability company, NES
Permian Basin, L.P., a Texas limited partnership, Newpark Environmental
Services, L.L.C., a Louisiana limited liability company, Newpark Environmental
Management Company, L.L.C., a Louisiana limited liability company, Newpark
Environmental Services of Texas, L.P., a Texas limited partnership, Newpark
Holdings, Inc., a Louisiana corporation, Newpark Texas, L.L.C., a Louisiana
limited liability company, NID, L.P., a Texas limited partnership, Newpark
Drilling Fluids Laboratory, Inc., a Texas corporation, SOLOCO, L.L.C., a
Louisiana limited liability company, SOLOCO Texas, L.P., a Texas limited
partnership, Supreme Contractors, L.L.C., a Louisiana limited liability company,
Composite Mat Solutions L.L.C., a Louisiana limited liability company, Newpark
Environmental Water Solutions LLC, a Delaware limited liability company, The
Loma Company, L.L.C., a Louisiana limited liability company, and Newpark
Drilling Fluids, LP, a Texas limited partnership, each as a Borrower, the other
Loan Parties, the Lenders, and JPMorgan Chase Bank, N.A. (successor by merger to
Bank One, N.A. (Main Office Chicago)), as an LC Issuer and as the Agent.
RECITALS
     WHEREAS, previous hereto, the Company, certain lenders, certain guarantors,
and, JPMorgan Chase Bank, N.A. (successor by merger to Bank One, N.A. (Main
Office Chicago)), as agent entered into the Original Loan Agreement (as defined
herein), which Original Loan Agreement has since been amended, restated,
modified, extended, renewed and restructured from time to time, through and
including the Amended Loan Agreement (as defined herein);
     WHEREAS, the Borrowers have now requested that the lenders further amend,
restate, modify, extend, increase, renew and restructure the loans made pursuant
to the Amended Loan Agreement, to permit certain corporate restructuring of the
Loan Parties, to admit additional Persons as borrowers, guarantors, and lenders,
as the case may be, and make available to the Borrowers loans and other
extensions of credit, on the terms and conditions set forth herein in an
aggregate original principal amount not to exceed $100,000,000, as may be
increased in accordance with the terms hereof, which extensions of credit will
be used by the Borrowers for the purposes set forth in Section 6.2;
     WHEREAS, the Borrowers and the other Loan Parties have agreed to secure all
of their obligations under the Loan Documents by granting to the Agent, on
behalf of the Lenders, a security interest in and lien upon (and continuing the
grant of such security interest in and lien upon) the Collateral as set forth in
the Collateral Documents; and
     WHEREAS, the Guarantors have agreed to guarantee all of the Obligations
(and ratify and affirm such guarantee previously made) of the Borrowers under
the Loan Documents to the Agent and the Lenders as set forth in the Guaranty;
     NOW, THEREFORE, in consideration of these premises and the terms and
conditions set forth in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
do hereby amend and completely restate the Amended Loan Agreement, effective as
of the Closing Date as defined below, and do hereby agree as follows:
A&R Credit Agreement

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     As used in this Agreement:
     “Account” shall have the meaning given to such term in the Security
Agreement.
     “Account Debtor” means any Person obligated on an Account.
     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Capital
Stock of a Person which has ordinary voting power for the election of directors
or other similar management personnel of a Person (other than Capital Stock
having such power only by reason of the happening of a contingency) or a
majority of the outstanding Capital Stock of a Person.
     “Adjusted Excess Cash Flow” means, for the relevant period of
determination, the amount of Consolidated EBITDA in excess of the amount of
Consolidated EBITDA required for the Company’s Fixed Charge Coverage Ratio to
equal 1.5 to 1.0 for such period.
     “Advance” means a borrowing hereunder, (a) made by some or all of the
Lenders on the same Borrowing Date, or (b) converted or continued by the Lenders
on the same date of conversion or continuation, consisting, in either case, of
the aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period. The term Advance shall include
Non-Ratable Loans, Overadvances and Protective Advances unless otherwise
expressly provided.
     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of the voting Capital Stock of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of Capital Stock, by contract or otherwise.
     “Agent” means JPMorgan Chase in its capacity as contractual representative
of the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Agent appointed pursuant to Article X.
     “Aggregate Borrowing Base” means the aggregate of the Borrowing Bases of
all of the Borrowers.
     “Aggregate Borrowing Base Certificate” means a certificate signed by an
Authorized Officer of the Borrower Representative in the form of Exhibit I or
another form which is acceptable to the Agent in its sole discretion.
     “Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof,
which Aggregate Commitment shall initially be in the amount of $100,000,000.

2



--------------------------------------------------------------------------------



 



     “Aggregate Credit Exposure” means, at any time, the aggregate of the Credit
Exposure of all the Lenders.
     “Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.
     “Agreement” means this Amended and Restated Credit Agreement, dated as of
December 29, 2006, as it may be amended, restated or modified and in effect from
time to time.
     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (a) the Prime Rate for such day and (b) the sum of
(i) the Federal Funds Effective Rate for such day plus (ii) 1/2% per annum.
     “Amended Agreement Lenders” has the meaning specified in Section 2.1.7.
     “Amended Loan Agreement” has the meaning specified in Section 9.15.
     “Applicable LC Fee Rate” means, at any time, the percentage rate per annum
at which fees accrue on the average daily undrawn stated amount under each
Facility LC.
     “Applicable Unused Commitment Fee Rate” means, at any time, the percentage
rate per annum at which fees accrue on Available Revolving Commitment at such
time as set forth in the Pricing Schedule.
     “Applicable Margin” means, with respect to Advances of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type as set forth in the Pricing Schedule.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Banc One Capital Markets, Inc., a Delaware corporation,
and its successors, in its capacity as “Lead Arranger” and “Sole Book Runner”
under the Amended Credit Agreement.
     “Article” means an article of this Agreement unless another document is
specifically referenced.
     “Assignment Agreement” is defined in Section 12.3(a).
     “Authorized Officer” means any of James E. Braun, John R. Dardenne, Paul L.
Howes or Eric M. Wingerter.
     “Availability” means, with respect to all of the Borrowers, at any time, an
amount equal to the lesser of (a) the Revolving Commitment and (b) the Aggregate
Borrowing Base, in each case, minus the Aggregate Revolving Exposure.
     “Available Revolving Commitment” means, at any time, the Revolving
Commitment then in effect minus the Aggregate Revolving Exposure at such time.
     “Banking Services” means each and any of the following bank services
provided to any Loan Party by JPMorgan Chase or any of its Affiliates:
(a) commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

3



--------------------------------------------------------------------------------



 



     “Banking Services Obligations” of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
     “Banking Services Reserves” means all Reserves which the Agent from time to
time establishes in its Permitted Discretion for Banking Services then provided
or outstanding.
     “Bankruptcy Code” means Title 11 of the U.S. Code (11 U.S.C. § 101 et seq.)
as amended, reformed, or otherwise modified from time to time, and any rule or
regulation issued thereunder.
     “Borrower” or “Borrowers” means, individually or collectively, jointly and
severally, the Company, Batson Mill, L.P., a Texas limited partnership,
Dura-base Nevada, Inc., a Nevada corporation, Excalibar Minerals Inc., a Texas
corporation, Excalibar Minerals of LA., L.L.C., a Louisiana limited liability
company, NES Permian Basin, L.P., a Texas limited partnership, Newpark
Environmental Services, L.L.C., a Louisiana limited liability company, Newpark
Environmental Management Company, L.L.C., a Louisiana limited liability company,
Newpark Environmental Services of Texas, L.P., a Texas limited partnership,
Newpark Holdings, Inc., a Louisiana corporation, Newpark Texas, L.L.C., a
Louisiana limited liability company, NID, L.P., a Texas limited partnership,
Newpark Drilling Fluids Laboratory, Inc., a Texas corporation, SOLOCO, L.L.C., a
Louisiana limited liability company, SOLOCO Texas, L.P., a Texas limited
partnership, Supreme Contractors, L.L.C., a Louisiana limited liability company,
Composite Mat Solutions L.L.C., a Louisiana limited liability company, Newpark
Environmental Water Solutions LLC, a Delaware limited liability company, The
Loma Company, L.L.C., a Louisiana limited liability company, and Newpark
Drilling Fluids, LP, a Texas limited partnership.
     “Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XVII.
     “Borrowing Base” means, at any time, with respect to each Borrower, the sum
of (a) 85% of such Borrower’s Eligible Accounts at such time, plus (b) 70% of
such Borrower’s Eligible Unbilled Accounts, plus (c) the lesser of (i) 60% of
such Borrower’s Eligible Inventory, valued at the lower of cost or market value,
determined on a first-in-first-out basis, at such time and (ii) 85% of the Net
Orderly Liquidation Value of such Borrower’s Eligible Inventory, minus
(d) Reserves related to such Borrower. The Agent may, in its Permitted
Discretion, reduce the advance rates set forth above or reduce one or more of
the other elements used in computing the Borrowing Base.
     “Borrowing Base Certificate” means a certificate, signed by an Authorized
Officer of a Borrower, in the form of Exhibit H or another form which is
acceptable to the Agent in its sole discretion.
     “Borrowing Date” means a date on which an Advance or a Loan is made
hereunder.
     “Borrowing Notice” is defined in Section 2.1.1(b).
     “Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in U.S. dollars are
carried on in the London interbank market and (b) for all other purposes, a day
(other than a Saturday or Sunday) on which banks generally are open in Chicago
for the conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

4



--------------------------------------------------------------------------------



 



     “Canadian Subsidiaries” is defined in Section 6.33.
     “Capital Expenditures” means, without duplication, any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
which would be classified as a fixed or capital asset on a consolidated balance
sheet of the Company and its Subsidiaries prepared in accordance with GAAP.
     “Capital Stock” means any and all corporate stock, units, shares,
partnership interests, membership interests, equity interests, rights,
securities, or other equivalent evidences of ownership (howsoever designated)
issued by any Person and any and all warrants, rights or options to purchase any
of the foregoing.
     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with GAAP.
     “Capitalized Lease Obligations” of a Person means the aggregate amount of
the obligations of such Person under Capitalized Leases which would be shown as
a liability on a balance sheet of such Person prepared in accordance with GAAP.
     “Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the U.S., (b) commercial paper rated A-1 or better by S&P or P-1
or better by Moody’s, (c) demand deposit accounts maintained in the ordinary
course of business with any domestic office of any commercial bank organized
under the laws of the U.S. or any State thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000, and
(d) certificates of deposit issued by and time deposits with any domestic office
of any commercial bank organized under the laws of the U.S. or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000; provided that, in each case, the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest.
     “Change in Control” means the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 30% or more of the outstanding shares of voting Capital
Stock of any Borrower; provided however, that the transactions contemplated in
connection with the Permitted Restructuring shall not be deemed to be a Change
of Control for purposes of this Agreement.
     “Closing Date” means the date of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.
     “Collateral” means any and all Property covered by the Collateral Documents
and any and all other Property of any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of the Agent, on behalf of itself and the Lenders, to secure the
Secured Obligations.
     “Collateral Access Agreement” means any landlord waiver or other agreement,
in form and substance reasonably satisfactory to the Agent, between the Agent
and any third party (including any bailee, consignee, customs broker, processor,
or other similar Person) in possession of any Collateral or

5



--------------------------------------------------------------------------------



 



any landlord of any Loan Party for any real Property where any Collateral is
located, as such landlord waiver or other agreement may be amended, restated, or
otherwise modified from time to time.
     “Collateral Documents” means, collectively, the Intercreditor Agreement,
the Security Agreement, the Mortgages and any other documents granting a Lien
upon the Collateral as security for payment of the Obligations.
     “Collateral Shortfall Amount” is defined in Section 2.1.2(l).
     “Commitment” means, for each Lender, the obligation of such Lender to make
Loans to the Borrowers, and participate in Facility LCs issued upon the
application of any Borrower, in an aggregate amount not exceeding the amount set
forth in the Commitment Schedule or as set forth in any Assignment Agreement
that has become effective pursuant to Section 12.3(c), as such amount may be
modified from time to time pursuant to the terms hereof.
     “Commitment Schedule” means the Schedule attached hereto identified as
such.
     “Company” means Newpark Resources, Inc., a Delaware corporation and its
successors and assigns.
     “Compliance Certificate” is defined in Section 6.1(e).
     “Consolidated Capital Expenditures” means, with reference to any period,
the Capital Expenditures of the Company and its Subsidiaries calculated on a
consolidated basis for such period.
     “Consolidated EBITDA” means Consolidated Net Income plus, to the extent
deducted in determining Consolidated Net Income, (a) Consolidated Interest
Expense, (b) expense for taxes paid or accrued, net of tax refunds,
(c) depreciation, (d) amortization, (e) any non-cash Capital Stock based
compensation expenses and (f) non-recurring non-cash charges, minus, to the
extent included in Consolidated Net Income, extraordinary gains (as determined
in accordance with GAAP) realized other than in the ordinary course of business,
all calculated for the Company and its Subsidiaries on a consolidated basis.
     “Consolidated Fixed Charges” means, with reference to any period without
duplication, cash Consolidated Interest Expense, plus prepayments and scheduled
principal payments on Indebtedness (other than with respect to (a) the Revolving
Loans, (b) the repayment of the Senior Subordinated Notes, (c) the repayment of
the Indebtedness under the RBS Loan Documents and (d) the repayment of the Term
A Loans and the Supplemental Term Loans) made during such period, plus expense
for taxes paid in cash, plus dividends or distributions paid in cash, plus
repurchases or redemptions of Capital Stock paid in cash as permitted pursuant
to Section 6.16(a)(iii), plus Capitalized Lease payments, plus cash
contributions to any Plan, all calculated for the Company and its Subsidiaries
on a consolidated basis.
     “Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Company and its Subsidiaries calculated on a
consolidated basis for such period.
     “Consolidated Leverage Ratio” means the ratio, determined as of the end of
each Fiscal Quarter of the Company for the applicable Test Period, of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such Test
Period.
     “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Company and its Subsidiaries calculated on a
consolidated basis for such period.

6



--------------------------------------------------------------------------------



 



     “Consolidated Net Worth” means at any time the consolidated stockholders’
equity of the Company and its Subsidiaries calculated on a consolidated basis as
of such time.
     “Consolidated Tangible Net Worth” means Consolidated Net Worth, minus
Intangibles.
     “Consolidated Total Debt” means, at any date, the aggregate principal
amount of all Indebtedness of the Company and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.
     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
     “Controlled Group” means all members of a controlled group of corporations
or other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
     “Conversion/Continuation Notice” is defined in Section 2.7.
     “Copyrights” shall have the meaning given to such term in the Security
Agreement.
     “Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its Pro
Rata Share, if any, of the aggregate principal amount of Non-Ratable Loans,
Overadvances and Protective Advances outstanding at such time.
     “Credit Extension” means the making of an Advance or the issuance of a
Facility LC hereunder.
     “Credit Extension Date” means the Borrowing Date for an Advance or the
issuance date for a Facility LC.
     “Customer List” means a list of a Borrower’s customers, specifying each
customer’s name, mailing address and phone number.
     “Default” means an event described in Article VII.
     “Defaulting Lender” is defined in Section 2.23(b).
     “Deferred Payment Date” is defined in Section 6.26(a).
     “Deferred Prepayment Amount” is defined in Section 6.26(a).
     “Deposit Account Control Agreement” means an agreement, in form and
substance reasonably satisfactory to the Agent, among any Loan Party, a banking
institution holding such Loan Party’s funds, and the Agent with respect to
collection and control of all deposits and balances held in a deposit account
maintained by any Loan Party with such banking institution.

7



--------------------------------------------------------------------------------



 



     “Document” shall have the meaning given to such term in the Security
Agreement.
     “Domestic Subsidiary” means any Subsidiary which is organized under the
laws of the U.S. or any state of the U.S.
     “Effective Date” means the date that the conditions precedent set forth in
Article IV are satisfied.
     “Eligible Accounts” means, at any time, the Accounts of a Borrower which
the Agent determines in its Permitted Discretion are eligible as the basis for
Credit Extensions hereunder. Without limiting the Agent’s discretion provided
herein, Eligible Accounts shall not include any Account:
     (a) which is not subject to a first priority perfected security interest in
favor of the Agent;
     (b) which is subject to any Lien other than (i) a Lien in favor of the
Agent and (ii) a Permitted Lien which does not have priority over the Lien in
favor of the Agent;
     (c) with respect to which more than 90 days have elapsed since the date of
the original invoice therefor or which is more than 60 days past the due date
for payment, whichever is the earlier to occur;
     (d) which is owing by an Account Debtor for which more than 25% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;
     (e) which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to (i) such
Borrower exceeds 25% of the aggregate amount of Eligible Accounts of such
Borrower or (ii) all Borrowers exceeds 25% of the aggregate amount of Eligible
Accounts of all Borrowers;
     (f) with respect to which any covenant, representation, or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true;
     (g) which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Agent which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
such Borrower’s completion of any further performance, or (v) represents a sale
on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis;
     (h) for which the goods giving rise to such Account have not been shipped
to the Account Debtor or for which the services giving rise to such Account have
not been performed by a Borrower;
     (i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
     (j) which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee, or
liquidator of its

8



--------------------------------------------------------------------------------



 



assets, (ii) has had possession of all or a material part of its property taken
by any receiver, custodian, trustee or liquidator, (iii) filed, or had filed
against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws,
(iv) has admitted in writing its inability, or is generally unable to, pay its
debts as they become due, (v) become insolvent, or (vi) ceased operation of its
business;
     (k) which is owed by any Account Debtor which has sold all or substantially
all of its assets;
     (l) which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. or Canada (other than the Province of
Newfoundland) or (ii) is not organized under applicable law of the U.S., any
state of the U.S., Canada, or any province of Canada other than the Province of
Newfoundland) unless, in either case, such Account is backed by a Letter of
Credit acceptable to the Agent which is in the possession of the Agent;
     (m) which is owed in any currency other than U.S. dollars;
     (n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the Agent
which is in the possession of the Agent, or (ii) the government of the U.S., or
any department, agency, public corporation, or instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the
Lien of the Agent in such Account have been complied with to the Agent’s
satisfaction;
     (o) which is owed by any Affiliate, employee, or director of any Loan
Party;
     (p) which, for any Account Debtor, exceeds a credit limit determined by the
Agent, to the extent of such excess;
     (q) which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness;
     (r) which is subject to any counterclaim, deduction, defense, setoff or
dispute;
     (s) which is evidenced by any promissory note, chattel paper, or
instrument;
     (t) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction;
     (u) with respect to which such Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business; or

9



--------------------------------------------------------------------------------



 



     (v) which the Agent determines may not be paid by reason of the Account
Debtor’s inability to pay or which the Agent otherwise determines is
unacceptable for any reason whatsoever.
In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, such Borrower or the Borrower Representative
shall notify the Agent thereof (i) within three Business Days of the earlier of
the date such Borrower or the Borrower Representative has obtained knowledge
thereof if any such Account is in excess of $1,000,000 in the aggregate and
(ii) on and at the time of submission by the Borrower Representative to the
Agent of the next Aggregate Borrowing Base Certificate in all other cases.
     “Eligible Inventory” means, at any time, the Inventory of a Borrower which
the Agent determines in its Permitted Discretion is eligible as the basis for
Credit Extensions hereunder. Without limiting the Agent’s discretion provided
herein, Eligible Inventory shall not include any Inventory:
     (a) which is not subject to a first priority perfected Lien in favor of the
Agent;
     (b) which is subject to any Lien other than (i) a Lien in favor of the
Agent and (ii) a Permitted Lien which does not have priority over the Lien in
favor of the Agent;
     (c) which is, in the Agent’s opinion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the ordinary course of business or
unacceptable due to age, type, category and/or quantity;
     (d) with respect to which any covenant, representation, or warranty
contained in this Agreement or the Security Agreement has been breached or is
not true;
     (e) which does not conform to all standards imposed by any governmental
authority;
     (f) which is not finished goods or raw materials purchased in the ordinary
course by a Borrower, and used in the manufacture of other Inventory of such
Borrower, or which constitutes work-in-process, spare or replacement parts,
subassemblies, packaging and shipping material, manufacturing supplies, display
items, bill-and-hold goods, returned or repossessed goods, defective goods,
goods held on consignment, or goods which are not of a type held for sale in the
ordinary course of business;
     (g) which is not located in the U.S. or is in transit with a common carrier
from vendors and suppliers, provided that, up to $10,000,000 of Inventory in
transit that otherwise constitutes Eligible Inventory may be included as
eligible pursuant to this clause (g) so long as (i) the Agent shall have
received (1) a true and correct copy of the non-negotiable bill of lading and
other shipping documents for such Inventory, (2) casualty insurance naming the
Agent as loss payee and otherwise covering such risks as the Agent may
reasonably request, (3) a duly executed Collateral Access Agreement from the
applicable customs broker for such Inventory, and (4) such other documentation
as the Agent may request in its Permitted Discretion, and (ii) the common
carrier is not an Affiliate of the applicable vendor or supplier;

10



--------------------------------------------------------------------------------



 



     (h) which is located in any location leased by such Borrower unless the
lessor has delivered to the Agent a Collateral Access Agreement;
     (i) which is located in any third party warehouse or is in the possession
of a bailee and is not evidenced by a Document (other than non-negotiable bills
of lading to the extent permitted pursuant to clause (g) above), unless such
warehouseman or bailee has delivered to the Agent a Collateral Access Agreement
and such other documentation as the Agent may require;
     (j) which is the subject of a consignment by such Borrower as consignor;
     (k) which is perishable;
     (l) which contains or bears any Intellectual Property Rights licensed to
such Borrower unless the Agent is satisfied that it may sell or otherwise
dispose of such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor, or (iii) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;
     (m) which is not reflected in a current perpetual inventory report of such
Borrower (unless such Inventory is reflected in a report to the Agent as “in
transit” Inventory); or
     (n) which the Agent otherwise determines is unacceptable for any reason
whatsoever.
In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, such Borrower or the Borrower Representative shall
notify the Agent thereof (i) within three Business Days of the earlier of the
date the Borrower or the Borrower Representative has obtained knowledge thereof
if any such Inventory has a value (based on the lower of cost, determined on a
first-in, first-out basis, or market) in excess of $1,000,000 in the aggregate
and (ii) on and at the time of submission by the Borrower Representative to the
Agent of the next Aggregate Borrowing Base Certificate in all other cases.
     “Eligible Unbilled Accounts” means, at any time, Accounts of a Borrower
that are not Eligible Accounts for the sole reason that such Accounts are not
evidenced by invoices or other documentation satisfactory to the Agent which
have been sent to the Account Debtor; provided, however, that no such Account
shall be an Eligible Unbilled Account if evidence of such Account (by an invoice
or other documentation satisfactory to the Agent) is not sent to the Account
Debtor within thirty (30) days (or 60 days with respect to Accounts owing by
Account Debtors approved by Agent in its Permitted Discretion), provided that
the amount of such Eligible Unbilled Accounts shall not exceed $10,000,000 at
any time of the date such Account is created. In the event that an Account which
was previously an Eligible Unbilled Account ceases to be an Eligible Unbilled
Account hereunder, such Borrower or the Borrower Representative shall notify the
Agent thereof (i) within three Business Days of the earlier of the date such
Borrower or the Borrower Representative has obtained knowledge thereof if any
such Account is in excess of $500,000 in the aggregate and (ii) in all other
cases, at the time of submission by the Borrower Representative to the Agent of
the next Aggregate Borrowing Base Certificate.
     “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits,

11



--------------------------------------------------------------------------------



 



concessions, grants, franchises, licenses, agreements and other governmental
restrictions relating to (a) the protection of the environment, (b) the effect
of the environment on human health, (c) emissions, discharges or releases of
pollutants, contaminants, hazardous substances or wastes into surface water,
ground water or land, or (d) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof.
     “Equipment” has the meaning specified in the Security Agreement.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.
     “Eurodollar Advance” means an Advance which, except as otherwise provided
in Section 2.12, bears interest at the applicable Eurodollar Rate.
     “Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association LIBOR rate
for deposits in U.S. dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Agent, the applicable Eurodollar Base Rate for the
relevant Interest Period shall instead be the rate determined by the Agent to be
the rate at which JPMorgan Chase or one of its Affiliate banks offers to place
deposits in U.S. dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, in the approximate amount of JPMorgan Chase’s relevant
Eurodollar Loan and having a maturity equal to such Interest Period.
     “Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurodollar Rate.
     “Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the sum of (a) the quotient of (i) the Eurodollar Base
Rate applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(b) the Applicable Margin.
     “Excalibar” means, collectively, Excalibar Minerals Inc., a Texas
corporation and Excalibar Minerals of LA., L.L.C., a Louisiana limited liability
company.
     “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall revenue or net income,
and franchise taxes imposed on it, by (a) the jurisdiction under the laws of
which such Lender or the Agent is incorporated or organized or (b) the
jurisdiction in which the Agent’s or such Lender’s principal executive office or
such Lender’s applicable Lending Installation is located.
     “Exhibit” refers to an exhibit to this Agreement, unless another document
is specifically referenced.
     “Existing Obligations” means the Obligations (as defined in the Amended
Loan Agreement) outstanding on the Effective Date, immediately prior to the
effectiveness of this Agreement.
     “Facility” means the credit facility described in Section 2.1 hereof to be
provided to the Borrowers on the terms and conditions set forth in this
Agreement.

12



--------------------------------------------------------------------------------



 



     “Facility LC” is defined in Section 2.1.2(a).
     “Facility LC Application” is defined in Section 2.1.2(c).
     “Facility LC Collateral Account” is defined in Section 2.1.2(j).
     “Facility Termination Date” means June 25, 2011, or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.
     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.
     “Fee Letter” is defined in Section 2.10(c).
     “Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (b) any Rate Management Transaction.
     “Fiscal Month” means any of the monthly accounting periods of the Company.
     “Fiscal Quarter” means any of the quarterly accounting periods of the
Company, ending on March 31, June 30, September 30 and December 31 of each year.
     “Fiscal Year” means any of the annual accounting periods of the Company
ending on December 31 of each year.
     “Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of
each Fiscal Quarter of the Company for the applicable Test Period, of
(a) Consolidated EBITDA minus the unfinanced portion of Consolidated Capital
Expenditures to (b) Consolidated Fixed Charges, all calculated for the Company
and its Subsidiaries on a consolidated basis.
     “Fixtures” has the meaning specified in the Security Agreement.
     “Floating Rate” means, for any day, a rate per annum equal to (a) the
Alternate Base Rate for such day plus (b) the Applicable Margin, in each case
changing when and as the Alternate Base Rate changes.
     “Floating Rate Advance” means an Advance which, except as otherwise
provided in Section 2.12, bears interest at the Floating Rate.
     “Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.
     “Foreign Intercompany Notes” is defined in Section 6.21(g).
     “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.

13



--------------------------------------------------------------------------------



 



     “Form 10-K” means, for any Fiscal Year, the Company’s annual report on Form
10-K (or any successor form) and the accompanying consolidated financial
statements filed with the Securities and Exchange Commission.
     “Form 10-Q” means, for any Fiscal Quarter, the Company’s quarterly report
on Form 10-Q (or any successor form) and the accompanying consolidated financial
statements filed with the Securities and Exchange Commission.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funding Account” is defined in Section 2.5.
     “GAAP” means generally accepted accounting principles as in effect from
time to time, applied in a manner consistent with that used in preparing the
financial statements referred to in Section 5.5.
     “Guaranteed Obligations” is defined in Section 15.1.
     “Guarantor” means each Loan Party, any other Person who becomes a Loan
Party pursuant to a Joinder Agreement, any other Person who executes a Guaranty
and their respective successors and assigns.
     “Guaranty” means Article XV of this Agreement and each separate guaranty,
in form and substance satisfactory to the Agent, delivered by (if required by
Agent) a Foreign Subsidiary (which guaranty shall be governed by the laws of the
country in which such Foreign Subsidiary is located), as it may be amended or
modified and in effect from time to time.
     “Highest Lawful Rate” shall mean, on any day, the maximum nonusurious rate
of interest permitted for that day by applicable federal or Texas law stated as
a rate per annum. On each day, if any, that Chapter 303 of the Texas Finance
Code, as amended (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069-1D.003)
establishes the Highest Lawful Rate, such rate shall be the “indicated (weekly)
rate ceiling” (as defined in Chapter 303 of the Texas Finance Code, as amended)
for that day.
     “Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(d) obligations which are evidenced by notes, acceptances, or other instruments,
(e) obligations of such Person to purchase securities or other Property arising
out of or in connection with the sale of the same or substantially similar
securities or Property or any other Off-Balance Sheet Obligations, (f)
Capitalized Lease Obligations, (g) Contingent Obligations for which the
underlying transaction constitutes Indebtedness under this definition, (h) the
maximum available stated amount of all letters of credit or bankers’ acceptances
created for the account of such Person and, without duplication, all
reimbursement obligations with respect to letters of credit, (i) Rate Management
Transactions/Net Mark-to-Market Exposure under all Rate Management Transactions,
(j) obligations of such Person under any Sale and Leaseback Transaction,
(k) obligations under any liquidated earn-out and (l) any other obligation for
borrowed money or other financial accommodation which in accordance with GAAP
would be shown as a liability on the consolidated balance sheet of such Person.

14



--------------------------------------------------------------------------------



 



     “Indenture” means that certain Indenture, dated December 17, 1997, among
the Company, certain Subsidiaries of the Company, as guarantors and U.S. Bank,
N.A., as trustee, pursuant to which the Senior Subordinated Notes were issued
prior to the date hereof.
     “Intangibles” means, as of any date, all of the intangible assets of a
Person including, without limitation, (a) any surplus resulting from any
write-up of assets subsequent to the Closing Date; (b) deferred assets
(including without limitation, deferred taxes), other than prepaid insurance and
prepaid taxes; (c) Intellectual Property Rights, non-compete agreements,
franchises and other similar intangibles; and (d) goodwill, including any
amounts, however designated on a balance sheet, representing the excess of the
purchase price paid for assets or stock over the value assigned thereto on the
books of such Person.
     “Intellectual Property Rights” means, with respect to any Person, all of
such Person’s Patents, Copyrights, Trademarks, and Licenses, all other rights
under any of the foregoing, all extensions, renewals, reissues, divisions,
continuations and continuations-in-part of any of the foregoing, and all rights
to sue for past, present, and future infringement of any of the foregoing.
     “Intercompany Notes” is defined in Section 6.17(e).
     “Intercreditor Agreement” means that certain Intercreditor Agreement dated
as of August 18, 2006 by and among Borrowers, the other Loan Parties, Agent and
Term Collateral Agent, as amended from time to time in accordance with the terms
thereof.
     “Interest Period” means, with respect to a Eurodollar Advance, a period of
one, two, three or six months commencing on a Business Day selected by the
Borrower Representative pursuant to this Agreement. Such Interest Period shall
end on the day which corresponds numerically to such date one, two, three or six
months thereafter, provided however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided however, that if said next succeeding Business
Day falls in a new calendar month, such Interest Period shall end on the
immediately preceding Business Day.
     “Inventory” has the meaning specified in the Security Agreement.
     “Investment” of a Person means any (a) loan, advance, extension of credit
(other than accounts receivable arising in the ordinary course of business on
terms customary in the trade) or contribution of capital by such Person,
(b) stocks, bonds, mutual funds, partnership interests, notes, debentures,
securities or other Capital Stock owned by such Person, (c) any deposit accounts
and certificate of deposit owned by such Person, and (d) structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
     “Joinder Agreement” is defined in Section 6.15(a).
     “JPMorgan Chase” means JPMorgan Chase Bank, N.A. (successor by merger to
Bank One, N.A. (Main Office Chicago)), in its individual capacity, and its
successors.
     “LC Fee” is defined in Section 2.10(b).
     “LC Issuer” means JPMorgan Chase (or any subsidiary or Affiliate of
JPMorgan Chase designated by JPMorgan Chase) in its capacity as an issuer of
Facility LCs hereunder.

15



--------------------------------------------------------------------------------



 



     “LC Obligations” means, at any time, the sum, without duplication, of
(a) the aggregate undrawn stated amount under all Facility LCs outstanding at
such time plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
     “LC Payment Date” is defined in Section 2.1.2(d).
     “Lenders” means the lending institutions listed on the signature pages of
this Agreement and their respective successors and assigns in accordance
herewith.
     “Lending Installation” means, with respect to a Lender, the LC Issuer or
the Agent, the office, branch, subsidiary or Affiliate of such Lender, LC Issuer
or the Agent listed on the signature pages hereof or on a Schedule or otherwise
selected by such Lender, the LC Issuer or the Agent pursuant to Section 2.22.
     “Letter of Credit” of a Person means a letter of credit, bankers’
acceptances or similar instrument which is issued upon the application of such
Person or upon which such Person is an account party or for which such Person is
in any way liable.
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
     “Licenses” shall have the meaning given to such term in the Security
Agreement.
     “Loan Documents” means this Agreement, any Notes, the Facility LC
Applications, the Collateral Documents and all other agreements, instruments,
documents and certificates identified in Section 4.1 executed and delivered to,
or in favor of, Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Agent or any Lender in connection with the Agreement or the transactions
contemplated thereby. Any reference in the Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to the Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.
     “Loan Parties” means the Borrowers, the Borrower’s Domestic Subsidiaries
and any other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and their successors and assigns.
     “Loans” means, with respect to a Lender, such Lender’s loans made pursuant
to Article II (or any conversion or continuation thereof), including Non-Ratable
Loans, Overadvances and Protective Advances.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, Property, condition (financial or otherwise), results of operations,
or prospects of a Borrower and its Subsidiaries taken as a whole, (b) the
ability of any Loan Party to perform its obligations under the Loan Documents to
which it is a party, (c) the Collateral, or the Agent’s Liens (on behalf of
itself and the Lenders) on the Collateral or the priority of such Liens or
(d) the validity or enforceability of any of the Loan Documents or the rights or
remedies of the Agent, the LC Issuer or the Lenders thereunder.

16



--------------------------------------------------------------------------------



 



     “Material Indebtedness” means Indebtedness in an outstanding principal
amount of $1,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than U.S. dollars).
     “Material Indebtedness Agreement” means any agreement under which any
Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).
     “Modify” and “Modification” are defined in Section 2.1.2(a).
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgages” means any mortgage, deed of trust or other agreement which
conveys or evidences a Lien in favor of the Agent, for the benefit of the Agent
and the Lenders, on real Property of Loan Party, including any amendment,
modification or supplement thereto.
     “Multiemployer Plan” means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Company or any member
of the Controlled Group is a party to which more than one employer is obligated
to make contributions.
     “Net Cash Proceeds” means, if in connection with (a) an asset disposition,
cash proceeds net of (i) commissions and other reasonable and customary
transaction costs, fees and expenses properly attributable to such transaction
and payable by such Loan Party in connection therewith (in each case, paid to
non-Affiliates), (ii) transfer taxes, (iii) amounts payable to holders of senior
Liens on such asset (to the extent such Liens constitute Permitted Liens
hereunder), if any, and (iv) an appropriate reserve for income taxes in
accordance with GAAP established in connection therewith, (b) the issuance or
incurrence of Indebtedness, cash proceeds net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith or,
(c) an equity issuance, cash proceeds net of underwriting discounts and
commissions and other reasonable costs paid to non-Affiliates in connection
therewith.
     “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. As used in
this definition, “unrealized losses” means the fair market value of the cost to
such Person of replacing such Rate Management Transaction as of the date of
determination (assuming the Rate Management Transaction were to be terminated as
of that date), and “unrealized profits” means the fair market value of the gain
to such Person of replacing such Rate Management Transaction as of the date of
determination (assuming such Rate Management Transaction were to be terminated
as of that date).
     “Net Orderly Liquidation Value” means, with respect to Inventory of any
Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Agent by an appraiser acceptable to the Agent, net of all
estimated costs of liquidation thereof.
     “Ninety-Day Average Availability” means, as of any day, the sum of the
Availability for each of the immediately preceding 90 days divided by 90.
     “Non-Ratable Loan” and “Non-Ratable Loans” are defined in Section 2.1.3.
     “Non-U.S. Lender” is defined in Section 3.5(d).
     “Notes” means, collectively, the Revolving Notes.

17



--------------------------------------------------------------------------------



 



     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all LC Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Agent, the LC Issuer or any indemnified party
arising under the Loan Documents.
     “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any indebtedness, liability or obligation
under any Sale and Leaseback Transaction which is not a Capitalized Lease,
(c) any indebtedness, liability or obligation under any so-called “synthetic
lease” transaction entered into by such Person, or (d) any indebtedness,
liability or obligation arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the balance sheets of such Person, but excluding from
this clause (d) Operating Leases.
     “Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
     “Operating Lease Obligations” means, as at any date of determination, the
amount obtained by aggregating the present values, determined in the case of
each particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under GAAP if such
Operating Lease were a Capitalized Lease) from the date on which each fixed
lease payment is due under such Operating Lease to such date of determination,
of all fixed lease payments due under all Operating Leases of the Company and
its Subsidiaries.
     “Original Loan Agreement” means that certain Credit Agreement, dated
June 25, 1995, by and among Newpark Resources, Inc., certain of its
Subsidiaries, the lending institutions party thereto as lenders, Bank One,
Louisiana, National Association, as administrative and syndication agent and the
other parties thereto, as amended.
     “Other Taxes” is defined in Section 3.5(b).
     “Overadvances” has the meaning specified in Section 2.1.4(b).
     “Participants” is defined in Section 12.2(a).
     “Patents” shall have the meaning given to such term in the Security
Agreement.
     “Payment Date” means (a) with respect to interest payments due on any
Floating Rate Loan, the first day of each calendar month and the Facility
Termination Date, (b) with respect to interest payments due on any Eurodollar
Loan, (i) the last day of the applicable Interest Period, and (ii) in the case
of any Interest Period in excess of three months, the day which is three months
after the first day of such Interest Period, and (iii) the Facility Termination
Date, and (c) with respect to any payment of LC Fees or Unused Commitment Fees,
the first day of each calendar month and the Facility Termination Date.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Permitted Acquisitions” means Acquisitions, in each case, in the event
(a) the cumulative aggregate cash consideration (defined as total net cash to be
paid, plus Indebtedness and Contingent Obligations to be assumed in connection
with such Acquisition, plus the Acquisition costs associated with such
Acquisitions) is less than $30,000,000 through the Facility Termination Date and
(b) (i) the acquisition target is in the same or similar line of business as the
Company and its Subsidiaries; (ii) the

18



--------------------------------------------------------------------------------



 



Company or a Domestic Subsidiary is the surviving entity holding one hundred
percent (100%) of the Capital Stock in the Acquisition target; (iii) no Default
or Unmatured Default shall exist before or after such Acquisition; (iv) such
Acquisition shall be completed in accordance with applicable laws; (v) Agent
shall be provided with satisfactory opinions with regard to such Acquisition as
it may request; (vi) the terms of Section 6.15(a) or 6.15(c) as the case may be,
are satisfied; (vii) the board of directors of the Acquisition target approves
the Acquisition; and (viii) both before and (on a pro-forma basis) after giving
effect to such Acquisition, (A) the Company’s Fixed Charge Coverage Ratio shall
be equal to or greater than 1.25 to 1.0 and (B) the Borrowers’ Availability
shall be in excess of $15,000,000.
     “Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
     “Permitted Liens” is defined in Section 6.22.
     “Permitted Restructuring” is defined in Section 6.19.
     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which a Loan Party or any member of the Controlled Group may have any
liability.
     “Prepayment Certificate” shall mean a certificate signed by the chief
financial officer of the Borrower Representative, certifying (i) with respect to
any prepayments of Term Loans permitted pursuant to Section 6.26(a)(ii), the
manner in which the Ninety-Day Average Availability was calculated and the
amount of the proposed prepayment, and (ii) with respect to any prepayments of
Term Loans permitted pursuant to Section 6.26(a)(iii), the manner in which the
Ninety-Day Average Availability, Excess Cash Flow and the resulting prepayment
were each calculated.
     “Prepayment Fee” is defined in Section 2.16(b).
     “Pricing Schedule” means the Schedule attached hereto identified as such.
     “Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan Chase or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.
     “Prior Loan Agreements” has the meaning specified in Section 9.15.
     “Projections” is defined in Section 6.1(d).
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
     “Pro Rata Share” means, with respect to any Lender, (a) with respect to
Revolving Obligations, a portion thereof equal to a fraction the numerator of
which is such Lender’s Revolving Commitment and the denominator of which is the
aggregate Revolving Commitment of all Revolving Lenders, (b) with respect to
Protective Advances or with respect to all Credit Extensions in the aggregate
prior to the Facility Termination Date, a portion equal to a fraction the
numerator of which is such Lender’s

19



--------------------------------------------------------------------------------



 



Commitment and the denominator of which is the Aggregate Commitment of all
Lenders, and (c) with respect to Protective Advances or with respect to all
Credit Extensions in the aggregate after the Facility Termination Date, a
portion equal to a fraction the numerator of which is such Lender’s Credit
Exposure and the denominator of which is the Aggregate Credit Exposure of all
Lenders.
     “Protective Advances” is defined in Section 2.1.4(a).
     “Purchasers” is defined in Section 12.3(a).
     “Rate Management Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
     “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered by any Loan Party which
is a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
     “RBS Loan Agreement” means that certain Loan Agreement, dated July 26,
2004, by and among Excalibar as borrowers and RBS Lombard, Inc. as lender, as
amended from time to time.
     “RBS Loan Documents” means, collectively, the RBS Loan Agreement, and each
other instrument or document executed or delivered pursuant to or in connection
therewith and the transactions contemplated therein.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
     “Reimbursement Obligations” means, at any time, the aggregate of all
obligations of the Borrowers then outstanding under Section 2.1.2 to reimburse
the LC Issuer for amounts paid by the LC Issuer in respect of any one or more
drawings under Facility LCs.
     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
days of the occurrence of such event, provided however, that a failure to meet
the minimum funding standard of Section 412 of the Code and of Section 302 of
ERISA shall be a Reportable Event

20



--------------------------------------------------------------------------------



 



regardless of the issuance of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(d) of the Code.
     “Reports” means reports prepared by JPMorgan Chase or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after JPMorgan Chase has exercised its rights of inspection pursuant
to this Agreement, which Reports may be distributed to the Lenders by JPMorgan
Chase.
     “Required Lenders” means Lenders in the aggregate having at least a
majority of the Aggregate Commitment or, if the Aggregate Commitment has been
terminated, Lenders in the aggregate holding at least a majority of the
Aggregate Credit Exposure.
     “Required Revolving Lenders” means Revolving Lenders in the aggregate
having at least a majority of the Revolving Commitment or, if the Revolving
Commitment has been terminated, Revolving Lenders in the aggregate holding at
least a majority of the Aggregate Revolving Exposure.
     “Reserve Requirement” means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.
     “Reserves” means any and all reserves which the Agent deems necessary, in
its Permitted Discretion, to maintain (including, without limitation, reserves
for accrued and unpaid interest on the Secured Obligations, Banking Services
Reserves, reserves for rent at locations leased by any Loan Party and for
consignee’s, warehousemen’s and bailee’s charges, reserves for dilution of
Accounts, reserves for Inventory shrinkage, reserves for customs charges and
shipping charges related to any Inventory in transit, reserves for Rate
Management Transactions, reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party and reserves for taxes, fees,
assessments, and other governmental charges) with respect to the Collateral or
any Loan Party.
     “Revolving Commitment” means, (a) as to any Revolving Lender, the aggregate
commitment of such Revolving Lender to make Revolving Loans or incur LC
Obligations as set forth in the Commitment Schedule or in the most recent
Assignment Agreement executed by such Revolving Lender and (ii) as to all
Revolving Lenders, the aggregate commitment of all Revolving Lenders to make the
Revolving Loans which aggregate commitment shall be One-hundred Million and
No/100 Dollars ($100,000,000) on the Closing Date, as such amount may be
adjusted, if at all, from time to time in accordance with this Agreement.
     “Revolving Exposure” means, as to any Lender at any time, the sum of (a) an
amount equal to its Pro Rata Share of the aggregate principal amount of the
Revolving Loans outstanding at such time, plus (b) an amount equal to its Pro
Rata Share of any LC Obligations at such time, plus (c) an amount equal to its
Pro Rata Share of the aggregate principal amount of Non-Ratable Loans and
Overadvances outstanding at such time.
     “Revolving Lenders” means, as of any date of determination, Lenders having
a Revolving Commitment.
     “Revolving Loans” means the revolving loans extended by the Lenders to the
Borrowers pursuant to Section 2.1.1 hereof.
     “Revolving Note” is defined in Section 2.21(d).

21



--------------------------------------------------------------------------------



 



     “Revolving Obligations” means Revolving Loans, LC Obligations, Non-Ratable
Loans and Overadvances.
     “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
     “Sale and Leaseback Transaction” means any sale or other transfer of
Property by any Person with the intent to lease such Property as lessee.
     “Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
     “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.
     “Secured Obligations” means, collectively, (i) the Obligations; (ii) all
Banking Services Obligations; and (iii) all Rate Management Obligations owing to
one or more Lenders or any of their respective Affiliates, provided that at or
prior to the time that any Rate Management Transaction relating to such Rate
Management Obligation is executed, the Lender party thereto (other than JPMorgan
Chase) shall have delivered written notice to the Agent that such a Rate
Management Transaction has been entered into and that it constitutes a Secured
Obligation entitled to the benefits of the Collateral Documents.
     “Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, between the Loan Parties and the Agent, for the
benefit of the Agent and the Lenders, and any other pledge or security agreement
entered into, after the Closing Date by any other Loan Party (as required by
this Agreement or any other Loan Document), or any other Person, as the same may
be amended, restated or otherwise modified from time to time.
     “Senior Subordinated Debt” means the Indebtedness under any unsecured notes
or debentures of the Company, subordinated to the prior payment of the Loans and
the other obligations under the Loan Documents, that may be issued by the
Company in order to refinance and/or prepay the Term Loans, provided that
(i) the scheduled amortization and the final maturity shall be at least one year
beyond the corresponding amortization dates and the Facility Termination Date
for the Loans, respectively, and the subordination provisions shall be at least
as favorable to the Lenders as those in the Senior Subordinated Notes, and the
other terms and conditions thereof (including, without limitation, the covenant
and event of default provisions thereof but excluding the interest rate and any
call protection provisions) taken as a whole shall be at least as favorable to
the Company and the Lenders as those in the Senior Subordinated Notes, (ii) no
covenant contained in this Agreement or any of the other Loan Documents would be
violated on the proposed issuance date after giving effect to (A) the issuance
of such notes or debentures, (B) the payment of all issuance costs, commissions,
discounts, redemption premiums and other fees and charges associated therewith,
(C) the use of proceeds thereof and (D) the redemption, repayment, retirement
and repurchase of all Indebtedness of the Company and its Subsidiaries to be
redeemed, repaid or repurchased in connection therewith and (iii) substantially
final drafts of the documentation governing any such notes or debentures,
showing the terms thereof, shall have been furnished to the Lenders at least
10 days prior to the date of issuance of such notes or debentures.
     “Senior Subordinated Notes” means, collectively, the Company’s 8 5/8%
Senior Subordinated Notes due 2007, Series A, and 8 5/8% Senior Subordinated
Notes due 2007, Series B, each as issued pursuant to the Indenture, and which
have been paid in full by the Company on or around September 22, 2006 with a
portion of the proceeds of the Term Loans.

22



--------------------------------------------------------------------------------



 



     “Settlement” is defined in Section 2.19.
     “Settlement Date” is defined in Section 2.19.
     “Single Employer Plan” means a Plan maintained by the Company or any member
of the Controlled Group for employees of the Company or any member of the
Controlled Group.
     “Stated Rate” is defined in Section 2.24.
     “Subordinated Indebtedness” of a Person means any Indebtedness of such
Person the payment of which is subordinated to payment of the Secured
Obligations to the written satisfaction of the Agent.
     “Subsidiary” of a Person means, any corporation, partnership, limited
liability company, association, joint venture or similar business organization
more than 50% of the outstanding Capital Stock having ordinary voting power of
which shall at the time be owned or controlled by such Person. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of a Borrower.
     “Substantial Portion” means Property which represents more than 10% of the
consolidated assets of the Company and its Subsidiaries or property which is
responsible for more than 10% of the consolidated net sales or of the
consolidated net income of the Company and its Subsidiaries, in each case, as
would be shown in the consolidated financial statements of the Company and its
Subsidiaries as at the beginning of the twelve-month period ending with the
month in which such determination is made (or if financial statements have not
been delivered hereunder for that month which begins the twelve-month period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that month).
     “Supplemental Term Loans” means the term loans extended by the Lenders to
the Borrowers pursuant to the Amended Credit Agreement which have been paid in
full on or around September 22, 2006, with a portion of the proceeds of the Term
Loans.
     “Supporting Letter of Credit” is defined in Section 2.1.2(l).
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
     “Term A Loans” means the term loans extended by the Lenders to the
Borrowers pursuant to the Amended Credit Agreement which have been paid in full
on or around September 22, 2006 with a portion of the proceeds of the Term
Loans.
     “Term Administrative Agent” means JPMorgan Chase Bank, N.A., together with
its affiliates, as the administrative agent for the Term Lenders under the Term
Agreement and the other Term Documents, together with any of its successors and
assigns.
     “Term Agreement” means that certain Credit Agreement dated as of August 18,
2006, by and among Borrowers, the other Loan Parties, Term Administrative Agent,
Term Collateral Agent and the Term Lenders as amended and restated from time to
time as permitted by the terms of the Intercreditor Agreement.

23



--------------------------------------------------------------------------------



 



     “Term Collateral Agent” means Wilmington Trust Company, together with its
successors and assigns, as the collateral agent for benefit of itself, in such
capacity, the Administrative Agent and the Term Lenders under the Term Agreement
and the other Term Documents.
     “Term Documents” means the Term Agreement and the other “Loan Documents” as
defined in the Term Agreement.
     “Term Lenders” means, collectively, the “Lenders” as defined in the Term
Agreement.
     “Term Loans” means, collectively, the “Loans” as defined in the Term
Agreement.
     “Term Notes” means, collectively, the Term A Notes and the Supplemental
Term Notes.
     “Test Period” means as of the last day of each Fiscal Quarter, the four (4)
consecutive Fiscal Quarters then ending.
     “Trademarks” shall have the meaning given to such term in the Security
Agreement.
     “Transferee” is defined in Section 12.4.
     “Type” means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurodollar Advance and with respect to any Loan, its nature as a
Floating Rate Loan or a Eurodollar Loan.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of Texas or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
     “Unfunded Liabilities” means the amount (if any) by which the present value
of all vested and unvested accrued benefits under all Single Employer Plans
exceeds the fair market value of all such Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans using PBGC actuarial assumptions for single employer plan terminations.
     “Unliquidated Secured Obligations” means, at any time, any Secured
Obligations (or portion thereof) that is contingent in nature or unliquidated at
such time, including any Secured Obligation that is: (i) an obligation to
reimburse a bank for drawings not yet made under a letter of credit issued by
it; (ii) any other obligation (including any guarantee) that is contingent in
nature at such time; or (iii) an obligation to provide collateral to secure any
of the foregoing types of obligations.
     “Unmatured Default” means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.
     “Unused Commitment Fee” is defined in Section 2.10(a).
     “U.S.” means the United States of America.
     “Wholly-Owned Subsidiary” of a Person means, any Subsidiary all of the
outstanding Capital Stock of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person.

24



--------------------------------------------------------------------------------



 



     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.
ARTICLE II
THE FACILITY
     2.1. The Facility. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to (a) make Loans to the Borrowers as
set forth below and (b) participate in Facility LCs issued upon the request of a
Borrower, provided that, after giving effect to the making of each such Loan and
the issuance of each such Facility LC, such Lender’s Credit Exposure shall not
exceed its Commitment; provided further, that the Aggregate Credit Exposure
shall not exceed the Aggregate Commitment. The LC Issuer will issue Facility LCs
hereunder on the terms and conditions set forth in Section 2.1.2. The Facility
shall be composed of Revolving Loans, Non-Ratable Loans, Protective Advances,
Overadvances and Facility LCs as set forth below:
          2.1.1. Revolving Loans.
          (a) Amount. From and including the Effective Date and prior to the
Facility Termination Date, each Revolving Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make revolving loans (the
“Revolving Loans”) to the Borrower Representative on behalf of the applicable
Borrower and participate in Facility LCs issued to any Borrower as set forth in
Section 2.1.2 below, in aggregate amounts not to exceed such Lender’s Pro Rata
Share at such time. If any advance of a Revolving Loan or participation in a
Facility LC would exceed the Borrowers’ Availability, the Revolving Lenders will
refuse to make or may otherwise restrict the making of Revolving Loans or the
issuance of Facility LCs as the Required Revolving Lenders determine until such
excess has been eliminated, subject to the Agent’s authority, in its sole
discretion, to make Protective Advances and Overadvances pursuant to the terms
of Section 2.1.4. The Revolving Loans may consist of Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower
Representative in accordance with Sections 2.1.1(b) and 2.7. Subject to the
terms of this Agreement, the Borrowers may borrow, repay and reborrow Revolving
Loans at any time prior to the Facility Termination Date. The Commitments to
extend credit under this Section 2.1.1(a) shall expire on the Facility
Termination Date.
          (b) Borrowing Procedures. The Borrower Representative shall select the
Type of Advance and, in the case of each Eurodollar Advance, the Interest Period
applicable thereto, from time to time. The Borrower Representative shall give
the Agent irrevocable notice in the form of Exhibit A (a “Borrowing Notice”) not
later than 11:00 a.m. (Chicago time) on the Borrowing Date of each Floating Rate
Advance and three Business Days before the Borrowing Date for each Eurodollar
Advance, specifying: (1) the name of the applicable Borrower, (2) the Borrowing
Date, which shall be a Business Day, of such Advance, (3) the aggregate amount
of such Advance, (4) the Type of Advance selected; provided that, if the
Borrower Representative fails to specify the Type of Advance requested, such
request shall be deemed a request for a Floating Rate Advance; and (5) the
duration of the Interest Period if the Type of Advance requested is a Eurodollar
Advance; provided that, if the Borrower Representative fails to select the
duration of the Interest Period for the requested Eurodollar Advance, the
Borrower Representative shall be deemed to have requested on behalf of the
applicable Borrower that such Eurodollar Advance be made with an Interest Period
of one month.

25



--------------------------------------------------------------------------------



 



          (c) The Agent’s Election. Promptly after receipt of a Borrowing Notice
(or telephonic notice in lieu thereof) of a requested Floating Rate Advance, the
Agent shall elect in its sole discretion to have the terms of Section 2.1.1(d)
(pro rata advance by all Revolving Lenders) or Section 2.1.3 (advance by the
Agent, in the form of a Non-Ratable Loan, on behalf of the Revolving Lenders)
apply to such requested Advance.
          (d) Pro Rata Advance. Unless the Agent elects to have the terms of
Section 2.1.3 apply to a requested Floating Rate Advance, or a requested Advance
is for a Eurodollar Advance, then promptly after receipt of a Borrowing Notice
or telephonic notice in lieu thereof as permitted by Section 2.8, the Agent
shall notify the Lenders by telecopy, telephone, or e-mail of the requested
Advance. Not later than noon (Chicago time) on each Borrowing Date, each Lender
shall make available its Revolving Loan in funds immediately available in
Chicago to the Agent and the Agent will make the funds so received from the
Lenders available to the Borrower Representative at the Funding Account as set
forth in Section 2.5.
          (e) Increase in Aggregate Commitment. In the event that the Borrowers
desire to increase the Aggregate Commitment, and so long as no Unmatured Default
or Default shall have occurred and be continuing, with the prior written consent
of Agent, which shall be solely in its discretion, the Borrowers shall have the
option from time to time prior to the Facility Termination Date upon not less
than ten (10) days prior written notice to Agent to request that the Revolving
Lenders increase their respective Revolving Commitments such that the Aggregate
Revolving Commitment shall be increased by a minimum amount of $10,000,000 (in
each case, and not to exceed $30,000,000 in the aggregate), but no Revolving
Lender shall have any obligation whatsoever to agree to any such requested
increase (or any portion thereof), and each Revolving Lender may in its sole and
absolute discretion reject any such requested increase. Such written notice from
Borrowers shall specify (i) the date of such proposed increase in the Aggregate
Commitment (which date shall not be less than 10 Business Days from the date of
receipt by Agent of Borrowers’ notice), (ii) the aggregate amount of such
proposed Commitment increase, which shall comply with the requirements set forth
above, (iii) that, at the time of and after giving effect to such proposed
Aggregate Commitment increase, the Borrowers shall be in compliance with the
financial covenant set forth in Section 6.29.2, (iv) that no Unmatured Default
or Default has occurred and is continuing, or will result from such increase in
the Aggregate Commitment and (v) that all requisite corporate proceedings or
actions, that may be required authorizing the requested increase shall have been
taken by each of the Borrowers. Upon receipt of such notice from the Borrowers,
the Agent shall give notice to each Lender of such proposed increase in the
Aggregate Commitment. Failure of any such Lender to respond to such requested
increase on or before the second Business Day preceding the date of the proposed
increase described in the notice shall be deemed to be a rejection thereof. If
the Revolving Lenders do not agree to increase their respective Revolving
Commitments by amounts sufficient to provide an increase in the Aggregate
Revolving Commitment, the Agent shall have the right to admit additional
Revolving Lenders, if any are agreeable, to increase the Aggregate Revolving
Commitment to the amount requested by the Borrower, up to the maximum amount of
$130,000,000. In the event of such an increase, whether by increase in the
respective Revolving Commitments of existing Revolving Lenders or by admission
of additional Revolving Lenders, the Pro Rata Share of the Revolving Lenders
automatically shall be adjusted. The Loan Parties and each of the Revolving
Lenders and any other offeree that agrees to such requested increase shall
execute and deliver to the Agent a certificate substantially in the form of
Exhibit K attached hereto (a

26



--------------------------------------------------------------------------------



 



“Commitment Increase Certificate”), and upon its receipt of a duly completed
Commitment Increase Certificate, Agent shall record the information contained
therein in the Register.
          2.1.2. Facility LCs.
          (a) Issuance. The LC Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue to any Borrower standby and commercial
Letters of Credit (each, a “Facility LC”) and to renew, extend, increase,
decrease or otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the Effective Date and
prior to the Facility Termination Date upon the request of the Borrower
Representative for the account of the applicable Borrower; provided that, the
maximum face amount of the Facility LC to be issued or Modified, does not exceed
the least of (i) an amount equal to $28,000,000 minus the sum of (1) the
aggregate undrawn amount of all outstanding Facility LCs at such time plus,
without duplication, (2) the aggregate unpaid Reimbursement Obligations with
respect to all Facility LCs outstanding at such time and (ii) the Borrowers’
Availability. No Facility LC (or any renewal thereof) shall have an expiry date
later than the earlier of (x) the thirtieth (30th) Business Day prior to the
Facility Termination Date and (y) one year after its issuance; provided that any
Letter of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (x) above).
          (b) Participations. Upon the issuance or Modification by the LC Issuer
of a Facility LC in accordance with this Section 2.1.2, the LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Revolving Lender, and each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
its Pro Rata Share.
          (c) Notice. Subject to Section 2.1.2(a), the Borrower Representative,
on behalf of the applicable Borrower, shall give the LC Issuer notice prior to
11:00 a.m. (Chicago time) at least three Business Days prior to the proposed
date of issuance or Modification of each Facility LC, specifying the
beneficiary, the proposed date of issuance (or Modification) and the expiry date
of such Facility LC, and describing the proposed terms of such Facility LC and
the nature of the transactions proposed to be supported thereby. Upon receipt of
such notice, the LC Issuer shall promptly notify the Agent, and the Agent shall
promptly notify each Revolving Lender, of the contents thereof and of the amount
of such Revolving Lender’s participation in such proposed Facility LC. The
issuance or Modification by the LC Issuer of any Facility LC shall, in addition
to the conditions precedent set forth in Article IV (the satisfaction of which
the LC Issuer shall have no duty to ascertain), be subject to the conditions
precedent that such Facility LC shall be satisfactory to the LC Issuer and that
the applicable Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”). In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application, the terms of this Agreement shall
control.

27



--------------------------------------------------------------------------------



 



          (d) Administration; Reimbursement by Revolving Lenders. Upon receipt
from the beneficiary of any Facility LC of any demand for payment under such
Facility LC, the LC Issuer shall notify the Agent and the Agent shall promptly
notify the Borrower Representative and each other Revolving Lender as to the
amount to be paid by the LC Issuer as a result of such demand and the proposed
payment date (the “LC Payment Date”). The responsibility of the LC Issuer to the
Borrower Representative, the Borrowers and each Revolving Lender shall be only
to determine that the documents (including each demand for payment) delivered
under each Facility LC in connection with such presentment shall be in
conformity in all material respects with such Facility LC. The LC Issuer shall
endeavor to exercise the same care in the issuance and administration of the
Facility LCs as it does with respect to letters of credit in which no
participations are granted, it being understood that in the absence of any gross
negligence or willful misconduct by the LC Issuer, each Revolving Lender shall
be unconditionally and irrevocably liable without regard to the occurrence of
any Default or any condition precedent whatsoever, to reimburse the LC Issuer on
demand for (i) such Revolving Lender’s Pro Rata Share of the amount of each
payment made by the LC Issuer under each Facility LC to the extent such amount
is not reimbursed by the Borrowers pursuant to Section 2.1.2(e) below, plus
(ii) interest on the foregoing amount to be reimbursed by such Revolving Lender,
for each day from the date of the LC Issuer’s demand for such reimbursement (or,
if such demand is made after 11:00 a.m. (Chicago time) on such date, from the
next succeeding Business Day) to the date on which such Revolving Lender pays
the amount to be reimbursed by it, at a rate of interest per annum equal to the
Federal Funds Effective Rate for the first three days and, thereafter, at a rate
of interest equal to the rate applicable to Floating Rate Advances.
          (e) Reimbursement by Borrowers. Each Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that, no Borrower nor any Revolving Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by such Borrower or such Revolving Lender to the extent, but only to
the extent, caused by (i) the willful misconduct or gross negligence of the LC
Issuer in determining whether a request presented under any Facility LC issued
by it complied with the terms of such Facility LC or (ii) the LC Issuer’s
failure to pay under any Facility LC issued by it after the presentation to it
of a request strictly complying with the terms and conditions of such Facility
LC. All such amounts paid by the LC Issuer and remaining unpaid by the Borrowers
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to (x) the rate applicable to Floating Rate Advances for such day if
such day falls on or before the applicable LC Payment Date and (y) the sum of 2%
plus the rate applicable to Floating Rate Advances for such day if such day
falls after such LC Payment Date. The LC Issuer will pay to each Revolving
Lender ratably in accordance with its Pro Rata Share all amounts received by it
from the Borrowers for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by the LC Issuer,
but only to the extent such Revolving Lender has made payment to the LC Issuer
in respect of such Facility LC pursuant to Section 2.1.2(d). Subject to the
terms and conditions of this Agreement (including without limitation the
submission of a Borrowing Notice in compliance with Section 2.1.1(b) and the
satisfaction of the applicable conditions precedent set forth in Article IV),
the Borrower Representative may request an Advance hereunder on behalf of the
applicable Borrower for the purpose of satisfying any Reimbursement Obligation.

28



--------------------------------------------------------------------------------



 



          (f) Obligations Absolute. Each Borrower’s obligations under this
Section 2.1.2 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which any Borrower may have or have had against the LC Issuer, any Revolving
Lender or any beneficiary of a Facility LC. Each Borrower further agrees with
the LC Issuer and the Revolving Lenders that the LC Issuer and the Revolving
Lenders shall not be responsible for, and such Borrower’s Reimbursement
Obligation in respect of any Facility LC shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even if such documents should in fact prove to be in any or all respects
invalid, fraudulent or forged, or any dispute between or among any Borrower, any
of its Affiliates, the beneficiary of any Facility LC or any financing
institution or other party to whom any Facility LC may be transferred or any
claims or defenses whatsoever of any Borrower or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee. The LC Issuer
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. Each Borrower agrees that any
action taken or omitted by the LC Issuer or any Revolving Lender under or in
connection with each Facility LC and the related drafts and documents, if done
without gross negligence or willful misconduct, shall be binding upon such
Borrower and shall not put the LC Issuer or any Revolving Lender under any
liability to any Borrower. Nothing in this Section 2.1.2(f) is intended to limit
the right of the Borrowers to make a claim against the LC Issuer for damages as
contemplated by the proviso to the first sentence of Section 2.1.2(e).
          (g) Actions of LC Issuer. The LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Revolving Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Revolving
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. Notwithstanding any
other provision of this Section 2.1.2, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Revolving Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Revolving Lenders and any future holders of a participation in any Facility
LC.
          (h) Indemnification. Each Borrower hereby agrees to, jointly and
severally, indemnify and hold harmless each Revolving Lender, the LC Issuer and
the Agent, and their respective directors, officers, agents and employees from
and against any and all claims and damages, losses, liabilities, costs or
expenses which such Revolving Lender, the LC Issuer or the Agent may incur (or
which may be claimed against such Revolving Lender, the LC Issuer or the Agent
by any Person whatsoever) by reason of or in connection with the issuance,
execution and delivery or transfer of or payment or failure to pay under any
Facility LC or any actual or proposed use of any Facility LC, including, without
limitation, any claims, damages, losses, liabilities, costs or expenses which
the LC Issuer may incur by reason of or in connection with (i) the failure of
any other Revolving Lender to fulfill or comply with its obligations to the LC
Issuer hereunder (but

29



--------------------------------------------------------------------------------



 



nothing herein contained shall affect any rights any Borrower may have against
any Defaulting Lender) or (ii) by reason of or on account of the LC Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to the LC
Issuer, evidencing the appointment of such successor Beneficiary; provided that,
the Borrowers shall not be required to indemnify any Revolving Lender, the LC
Issuer or the Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC or
(y) the LC Issuer’s failure to pay under any Facility LC after the presentation
to it of a request strictly complying with the terms and conditions of such
Facility LC. Nothing in this Section 2.1.2(h) is intended to limit the
obligations of the Borrowers under any other provision of this Agreement.
          (i) Revolving Lenders’ Indemnification. Each Revolving Lender shall,
ratably in accordance with its Pro Rata Share, indemnify the LC Issuer, its
Affiliates and their respective directors, officers, agents and employees (to
the extent not reimbursed by the Borrowers) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitees’ gross negligence or
willful misconduct or the LC Issuer’s failure to pay under any Facility LC after
the presentation to it of a request strictly complying with the terms and
conditions of the Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.1.2 or any action taken or omitted by such
indemnitees hereunder.
          (j) Facility LC Collateral Account. The Borrowers agree that they
will, upon the request of the Agent in its Permitted Discretion or the Required
Revolving Lenders and until the final expiration date of any Facility LC and
thereafter as long as any amount is payable to the LC Issuer or the Revolving
Lenders in respect of any Facility LC, maintain a special collateral account
pursuant to arrangements satisfactory to the Agent (the “Facility LC Collateral
Account”) at the Agent’s office at the address specified pursuant to Article
XIII, in the name of the Borrowers but under the sole dominion and control of
the Agent, for the benefit of the Lenders and in which the Borrowers shall have
no interest other than as set forth in Section 8.1. Nothing in this
Section 2.1.2(j) shall either obligate the Agent to require any Borrower to
deposit any funds in the Facility LC Collateral Account or limit the right of
the Agent to release any funds held in the Facility LC Collateral Account in
each case other than as required by Section 8.1. Each Borrower hereby pledges,
assigns and grants to the Agent, on behalf of and for the ratable benefit of the
Lenders and the LC Issuer, a security interest in all of such Borrower’s right,
title and interest in and to all funds which may from time to time be on deposit
in the Facility LC Collateral Account to secure the prompt and complete payment
and performance of the Secured Obligations. The Agent will invest any funds on
deposit from time to time in the Facility LC Collateral Account in certificates
of deposit of JPMorgan Chase having a maturity not exceeding thirty days.
          (k) Rights as a Lender. In its capacity as a Lender, the LC Issuer
shall have the same rights and obligations as any other Lender.

30



--------------------------------------------------------------------------------



 



          (l) Termination of the Facility. If, notwithstanding the provisions of
this Section 2.1.2, any Facility LC is outstanding upon the earlier of (x) the
termination of this Agreement and (y) the Facility Termination Date, then upon
such termination the Borrowers shall deposit with the Agent, for the benefit of
the Agent and the Lenders, with respect to all LC Obligations, as the Agent in
its discretion shall specify, either (i) a standby letter of credit (a
“Supporting Letter of Credit”), in form and substance satisfactory to the Agent,
issued by an issuer satisfactory to the Agent, in a stated amount equal to 105%
of the difference of (x) the amount of LC Obligations at such time, less (y) the
amount on deposit in the Facility LC Collateral Account at such time which is
free and clear of all rights and claims of third parties and has not been
applied against the Obligations (such difference, the “Collateral Shortfall
Amount”), under which Supporting Letter of Credit the Agent is entitled to draw
amounts necessary to reimburse the Agent, the LC Issuer and the Lenders for
payments to be made by the Agent, the LC Issuer and the Lenders under any such
Facility LC and any fees and expenses associated with such Facility LC, or
(ii) cash, in immediately available funds, in an amount equal to 105% of the
Collateral Shortfall Amount to be held in the Facility LC Collateral Account.
Such Supporting Letter of Credit or deposit of cash shall be held by the Agent,
for the benefit of the Agent and the Lenders, as security for, and to provide
for the payment of, the aggregate undrawn amount of such Facility LC remaining
outstanding.
          2.1.3. Non-Ratable Loans. Subject to the restrictions set forth in
Section 2.1.1(a), the Agent may elect to have the terms of this Section 2.1.3
apply to any requested Floating Rate Advance and JPMorgan Chase shall thereafter
make an Advance, on behalf of the Revolving Lenders and in the amount requested,
available to the Borrowers on the applicable Borrowing Date by transferring same
day funds to the Funding Account. Each Advance made solely by the Agent pursuant
to this Section 2.1.3 is referred to in this Agreement as a “Non-Ratable Loan,”
and such Advances are referred to as the “Non-Ratable Loans.” Each Non-Ratable
Loan shall be subject to all the terms and conditions applicable to other
Advances funded by the Revolving Lenders, except that all payments thereon shall
be payable to JPMorgan Chase solely for its own account. The Agent shall not
make any Non-Ratable Loan if the requested Non-Ratable Loan exceeds the
Borrowers’ Availability (before giving effect to such Non-Ratable Loan).
Non-Ratable Loans may be made even if a Default or Unmatured Default exists, but
may not be made if the conditions precedent set forth in Section 4.2 have not
been satisfied. The Non-Ratable Loans shall be secured by the Liens granted to
the Agent in and to the Collateral and shall constitute Obligations hereunder.
All Non-Ratable Loans shall be Floating Rate Advances and are subject to the
settlement provisions set forth in Section 2.19.
          2.1.4. Protective Advances and Overadvances.
          (a) Protective Advances. Subject to the limitations set forth below,
after the occurrence and during the continuance of a Default or an Unmatured
Default, the Agent is authorized by the Borrowers and the Lenders, from time to
time in the Agent’s sole discretion (but shall have absolutely no obligation
to), to make Advances, on behalf of all Lenders, in an aggregate amount
outstanding at any time not to exceed $7,000,000, which the Agent, in its
Permitted Discretion, deems necessary or desirable (i) to preserve or protect
the Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the
Borrowers pursuant to the terms of this Agreement, including costs, fees, and
expenses as described in Section 9.6 (any of such Advances are herein referred
to as “Protective Advances”); provided that, no Protective Advance shall cause
the Aggregate Credit Exposure to exceed the Aggregate Commitment. Protective
Advances may be made even if the conditions precedent set

31



--------------------------------------------------------------------------------



 



forth in Section 4.2 have not been satisfied. The Protective Advances shall be
secured by the Liens in favor of the Agent in and to the Collateral and shall
constitute Obligations hereunder. All Protective Advances shall be Floating Rate
Advances, shall bear interest at the default rate set forth in Section 2.12 and
shall be payable on the earlier of demand or the Facility Termination Date. The
Required Lenders may at any time revoke the Agent’s authorization to make
Protective Advances. Any such revocation must be in writing and shall become
effective prospectively upon the Agent’s receipt thereof. At any time that there
is sufficient Availability and the conditions precedent set forth in Section 4.2
have been satisfied, the Agent may request the Revolving Lenders to make a
Revolving Loan to repay a Protective Advance. At any other time the Agent may
require the Lenders to fund their risk participations described in Section 2.2.
          (b) Overadvances. Any provision of this Agreement to the contrary
notwithstanding, at the request of the Borrower Representative on behalf of any
Borrower, the Agent may in its sole discretion (but shall have absolutely no
obligation to), make Advances to the Borrower Representative (for the account of
such Borrower), on behalf of the Revolving Lenders, in amounts that exceed the
Borrowers’ Availability (any such excess Advances are herein referred to
collectively as “Overadvances”); provided that, (i) no such Overadvance shall be
outstanding for more than thirty (30) consecutive days, (ii) no such event or
occurrence shall cause or constitute a waiver of the Agent’s or Revolving
Lenders’ right to refuse to make any further Overadvances, Revolving Loans or
Non-Ratable Loans, or issue Facility LCs, as the case may be, at any time that
an Overadvance exists, and (iii) no Overadvance shall result in a Default or
Unmatured Default due to such Borrower’s failure to comply with Section 2.1.1(a)
for so long as the Agent permits such Overadvance to remain outstanding, but
solely with respect to the amount of such Overadvance. In addition, Overadvances
may be made even if a Default or Unmatured Default exists, but may not be made
if the conditions precedent set forth in Section 4.2 have not been satisfied
(other than the condition regarding Availability). All Overadvances shall
constitute Floating Rate Advances, shall bear interest at the default rate set
forth in Section 2.12, shall be payable on the earlier of demand or the Facility
Termination Date and are subject to the settlement provisions set forth in
Section 2.19. The authority of the Agent to make Overadvances is limited to an
aggregate amount not to exceed $7,000,000 at any time, and no Overadvance shall
cause any Revolving Lender’s Revolving Credit Exposure to exceed its Revolving
Commitment or the Aggregate Credit Exposure to exceed the Aggregate Commitment;
provided that, the Required Revolving Lenders may at any time revoke the Agent’s
authorization to make Overadvances. Any such revocation must be in writing and
shall become effective prospectively upon the Agent’s receipt thereof.
          2.1.5. [Intentionally Omitted.]
          2.1.6. [Intentionally Omitted.]
          2.1.7 Reallocation of Loans and Commitments. On the Effective Date,
each Lender, if any, whose relative proportion of its Commitment hereunder is
increasing over the proportion of the Commitment held by it prior to the
Effective Date shall, by assignments from the Lenders which were parties to the
Amended Loan Agreement prior to the Effective Date (the “Amended Agreement
Lenders”) (which assignments shall be deemed to occur hereunder automatically,
and without any requirement for additional documentation, on the Effective Date)
acquire a portion of the Loans and Commitments of the Lenders so designated in
such amounts, and the Lenders shall, through Agent, make such other adjustments
among themselves as shall be necessary so that after giving effect to
assignments and

32



--------------------------------------------------------------------------------



 



adjustments, the Lenders shall hold all Loans outstanding under this Agreement
ratably in accordance with their respective Commitments as reflected on the
signature pages under such Lender’s name, as modified from time to time pursuant
to the terms hereof. On the Effective Date, all Interest Periods under the
Amended Loan Agreement in respect of any Existing Obligations under the Amended
Loan Agreement shall automatically be terminated (and the Borrowers shall on the
Effective Date make payments to the Amended Agreement Lenders that held such
Existing Obligations to compensate for such termination as if such termination
were a payment or prepayment referred to in said Section 3.4), and subject to
the other restrictions contained herein, the Borrower shall be permitted to
continue such Eurodollar Advances or to convert such Eurodollar Advances into
Floating Rate Advances or Floating Rate Loans, respectively, hereunder.
     2.2. Ratable Loans; Risk Participation. Except as otherwise provided below,
each Advance made in connection with a Revolving Loan shall consist of Loans
made by each Lender in an amount equal to such Lender’s Pro Rata Share. Upon the
making of an Advance by the Agent in connection with a Non-Ratable Loan or an
Overadvance (whether before or after the occurrence of a Default or an Unmatured
Default and regardless of whether the Agent has requested a Settlement with
respect to such Non-Ratable Loan or Overadvance), the Agent shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Revolving Lender and each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Agent, without recourse or warranty, an undivided
interest and participation in such Non-Ratable Loan or Overadvance in proportion
to its Pro Rata Share of the Revolving Commitment. Upon the making of an Advance
by the Agent in connection with a Protective Advance (whether before or after
the occurrence of a Default or an Unmatured Default and regardless of whether
the Agent has requested a Settlement with respect to such Protective Advance),
the Agent shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Agent, without recourse or warranty, an undivided
interest and participation in such Protective Advance in proportion to its Pro
Rata Share of the Aggregate Commitment. From and after the date, if any, on
which any Lender is required to fund its participation in any Non-Ratable Loan,
Overadvance or Protective Advance purchased hereunder, the Agent shall promptly
distribute to such Lender, such Lender’s Pro Rata Share of all payments of
principal and interest and all proceeds of Collateral received by the Agent in
respect of such Loan.
     2.3. Payment of the Obligations. The Borrowers shall repay the outstanding
principal balance of the Loans, together with all other Obligations, including
all accrued and unpaid interest thereon, on the Facility Termination Date.
     2.4. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in
the minimum amount of $5,000,000 and in multiples of $1,000,000 if in excess
thereof. Floating Rate Advances may be in any amount.
     2.5. Funding Account. The Borrower Representative shall deliver to the
Agent, on the Effective Date, a notice setting forth the deposit account of the
Borrower Representative (the “Funding Account”) to which the Agent is authorized
by the Borrowers to transfer the proceeds of any Advances requested pursuant to
this Agreement. The Borrower Representative may designate a replacement Funding
Account from time to time by written notice to the Agent. Any designation by the
Borrower Representative of the Funding Account must be reasonably acceptable to
the Agent.
     2.6. Reliance Upon Authority; No Liability. The Agent is entitled to rely
conclusively on any individual’s request for Advances hereunder, so long as the
proceeds thereof are to be transferred to the Funding Account. The Agent shall
have no duty to verify the identity of any individual representing

33



--------------------------------------------------------------------------------



 



himself or herself as a person authorized by the Borrowers to make such requests
on their behalf. The Agent shall not incur any liability to the Borrowers as a
result of acting upon any notice referred to in Section 2.1 which the Agent
reasonably believes to have been given by an officer or other person duly
authorized by the Borrowers to request Advances on their behalf or for otherwise
acting under this Agreement. The crediting of Advances to the Funding Account
shall conclusively establish the joint and several obligation of the Borrowers
to repay such Advances as provided herein.
     2.7. Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.7 or are repaid in accordance with this Agreement. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with this Agreement or (y) the
Borrower Representative shall have given the Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to the terms of Section 2.4, the Borrower
Representative may elect from time to time to convert all or any part of a
Floating Rate Advance into a Eurodollar Advance on behalf of the applicable
Borrower. The Borrower Representative shall give the Agent irrevocable notice in
the form of Exhibit B (a “Conversion/Continuation Notice”) of each conversion of
a Floating Rate Advance into a Eurodollar Advance or continuation of a
Eurodollar Advance not later than 11:00 a.m. (Chicago time) at least three
Business Days prior to the date of the requested conversion or continuation,
specifying (i) the requested date, which shall be a Business Day, of such
conversion or continuation, (ii) the aggregate amount and Type of the Advance
which is to be converted or continued, and (iii) the amount of such Advance
which is to be converted into or continued as a Eurodollar Advance and the
duration of the Interest Period applicable thereto.
     2.8. Telephonic Notices. Each Borrower hereby authorizes the Lenders and
the Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower Representative, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower
Representative agrees to deliver promptly to the Agent a written confirmation,
if such confirmation is requested by the Agent or any Lender, of each telephonic
notice signed by an Authorized Officer of the Borrower Representative. If the
written confirmation differs in any material respect from the action taken by
the Agent and the Lenders, the records of the Agent and the Lenders shall govern
absent manifest error.
     2.9. Notification of Advances, Interest Rates and Repayments. Promptly
after receipt thereof, the Agent will notify each Lender of the contents of each
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. Promptly after notice from the LC Issuer, the Agent will notify
each Revolving Lender of the contents of each request for issuance of a Facility
LC hereunder or any Modification. The Agent will notify each Lender of the
interest rate applicable to each Eurodollar Advance promptly upon determination
of such interest rate and will give each Lender prompt notice of each change in
the Alternate Base Rate.
     2.10. Fees.
          (a) Unused Commitment Fee. The Borrowers agree to pay to the Agent,
for the account of each Revolving Lender in accordance with such Lender’s Pro
Rata Share, an unused commitment fee at a per annum rate equal to the Applicable
Unused Commitment Fee Rate on the average daily Available Revolving Commitment,
payable

34



--------------------------------------------------------------------------------



 



on each Payment Date hereafter and on the Facility Termination Date (the “Unused
Commitment Fee”).
          (b) LC Fees. The Borrowers, and their respective successors and
assigns, shall pay to the Agent, for the account of the Revolving Lenders
ratably in accordance with their respective Pro Rata Shares, a letter of credit
fee at a per annum rate equal to the Applicable LC Fee Rate on the average daily
undrawn stated amount under each Facility LC, such fee to be payable in arrears
on each Payment Date (the “LC Fee”). The Borrowers shall also pay to the LC
Issuer for its own account (x) at the time of issuance of each Facility LC, a
fronting fee of 0.125% of the face amount of the Facility LC, and
(y) documentary and processing charges in connection with the issuance or
Modification of and draws under Facility LCs in accordance with the LC Issuer’s
standard schedule for such charges as in effect from time to time.
          (c) Agent and Arranger Fees. The Borrowers agree to pay to the Agent
such additional fees as are specified in the fee letter dated as of the
Effective Date, among the Agent and the Borrowers (the “Fee Letter”).
          (d) Increase and Extension Fee. The Borrowers agree to pay to the
Agent, for the account of each Lender, in consideration of an increase in the
Aggregate Commitment and the extension of the Facility Termination Date, a
one-time aggregate fee equal to $130,000, payable to Agent on, and fully earned
and non-refundable upon, the execution of this Agreement.
     2.11. Interest Rates. Each Floating Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made or is automatically converted from a Eurodollar Advance
into a Floating Rate Advance pursuant to Section 2.7, to but excluding the date
it is paid or is converted into a Eurodollar Advance pursuant to Section 2.7
hereof, at a rate per annum equal to the Floating Rate for such day. Changes in
the rate of interest on that portion of any Advance maintained as a Floating
Rate Advance will take effect simultaneously with each change in the Alternate
Base Rate. Each Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Agent as applicable to such Eurodollar
Advance based upon the Borrower Representative’s selections under Sections 2.1.1
and 2.7 and otherwise in accordance with the terms hereof. No Interest Period
may end after the Facility Termination Date. If at any time Loans are
outstanding with respect to which the Borrower Representative has not delivered
a notice to the Agent specifying the basis for determining the interest rate
applicable thereto, those Loans shall bear interest at the Floating Rate.
     2.12. Eurodollar Advances Post Default; Default Rates. Notwithstanding
anything to the contrary contained hereunder, during the continuance of a
Default or Unmatured Default the Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.3
requiring unanimous consent of the Lenders to reductions in interest rates),
declare that no Advance may be made as, converted into or continued as a
Eurodollar Advance. During the continuance of a Default the Agent or the
Required Lenders may, at their option, by notice to the Borrower Representative
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.3 requiring unanimous consent of the
Lenders to reductions in interest rates), declare that (i) each Eurodollar
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus 2% per annum,
(ii) each Floating Rate Advance shall bear interest at a rate per annum equal to
the Floating Rate in effect from time to time plus 2% per annum and (iii) the

35



--------------------------------------------------------------------------------



 



LC Fee shall be increased by 2% per annum, provided that, during the continuance
of a Default under subsection (f) or (g) of Article VII, the interest rates set
forth in clauses (i) and (ii) above and the increase in the LC Fee set forth in
clause (iii) above shall be applicable to all Credit Extensions without any
election or action on the part of the Agent or any Lender.
     2.13. Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof and at maturity.
Interest accrued on each Eurodollar Advance shall be payable on the last day of
its applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest on all Advances, Unused Commitment Fees and LC Fees
shall be calculated for actual days elapsed on the basis of a 360-day year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon (local time)
at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment. After giving effect to any Loan,
Advance, continuation, or conversion of any Eurodollar Loan, there may not be
more than eight different Interest Periods in effect hereunder.
     2.14. Voluntary Prepayments. The Borrowers may from time to time prepay,
without penalty or premium, all or any portion of the outstanding Floating Rate
Advances upon written notice to the Agent. The Borrowers may also from time to
time prepay, subject to the payment of any funding indemnification amounts
required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $1,000,000 or any
integral multiple of $100,000 in excess thereof, any portion of the outstanding
Eurodollar Advances upon three Business Days’ prior notice to the Agent.
     2.15. Mandatory Prepayments.
          (a) Borrowing Base Compliance. Except for Overadvances permitted
pursuant to Section 2.1.4(b), the Borrowers shall immediately repay the
Revolving Loans, Reimbursement Obligations and/or Non-Ratable Loans if at any
time the Aggregate Revolving Exposure exceeds the lesser of (i) the Revolving
Commitment and (ii) the Aggregate Borrowing Base, to the extent required to
eliminate such excess. If any such excess remains after repayment in full of all
outstanding Revolving Loans, Reimbursement Obligations and Non-Ratable Loans,
the Borrowers shall provide cash collateral or a Supporting Letter of Credit for
the LC Obligations in the manner set forth in Section 2.1.2(l) to the extent
required to eliminate such excess.
          (b) Sale of Assets. Immediately upon receipt by any Loan Party of the
Net Cash Proceeds of any asset disposition (other than sales of inventory
(including wooden and composite mats removed from the Company’s rental fleet and
sold as used mats) in the ordinary course of business and sales the Net Cash
Proceeds of which do not exceed $100,000) the applicable Borrower shall prepay
the Obligations or shall cause the applicable Loan Party to deliver funds to the
Agent for application to the Obligations, in an amount equal to all such Net
Cash Proceeds. Any such prepayment shall be applied first, to pay the principal
of the Overadvances and Protective Advances, second, to pay the principal of the
Non-Ratable Loans, third, to pay the principal of the Revolving Loans

36



--------------------------------------------------------------------------------



 



without a concomitant reduction in the Revolving Commitment, and fourth, to cash
collateralize outstanding Facility LCs.
          (c) Issuance of Debt or Equity. Subject to the terms of the
Intercreditor Agreement, if any Borrower issues Capital Stock (other than
Capital Stock issued to management or employees of Company or any of its
Subsidiaries under any Capital Stock based compensation plan) or any Loan Party
issues Indebtedness (other than Indebtedness permitted by Sections 6.17(a), (c),
(e), (g), and (h)), or if any Loan Party receives any dividend or distribution
from a Person other than a Loan Party, in each case, no later than the Business
Day following the date of receipt by such Borrower or other Loan Party, as the
case may be, of any Net Cash Proceeds of such issuance or receipt of such
dividend, distribution, loan or advance, the Borrowers shall prepay the
Obligations in an amount equal to all such Net Cash Proceeds, dividends,
distributions, loans or advances. Any such prepayment shall be applied first, to
pay the principal of the Overadvances and Protective Advances, second, to pay
the principal of the Non-Ratable Loans, third, to pay the principal of the
Revolving Loans without a concomitant reduction in the Revolving Commitment, and
fourth, to cash collateralize outstanding Facility LCs.
          (d) [Intentionally Omitted.]
          (e) Insurance/Condemnation Proceeds. Subject to the terms of the
Intercreditor Agreement, any insurance or condemnation proceeds to be applied to
the Obligations in accordance with Section 6.7(d) shall be applied as follows:
(i) insurance proceeds from casualties or losses to cash or Inventory shall be
applied, first, to the Overadvances and Protective Advances, pro rata, second,
to the Non-Ratable Loans, third, to the Revolving Loans of the Borrower who
received such proceeds, fourth, to cash collateralize outstanding Facility LCs
of the Borrower who received such proceeds, fifth, to the Revolving Loans of the
other Borrowers, and sixth, to cash collateralize outstanding Facility LCs of
the other Borrowers, and (ii) insurance or condemnation proceeds from casualties
or losses to Equipment, Fixtures and real Property shall be applied first, to
pay the principal of the Overadvances and Protective Advances second, to pay the
principal of the Non-Ratable Loans, third, to pay the principal of the Revolving
Loans, and fourth, to cash collateralize outstanding Facility LCs. The Revolving
Commitment shall not be permanently reduced by the amount of any such
prepayments. If the precise amount of insurance or condemnation proceeds
allocable to Inventory as compared to Equipment, Fixtures and real Property is
not otherwise determined, the allocation and application of those proceeds shall
be determined by the Agent, in its Permitted Discretion.
          (f) General. Subject to the terms of the Intercreditor Agreement,
without in any way limiting the foregoing, immediately upon receipt by any Loan
Party of proceeds of any sale of any Collateral, the Borrowers shall cause such
Loan Party to deliver such proceeds to the Agent, or deposit such proceeds in a
deposit account subject to a Deposit Account Control Agreement. All of such
proceeds shall be applied as set forth above or otherwise as provided in
Section 2.18. Nothing in this Section 2.15 shall be construed to constitute
Agent’s or any Lender’s consent to any transaction that is not permitted by
other provisions of this Agreement or the other Loan Documents.

37



--------------------------------------------------------------------------------



 



     2.16. Termination of the Facility.
          (a) Without limiting Section 2.3 or Section 8.1, (a) the Aggregate
Commitments shall expire on the Facility Termination Date and
(b) the Aggregate Credit Exposure and all other unpaid Obligations shall be paid
in full by the Borrowers on the Facility Termination Date.
          (b) The Borrowers may terminate this Agreement with at least ten
Business Days’ prior written notice thereof to the Agent and the Lenders, upon
(i) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon, (ii) the cancellation and return of all outstanding
Facility LCs (or alternatively, with respect to each such Facility LC, the
furnishing to the Agent of a cash deposit or Supporting Letter of Credit as
required by Section 2.1.2(l)), (iii) the payment in full of the early
termination fee set forth in the following sentence (the “Prepayment Fee”),
(iv) the payment in full of all reimbursable expenses and other Obligations
together with accrued and unpaid interest thereon, and (v) the payment in full
of any amount due under Section 3.4. Subject to Section 2.24, if this Agreement
is terminated at any time prior to the Facility Termination Date, whether
pursuant to this Section 2.16 or pursuant to Section 8.1, the Borrower shall pay
to the Agent, for the account of the Lenders, an early termination fee
determined in accordance with the following table:

      Period during which early     termination occurs        Prepayment Fee
On or prior to the first anniversary of the Closing Date
  1.0% of the Aggregate Commitment
After the first anniversary of the Closing Date but on or prior to the second
anniversary
     of the Closing Date
  0.50% of the Aggregate Commitment

No such Prepayment Fee shall be payable in the event this Agreement is
terminated in connection with refinancing of the Obligations in a transaction in
which JPMorgan Chase or one of its Affiliates that is a banking institution
provides or arranges a replacement bank credit facility for the Borrowers.
     2.17. Method of Payment.
          (a) All payments of the Obligations hereunder shall be made, without
setoff, deduction, or counterclaim, in immediately available funds to the Agent
at the Agent’s address specified pursuant to Article XIII, or at any other
Lending Installation of the Agent specified in writing by the Agent to the
Borrower Representative, by noon (local time) on the date when due and shall be
applied ratably by the Agent among the Lenders. Any payment received by the
Agent after such time shall be deemed to have been received on the following
Business Day and any applicable interest or fee shall continue to accrue. Solely
for purposes of determining the amount of Loans available for borrowing
purposes, checks and cash or other immediately available funds from collections
of items of payment and proceeds of any Collateral shall be applied in whole or
in part against the Obligations, on the day of receipt, subject to actual
collection. Each payment delivered to the Agent for the account of any Lender
shall be delivered promptly by the Agent to such Lender in the same type of
funds that the Agent received at its

38



--------------------------------------------------------------------------------



 



address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Agent from such Lender.
     (b) At the election of the Agent, all payments of principal, interest,
reimbursement obligations in connection with Facility LCs, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses pursuant to Section 9.6), and other sums payable under the Loan
Documents, may be paid from the proceeds of Advances made hereunder whether made
following a request by the Borrower Representative pursuant to Section 2.1 or a
deemed request as provided in this Section 2.17 or may be deducted from the
Funding Account or any other deposit account of any Borrower maintained with the
Agent. Each Borrower hereby irrevocably authorizes (i) the Agent to make an
Advance for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including
Non-Ratable Loans, Overadvances and Protective Advances) and that all such
Advances shall be deemed to have been requested pursuant to Section 2.1 and
(ii) the Agent to charge the Funding Account or any other deposit account of any
Borrower maintained with JPMorgan Chase for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.
     2.18. Apportionment, Application, and Reversal of Payments. Except as
otherwise required pursuant to Section 2.15, principal and interest payments
shall be apportioned ratably among the Lenders as set forth in this Article II
and payments of the fees shall, as applicable, be apportioned ratably among the
Lenders, except for fees payable solely to the Agent or the LC Issuer and except
as provided in Section 2.10(c). All payments shall be remitted to the Agent and
all such payments not relating to principal or interest of specific Loans or not
constituting payment of specific fees as specified by the Borrower
Representative, and all proceeds of any Collateral received by the Agent, shall
be applied, ratably, subject to the provisions of this Agreement, first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Agent from the Borrowers (other than in connection with Banking Services or
Rate Management Obligations), second, to pay any fees or expense reimbursements
then due to the Lenders from the Borrowers (other than in connection with
Banking Services or Rate Management Obligations), third, to pay interest due in
respect of the Overadvances and Protective Advances, fourth, to pay the
principal of the Overadvances and Protective Advances, fifth, to pay interest
due in respect of the Non-Ratable Loans, sixth, to pay interest due in respect
of the Revolving Loans (other than Non-Ratable Loans, Overadvances and
Protective Advances), seventh, to pay or prepay principal on the Non-Ratable
Loans, eighth, to pay or prepay principal of the Revolving Loans (other than
Non-Ratable Loans, Overadvances and Protective Advances) and unpaid
reimbursement obligations in respect of Facility LCs, ninth, to pay an amount to
the Agent equal to one hundred five percent (105%) of the aggregate undrawn face
amount of all outstanding Facility LCs and the aggregate amount of any unpaid
reimbursement obligations in respect of Facility LCs, to be held as cash
collateral for such Obligations, tenth, to payment of any amounts owing with
respect to Banking Services and Rate Management Obligations, and eleventh, to
the payment of any other Secured Obligation due to the Agent or any Lender by
the Borrowers. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower Representative, or unless a
Default is in existence, neither the Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan, except (a) on the expiration
date of the Interest Period applicable to any such Eurodollar Loan or (b) in the
event, and only to the extent, that there are no outstanding Floating Rate Loans
and, in any event, the Borrowers shall pay the Eurodollar breakage losses in
accordance with Section 3.4. The Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Secured Obligations. All Loans to Borrowers
and all of the other Obligations of

39



--------------------------------------------------------------------------------



 



Borrowers arising under this Agreement and the other Loan Documents shall
constitute one general obligation of Borrowers secured by all of the Collateral.
     2.19. Settlement. Each Revolving Lender’s funded portion of the Loans is
intended by the Revolving Lenders to be equal at all times to such Revolving
Lender’s Pro Rata Share of the outstanding Loans. Notwithstanding such
agreement, the Agent, JPMorgan Chase, and the Lenders agree (which agreement
shall not be for the benefit of or enforceable by the Loan Parties) that in
order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among them as to the Loans, including the Non-Ratable
Loans and Overadvances shall take place on a periodic basis as follows. The
Agent shall request settlement (a “Settlement”) with the Lenders on at least a
weekly basis, or on a more frequent basis at the Agent’s election, by notifying
the Lenders of such requested Settlement by telecopy, telephone, or e-mail no
later than 12:00 noon (Chicago time) on the date of such requested Settlement
(the “Settlement Date”). Each Revolving Lender (other than the Agent, in the
case of the Non-Ratable Loans and Overadvances) shall transfer the amount of
such Revolving Lender’s Pro Rata Share of the outstanding principal amount of
the applicable Loan with respect to which Settlement is requested to the Agent,
to such account of the Agent as the Agent may designate, not later than 2:00
p.m. (Chicago time), on the Settlement Date applicable thereto. Settlements may
occur during the existence of a Default or an Unmatured Default and whether or
not the applicable conditions precedent set forth in Section 4.2 have then been
satisfied. Such amounts transferred to the Agent shall be applied against the
amounts of the applicable Loan and, together with JPMorgan Chase’s Pro Rata
Share of such Non-Ratable Loan or Overadvance, shall constitute Revolving Loans
of such Lenders, respectively. If any such amount is not transferred to the
Agent by any Lender on the Settlement Date applicable thereto, the Agent shall
be entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.23.
     2.20. Indemnity for Returned Payments. If after receipt of any payment
which is applied to the payment of all or any part of the Obligations, the Agent
or any Lender is for any reason compelled to surrender such payment or proceeds
to any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Agent or such Lender
and the Borrowers shall be liable to pay to the Agent and the Lenders, and each
Borrower hereby indemnifies the Agent and the Lenders and holds the Agent and
the Lenders harmless for the amount of such payment or proceeds surrendered. The
provisions of this Section 2.20 shall be and remain effective notwithstanding
any contrary action which may have been taken by the Agent or any Lender in
reliance upon such payment or application of proceeds, and any such contrary
action so taken shall be without prejudice to the Agent’s and the Lenders’
rights under this Agreement and shall be deemed to have been conditioned upon
such payment or application of proceeds having become final and irrevocable. The
provisions of this Section 2.20 shall survive the termination of this Agreement.
     2.21. Noteless Agreement; Evidence of Indebtedness.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
     (b) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan extended hereunder, the Type thereof, the name of the
Borrower who requested such Loan and the Interest Period with respect thereto,
(ii) the amount of

40



--------------------------------------------------------------------------------



 



any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and (iv)
the amount of any sum received by the Agent hereunder from the Borrowers and
each Lender’s share thereof.
     (c) The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided however, that the failure
of the Agent or any Lender to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the
Obligations in accordance with their terms.
     (d) Any Lender may request that its Revolving Loans be evidenced by a
promissory note in substantially the form of Exhibit C (a “Revolving Note”). In
such event, each Borrower shall prepare, execute and deliver to such Lender such
Note payable to the order of such Lender. Thereafter, the Revolving Loans
evidenced by such Revolving Note, and interest on the foregoing shall at all
times (prior to any assignment pursuant to Section 12.3) be represented by one
or more Notes payable to the order of the payee named therein, except to the
extent that any such Lender subsequently returns any such Note for cancellation
and requests that such Revolving Loans, once again be evidenced as described in
paragraphs (a) and (b) above.
     2.22. Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, Reimbursement Obligations and any Notes issued hereunder
shall be deemed held by each Lender or the LC Issuer, as the case may be, for
the benefit of any such Lending Installation. Each Lender and the LC Issuer may,
by written notice to the Agent and the Borrower Representative in accordance
with Article XIII, designate replacement or additional Lending Installations
through which Loans will be made by it or Facility LCs will be issued by it and
for whose account Loan payments or payments with respect to Facility LCs are to
be made.
     2.23. Non-Receipt of Funds by the Agent; Defaulting Lenders.
     (a) Unless the Borrower Representative or a Lender, as the case may be,
notifies the Agent prior to the date on which it is scheduled to make payment to
the Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the
case of the Borrowers, a payment of principal, interest or fees to the Agent for
the account of the Lenders, that it does not intend to make such payment, the
Agent may assume that such payment has been made. The Agent may, but shall not
be obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If such Lender or the Borrowers, as
the case may be, have not in fact made such payment to the Agent, the recipient
of such payment shall, on demand by the Agent, repay to the Agent the amount so
made available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the Agent
until the date the Agent recovers such amount at a rate per annum equal to
(x) in the case of payment by a Lender, the Federal Funds Effective Rate for
such day for the first three days and, thereafter, the interest rate applicable
to the relevant Loan or (y) in the case of payment by the Borrowers, the
interest rate applicable to the relevant Loan.

41



--------------------------------------------------------------------------------



 



     (b) If a payment has not been made by a Lender (a “Defaulting Lender”), the
Agent will notify the Borrower Representative of such failure to fund and, upon
demand by the Agent, the Borrowers shall pay such amount (to the extent such
amount had been made available to Borrowers hereunder) to the Agent for the
Agent’s account, together with interest thereon for each day elapsed since the
Borrowing Date at a rate per annum equal to the interest rate applicable to the
relevant Loan. The Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by the Borrowers to the Agent for the Defaulting
Lender’s benefit, and, in the absence of such transfer to the Defaulting Lender,
the Agent shall transfer any such payments to each other non-Defaulting Lender
ratably in accordance with their Pro Rata Share of the Commitments (but only to
the extent that such Defaulting Lender’s Advance was funded by the other
Lenders) or, if so directed by the Borrower Representative and if no Unmatured
Default or Default has occurred and is continuing (and to the extent such
Defaulting Lender’s Advance was not funded by the other Lenders), retain the
same to be re-advanced to the Borrowers as if such Defaulting Lender had made
Advances to the Borrowers. Subject to the foregoing, the Agent may hold and, in
its Permitted Discretion, setoff such Defaulting Lender’s funding shortfall
against that Defaulting Lender’s Pro Rata Share of all payments received from
the Borrowers or re-lend to the Borrowers for the account of such Defaulting
Lender the amount of all such payments received and retained by the Agent for
the account of such Defaulting Lender. Until a Defaulting Lender cures its
failure to fund its Pro Rata Share of any Advance (i) solely for the purposes of
voting or consenting to matters with respect to the Loan Documents, such
Defaulting Lender shall be deemed not to be a “Lender” and such Defaulting
Lender’s Commitment shall be deemed to be zero, (ii) such Defaulting Lender
shall not be entitled to any portion of the Unused Commitment Fee and (iii) the
Unused Commitment Fee shall accrue in favor of the Lenders which have funded
their respective Pro Rata Shares of such requested Advance and shall be
allocated among such non-Defaulting Lenders ratably based on their Pro Rata
Share of the Commitments. This Section shall remain effective with respect to
such Defaulting Lender until (x) the Obligations under this Agreement shall have
been declared or shall have become immediately due and payable, (y) the
non-Defaulting Lenders, the Agent, and the Borrower Representative shall have
waived such Defaulting Lender’s default in writing, or (z) the Defaulting Lender
makes its Pro Rata Share of the applicable Advance and pays to the Agent all
amounts owing by the Defaulting Lender in respect thereof. The operation of this
Section shall not be construed to increase or otherwise affect the Commitment of
any Lender, to relieve or excuse the performance by such Defaulting Lender or
any other Lender of its duties and obligations hereunder.
     2.24. Limitation of Interest. The Borrowers, the Agent and the Lenders
intend to strictly comply with all applicable laws, including applicable usury
laws. Accordingly, the provisions of this Section 2.24 shall govern and control
over every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with this Section 2.24, even if such provision
declares that it controls. As used in this Section 2.24, the term “interest”
includes the aggregate of all charges, fees, benefits or other compensation
which constitute interest under applicable law, provided that, to the maximum
extent permitted by applicable law, (a) any non-principal payment shall be
characterized as an expense or as compensation for something other than the use,
forbearance or detention of money and not as interest, and (b) all interest at
any time contracted for, reserved, charged or received shall be amortized,
prorated, allocated and spread, in equal parts during the full term of the
Obligations. In no event shall the Borrowers or any other Person be obligated to
pay, or any Lender have any right or privilege to reserve, receive or retain,
(a) any interest in excess of the maximum amount of nonusurious interest
permitted under the laws of the State of Texas or the applicable laws (if any)
of the U.S. or of any

42



--------------------------------------------------------------------------------



 



other applicable state, or (b) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of the Obligations at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.24, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate. If the term of any Obligation is shortened by reason of
acceleration of maturity as a result of any Default or by any other cause, or by
reason of any required or permitted prepayment, and if for that (or any other)
reason any Lender at any time, including but not limited to, the stated
maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrowers’
obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor. Chapter 346 of the Texas Finance Code (which regulates certain revolving
credit accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)) shall
not apply to this Agreement or to any Loan, nor shall this Agreement or any Loan
be governed by or be subject to the provisions of such Chapter 346 in any manner
whatsoever.
ARTICLE III
YIELD PROTECTION; TAXES
     3.1. Yield Protection. If, on or after the Closing Date, the adoption of
any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:
     (a) subjects any Lender or any applicable Lending Installation or the LC
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Eurodollar Loans, Facility LCs or participations therein, or
     (b) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending

43



--------------------------------------------------------------------------------



 



Installation or the LC Issuer (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or
     (c) imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its Eurodollar Loans, or of issuing or participating in
Facility LCs, or reduces any amount receivable by any Lender or any applicable
Lending Installation or the LC Issuer in connection with its Eurodollar Loans,
Facility LCs or participations therein, or requires any Lender or any applicable
Lending Installation or the LC Issuer to make any payment calculated by
reference to the amount of Eurodollar Loans, Facility LCs or participations
therein held or interest or LC Fees received by it, by an amount deemed material
by such Lender or the LC Issuer as the case may be,
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or the LC Issuer, as the case may be, in connection with
such Eurodollar Loans, Commitment, Facility LCs or participations therein, then,
within fifteen days of demand by such Lender or the LC Issuer, as the case may
be, the Borrowers shall pay such Lender or the LC Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or the LC
Issuer, as the case may be, for such increased cost or reduction in amount
received.
     3.2. Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or the LC Issuer, any Lending Installation of such Lender or the LC
Issuer, or any corporation controlling such Lender or the LC Issuer is increased
as a result of a Change, then, within fifteen days of demand by such Lender or
the LC Issuer, the Borrowers shall pay such Lender or the LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lender or the LC Issuer determines is
attributable to this Agreement, its Credit Exposure or its Commitment to make
Loans and issue or participate in Facility LCs, as the case may be, hereunder
(after taking into account such Lender’s or the LC Issuer’s policies as to
capital adequacy). “Change” means (i) any change after the date of this
Agreement in the Risk-Based Capital Guidelines (as defined below) or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any Lender or the LC
Issuer or any Lending Installation or any corporation controlling any Lender or
the LC Issuer. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the U.S. on the date of this Agreement, including
transition rules, and (ii) the corresponding capital regulations promulgated by
regulatory authorities outside the U.S. implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.
     3.3. Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.

44



--------------------------------------------------------------------------------



 



     3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower Representative for any reason other
than default by the Lenders, the Borrowers will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance.
     3.5. Taxes.
     (a) All payments by the Borrowers to or for the account of any Lender, the
LC Issuer or the Agent hereunder or under any Note or Facility LC Application
shall be made free and clear of and without deduction for any and all Taxes. If
any Borrower shall be required by law to deduct any Taxes from or in respect of
any sum payable hereunder to any Lender, the LC Issuer or the Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender, the LC Issuer or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) such Borrower shall make such deductions, (c) such
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) such Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within thirty days
after such payment is made.
     (b) In addition, each Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
Facility LC Application or from the execution or delivery of, or otherwise with
respect to, this Agreement or any Note or Facility LC Application (“Other
Taxes”).
     (c) The Borrowers hereby agree to, jointly and severally, indemnify the
Agent, the LC Issuer and each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by the Agent, the LC Issuer or such Lender
as a result of its Commitment, any Loans made by it hereunder, any Facility LC
issued hereunder or otherwise in connection with its participation in this
Agreement and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. Payments due under this indemnification shall
be made within thirty days of the date the Agent, the LC Issuer or such Lender
makes demand therefor pursuant to Section 3.6.
     (d) Each Lender that is not incorporated under the laws of the U.S. or a
state thereof (each a “Non-U.S. Lender”) agrees that it will, not more than ten
Business Days after the date of this Agreement, (i) deliver to the Agent two
duly completed copies of U.S. Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any U.S. federal income
taxes, and (ii) deliver to the Agent a U.S. Internal Revenue Form W-8 or W-9, as
the case may be, and certify that it is entitled to an exemption from U.S.
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower Representative and the Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments

45



--------------------------------------------------------------------------------



 



thereto as may be reasonably requested by the Borrower Representative or the
Agent. All forms or amendments described in the preceding sentence shall certify
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any U.S. federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower Representative and the Agent
that it is not capable of receiving payments without any deduction or
withholding of U.S. federal income tax.
     (e) For any period during which a Non-U.S. Lender has failed to provide the
Borrower Representative with an appropriate form pursuant to clause (d), above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.5 with respect to Taxes imposed by the
U.S.; provided that, should a Non-U.S. Lender which is otherwise exempt from or
subject to a reduced rate of withholding tax become subject to Taxes because of
its failure to deliver a form required under clause (d), above, the Borrowers
shall take such steps as such Non-U.S. Lender shall reasonably request to assist
such Non-U.S. Lender to recover such Taxes.
     (f) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower Representative (with a copy to the Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.
     (g) If the U.S. Internal Revenue Service or any other governmental
authority of the U.S. or any other country or any political subdivision thereof
asserts a claim that the Agent did not properly withhold tax from amounts paid
to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the Agent
of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as tax,
withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent). The obligations of the Lenders under
this Section 3.5(g) shall survive the payment of the Obligations and termination
of this Agreement.
     3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrowers to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Borrower Representative (with
a copy to the Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which

46



--------------------------------------------------------------------------------



 



such Lender determined such amount and shall be final, conclusive and binding on
the Borrowers in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower Representative of such written statement. The obligations of the
Borrowers under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement.
ARTICLE IV
CONDITIONS PRECEDENT
     4.1. Effectiveness. This Agreement will not become effective unless the
Loan Parties have satisfied each of the following conditions, in addition to the
documents delivered under or in connection with the Prior Loan Agreements,
unless the Agent, in its sole discretion, deems such prior delivery of any
document as satisfaction of any condition set forth herein, in a manner
satisfactory to the Agent and the Lenders, and with respect to any condition
requiring delivery of any agreement, certificate, document, or instrument, the
Loan Parties shall have furnished to the Agent sufficient copies of any such
agreement, certificate, document, or instrument for distribution to the Lenders:
     (a) This Agreement or counterparts hereof shall have been duly executed by
each Loan Party, the Agent and the Lenders; and the Agent shall have received
duly executed copies of the Loan Documents and such other documents,
instruments, agreements and legal opinions as the Agent shall reasonably request
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, each in form and substance reasonably satisfactory to the Agent.
     (b) Each Loan Party shall have delivered copies of its articles or
certificate of incorporation, organization or limited partnership, together with
all amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of incorporation or
organization.
     (c) Each Loan Party shall have delivered copies, certified by its Secretary
or Assistant Secretary, of its by-laws or operating, management or partnership
agreement and of its Board of Directors’ resolutions or the resolutions of its
members and of resolutions or actions of any other body authorizing the
execution, delivery and performance of the Loan Documents to which such Loan
Party is a party.
     (d) Each Loan Party shall have delivered an incumbency certificate,
executed by its Secretary or Assistant Secretary (or Secretary or Assistant
Secretary of the general partner of such Borrower, if applicable), which shall
identify by name and title and bear the signatures of the Authorized Officers
and any other officers such Loan Party authorized to sign the Loan Documents to
which such Loan Party is a party, upon which certificate the Agent and the
Lenders shall be entitled to rely until informed of any change in writing by
such Loan Party.
     (e) Each Borrower and each other Loan Party shall have delivered a
certificate, signed by the chief financial officer of such Borrower and such
other Loan Party, on the initial Credit Extension Date (i) stating that no
Default or Unmatured

47



--------------------------------------------------------------------------------



 



Default has occurred and is continuing, (ii) stating that the representations
and warranties contained in Article V are true and correct as of such Credit
Extension Date, (iii) specifying the deposit account at JPMorgan Chase which
shall be used as the Funding Account and (iv) certifying any other factual
matters as may be reasonably requested by the Agent or any Lender.
     (f) The Loan Parties shall have delivered a written opinion of the Loan
Parties’ counsel, addressed to the Agent, the LC Issuer and the Lenders, in form
and substance satisfactory to the Agent.
     (g) The Borrowers shall have delivered any Notes requested by a Lender
pursuant to Section 2.21 payable to the order of each such requesting Lender.
     (h) The Borrowers shall have delivered money transfer authorizations as the
Agent may have reasonably requested.
     (i) Unless otherwise agreed by the Agent, the Loan Parties shall have
delivered, with respect to each parcel of real Property which is required to be
subject to a Lien in favor of the Agent, each of the following, in form and
substance reasonably satisfactory to the Agent:
     (i) a Mortgage on such property;
     (ii) evidence that a counterpart of the Mortgage has been recorded in the
place necessary, in the Agent’s judgment, to create a valid and enforceable
second priority Lien (subject only to the first priority Lien of the Term
Collateral Agent pursuant to the Term Documents subject to the Intercreditor
Agreement) in favor of the Agent for the benefit of itself and the Lenders;
     (iii) ALTA or other mortgagee’s title policy;
     (iv) copies of Phase I Environmental Reports or other similar reports, (in
form and substance satisfactory to the Agent) as the Agent may require;
     (v) an opinion of counsel in the state in which such parcel of real
Property is located in form and substance and from counsel reasonably
satisfactory to the Agent; and
such other information, documentation, and certifications as may be reasonably
required by the Agent.
     (j) The Agent shall have received all Lien and other searches that the
Agent deems necessary, the Loan Parties shall have delivered UCC termination
statements or amendments to existing UCC financing statements with respect to
any filings against the Collateral as may be requested by the Agent and shall
have authorized the filing of such termination statements or amendments, the
Agent shall have been authorized to file any UCC financing statements that the
Agent deems necessary to perfect its Liens in the Collateral and Liens creating
a first priority security interest in the Collateral in favor of the Agent shall
have been perfected.

48



--------------------------------------------------------------------------------



 



     (k) The Borrower Representative shall have delivered an Aggregate Borrowing
Base Certificate which calculates the Aggregate Borrowing Base as of the end of
the Business Day immediately preceding the Effective Date and each Borrower
shall have delivered a duly executed Borrowing Base Certificate for such
Borrower which calculates such Borrower’s Borrowing Base as of the end of the
Business Day immediately preceding the Effective Date.
     (l) The Agent shall have completed its business due diligence and the Loan
Parties’ corporate structure, capital structure, material accounts and governing
documents shall be acceptable to the Agent. In addition, the terms and
conditions of all Indebtedness of each Loan Party shall be acceptable to the
Agent.
     (m) All legal (including tax implications) and regulatory matters,
including, but not limited to compliance with applicable requirements of
Regulations U, T and X of the Board of Governors of the Federal Reserve System,
shall be satisfactory to the Agent and the Lenders.
     (n) The Loan Parties shall have delivered (i) Collateral audits,
satisfactory to the Agent, prepared by an independent firm engaged directly by
the Agent and (ii) unless otherwise agreed by the Agent, appraisals, prepared by
an independent appraiser engaged directly by the Agent, of each parcel of real
property or interest in real property described in the Mortgages, which
appraisals satisfy the requirements of the Financial Institutions Reform,
Recovery and Enforcement Act, as amended, and the regulations promulgated
thereunder, if applicable, and which shall evidence compliance with the
supervisory loan-to-value limits set forth in the Federal Deposit Insurance
Corporation Improvement Act of 1991, as amended, and the regulations promulgated
thereunder, if applicable, which audits and appraisals shall be satisfactory to
the Agent, together with evidence of compliance with applicable federal
regulations governing loans in areas having special flood hazards
     (o) The Loan Parties shall have delivered any requested environmental
review reports from firm(s) satisfactory to the Agent, which review reports
shall be acceptable to the Agent. Any environmental hazards or liabilities
identified in any such environmental review reports shall indicate the Loan
Parties’ plans with respect thereto.
     (p) The Borrowers shall have delivered evidence of insurance coverage in
form, scope, and substance reasonably satisfactory to the Agent and otherwise in
compliance with the terms of Section 6.7.
     (q) The Borrowers shall have delivered each Collateral Access Agreement
required to be provided pursuant to Section 6.13.
     (r) The Borrowers shall have delivered each Deposit Account Control
Agreement required to be provided pursuant to Section 6.14.
     (s) The Agent shall have determined that (i) since December 31, 2005, there
is an absence of any material adverse change or disruption in primary or
secondary loan syndication markets, financial markets or in capital markets
generally that would likely impair syndication of the Credit Extensions
hereunder and (ii) the Loan Parties shall have fully cooperated with the Agent’s
syndication efforts including, without limitation, by providing the Agent with
information regarding the Loan Parties’ operations and prospects and such other
information as the Agent deems necessary to successfully syndicate the Credit
Extensions hereunder.

49



--------------------------------------------------------------------------------



 



     (t) The Borrowers shall have delivered a properly completed Facility LC
Application if the initial Credit Extension will include the issuance of a
Facility LC. The Borrowers shall have executed the LC Issuer’s master agreement
for the issuance of Letters of Credit.
     (u) Reserved.
     (v) The Borrowers shall have paid all of the fees and expenses owing to the
Agent, the LC Issuer and the Lenders pursuant to Section 2.10, and
Section 9.6(a).
     (w) The Borrowers shall have delivered to the Agent true and complete
Customer Lists for each Borrower.
     (x) The Loan Parties shall have delivered to the Agent their most recent
statement of the Unfunded Liabilities of each Single Employer Plan, certified as
correct by an actuary enrolled under ERISA.
     (y) The Loan Parties shall have delivered such other documents as the
Agent, the LC Issuer, any Lender or their respective counsel may have reasonably
requested.
     4.2. Each Credit Extension. Except as otherwise expressly provided herein,
the Lenders shall not be required to make any Credit Extension if on the
applicable Credit Extension Date:
     (a) There exists any Default or Unmatured Default or any Default or
Unmatured Default shall result from any such Credit Extension and the Agent or
the Required Lenders shall have determined not to make any Credit Extension as a
result of such Default or Unmatured Default.
     (b) Any representation or warranty contained in Article V is untrue or
incorrect as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, and
the Agent or the Required Lenders shall have determined not to make any Credit
Extension as a result of the fact that such representation or warranty is untrue
or incorrect.
     (c) After giving effect to any Credit Extension, the Borrowers’
Availability would be less than zero.
     (d) Any legal matter incident to the making of such Credit Extension shall
not be satisfactory to the Agent and its counsel.
     Each Borrowing Notice or request for issuance of Facility LC with respect
to each such Credit Extension shall constitute a representation and warranty by
each Borrower that the conditions contained in Section 4.1 have been satisfied
and that none of the conditions set forth in Section 4.2 exist as of the
applicable Credit Extension Date. Any Lender may require a duly completed
Compliance Certificate as a condition to making a Credit Extension.

50



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Each Loan Party represents and warrants to the Lenders as follows:
     5.1. Existence and Standing. Both before and after giving effect to the
Permitted Restructuring, each Loan Party (as the case may be) is a corporation,
partnership (in the case of Subsidiaries only) or limited liability company duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
     5.2. Authorization and Validity. Each Loan Party has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by each Loan Party of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
proceedings, and the Loan Documents to which such Loan Party is a party
constitute legal, valid and binding obligations of such Loan Party enforceable
against such Loan Party in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.
     5.3. No Conflict; Government Consent. Neither the execution and delivery by
any Loan Party of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (a) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Loan Party or (b) any Loan
Party’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (c) the
provisions of any indenture, instrument or agreement to which any Loan Party is
a party or is subject, or by which it, or its Property, is bound, or conflict
with or constitute a default thereunder, or result in, or require, the creation
or imposition of any Lien in, of or on the Property of such Loan Party pursuant
to the terms of any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by a Loan Party, is required to be obtained by any Loan
Party in connection with the execution and delivery of the Loan Documents, the
borrowings under this Agreement, the payment and performance by the Loan Parties
of the Obligations or the legality, validity, binding effect or enforceability
of any of the Loan Documents.
     5.4. Security Interest in Collateral. The provisions of this Agreement and
the other Loan Documents create legal and valid Liens on all the Collateral in
favor of the Agent, for the benefit of the Agent and the Lenders, and such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral, but in the
case of Liens securing the obligations outstanding under the Term Agreement,
subject to the Intercreditor Agreement, except in the case of (a) Permitted
Liens, to the extent any such Permitted Liens would have priority over the Liens
in favor of the Agent pursuant to any applicable law or agreement and (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Agent has not obtained or does not maintain possession of such
Collateral.

51



--------------------------------------------------------------------------------



 



     5.5. Financial Statements.
     (a) The audited consolidated financial statements of the Company and its
Subsidiaries for the Fiscal Year ended on December 31, 2005 heretofore delivered
to the Lenders were prepared in accordance with GAAP (as in effect on the date
such statements were prepared) and fairly present the consolidated financial
condition and operations of the Company and its Subsidiaries at such date and
the consolidated results of their operations for the period then ended. The
unaudited consolidated financial statements of the Company and its Subsidiaries
through September 30, 2006, heretofore delivered by the Borrowers to the Lenders
were prepared in accordance with GAAP (as in effect on the date such statements
were prepared except for the presentation of footnotes and for applicable normal
year-end audit adjustments) and fairly present the consolidated financial
condition and operations of the Company and its Subsidiaries at such date and
the consolidated results of their operations for the period then ended.
     (b) The Projections for the Fiscal Year ending December 31, 2007, and the
most recent Projections delivered to the Agent and the Lenders pursuant to
Section 6.1(d), represent the Borrowers’ good faith estimate of the future
financial performance of the Borrowers for the period set forth therein.
     5.6. Material Adverse Change. Except as set forth in Schedule 5.6, since
December 31, 2005, there has been no change in the business, Property,
prospects, condition (financial or otherwise) or results of operations of the
Loan Parties which could reasonably be expected to have a Material Adverse
Effect.
     5.7. Taxes. The Loan Parties have filed all U.S. federal tax returns and
all other tax returns which are required to be filed and have paid all taxes due
pursuant to said returns or pursuant to any assessment received by any Loan
Party, except such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided in accordance with GAAP and as to
which no Lien exists. The U.S. income tax returns of the Loan Parties have been
audited by the Internal Revenue Service through the Fiscal Year ended
December 31, 2002. No tax liens have been filed and no claims are being asserted
with respect to any such taxes. The charges, accruals and reserves on the books
of the Loan Parties in respect of any taxes or other governmental charges are
adequate. If any Loan Party is a limited liability company, each such limited
liability company that has elected to be taxed as a partnership qualifies for
partnership tax treatment under U.S. federal tax law.
     5.8. Litigation and Contingent Obligations. Except as set forth on Schedule
5.8, there is no litigation, arbitration, governmental investigation, proceeding
or inquiry pending or, to the knowledge of any of their corporate or executive
officers, threatened against or affecting any Loan Party which could reasonably
be expected to have a Material Adverse Effect or which seeks to prevent, enjoin
or delay the making of any Credit Extensions. Other than any liability incident
to any litigation, arbitration or proceeding which (i) could not reasonably be
expected to have a Material Adverse Effect or (ii) is set forth on Schedule 5.8,
no Loan Party has any material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.5.
     5.9. Capitalization and Subsidiaries. Schedule 5.9 sets forth (a) a correct
and complete list of the name and relationship to the Company of each and all of
the Company’s Subsidiaries, (b) the location of the chief executive office of
each Loan Party and each of its Subsidiaries and each other location where any
of them have maintained their chief executive office in the past five years,
(c) a true and complete listing of each class of each Loan Party’s authorized
Capital Stock, of which all of such issued shares or interests are validly
issued and outstanding and, to the extent applicable, fully paid, non-assessable
and owned beneficially and of record by the Persons identified on Schedule 5.9,
and (d) the type of entity of

52



--------------------------------------------------------------------------------



 



each Loan Party. With respect to each Loan Party, Schedule 5.9 also sets forth
the employer or taxpayer identification number of each Loan Party and the
organizational identification number issued by each Loan Party’s jurisdiction of
organization or a statement that no such number has been issued. All of the
issued and outstanding Capital Stock owned by any Loan Party has been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and, to the extent applicable, is fully paid and
non-assessable.
     5.10. ERISA. The Unfunded Liabilities of all Single Employer Plans do not
in the aggregate exceed $1,000,000. Neither the Company nor any other member of
the Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $1,000,000 in the
aggregate. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Company nor any other member of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.
     5.11. Accuracy of Information. No information, exhibit or report furnished
by any Loan Party to the Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.
     5.12. Names; Prior Transactions. Except for the merger of Newpark Drilling
Fluids, LLC into Newpark Drilling Fluids, LP, the Permitted Restructuring or as
otherwise set forth on Schedule 5.12, the Loan Parties have not, during the past
five years, been known by or used any other corporate or fictitious name, or
been a party to any merger or consolidation, or been a party to any Acquisition.
     5.13. Regulation U. No Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”). No Loan Party owns any Margin Stock, and none of the proceeds
of the Loans or other extensions of credit under this Agreement will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Loan Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.
     5.14. Material Agreements. Schedule 5.14 hereto sets forth as of the
Closing Date all material agreements and contracts to which any Loan Party is a
party or is bound as of the date hereof. No Loan Party is subject to any charter
or other corporate restriction which could reasonably be expected to have a
Material Adverse Effect. No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any material agreement to which it is a party or (ii) any
agreement or instrument evidencing or governing Indebtedness.
     5.15. Compliance With Laws. The Loan Parties have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property.
     5.16. Ownership of Properties. Except as set forth on Schedule 5.16, on the
date of this Agreement, the Loan Parties will have good title, free of all Liens
other than those permitted by Section 6.22, to all of the Property and assets
reflected in the Loan Parties’ most recent consolidated financial statements
provided to the Agent as owned by the Loan Parties.

53



--------------------------------------------------------------------------------



 



     5.17. Plan Assets; Prohibited Transactions. No Loan Party is an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code. No “benefit plan investors”
(as defined in 29 C.F.R. § 2510.3 (101(f)) own 25% or more of the value of any
class of equity interests in any Borrower.
     5.18. Environmental Matters. In the ordinary course of its business, the
officers of each Loan Party consider the effect of Environmental Laws on the
business of such Loan Party, in the course of which they identify and evaluate
potential risks and liabilities accruing to such Loan Party due to Environmental
Laws. On the basis of this consideration, the Loan Parties have concluded that
Environmental Laws cannot reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 5.18, no Loan Party has received any
notice to the effect that its operations are not in material compliance with any
of the requirements of applicable Environmental Laws or are the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment.
     5.19. Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
     5.20. Public Utility Holding Company Act. No Loan Party is a “holding
company” or a “subsidiary company” of a “holding company”, or an “Affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company”, within
the meaning of the Public Utility Holding Company Act of 1935, as amended.
     5.21. Bank Accounts. As of the Closing Date, Exhibit B to the Security
Agreement contains a complete and accurate list of all bank accounts maintained
by each Loan Party with any bank or other financial institution.
     5.22. Indebtedness. As of the Closing Date and after giving effect to the
Credit Extensions to be made on the Closing Date (if any), the Loan Parties have
no Indebtedness, except for (a) the Obligations, and (b) any Indebtedness
described on Schedule 5.22.
     5.23. Affiliate Transactions. Except as set forth on Schedule 5.23, as of
the Closing Date, there are no existing or proposed agreements, arrangements,
understandings, or transactions between any Loan Party and any of the officers,
members, managers, directors, stockholders, parents, other interest holders,
employees, or Affiliates (other than Subsidiaries) of any Loan Party or any
members of their respective immediate families, and none of the foregoing
Persons are directly or indirectly indebted to or have any direct or indirect
ownership, partnership, or voting interest in any Affiliate of any Loan Party or
any Person with which any Loan Party has a business relationship or which
competes with any Loan Party.
     5.24. Real Property; Leases. As of the Closing Date, Schedule 5.24 sets
forth a correct and complete list of all real Property owned by each Loan Party,
all leases and subleases of real Property by each Loan Party as lessee or
sublessee, and all leases and subleases of real Property by each Loan Party as
lessor or sublessor. Each of such leases and subleases is valid and enforceable
in accordance with its terms and is in full force and effect, and no default by
any party to any such lease or sublease exists. Each

54



--------------------------------------------------------------------------------



 



Loan Party has good and indefeasible title in fee simple to the real Property
identified on Schedule 5.24 as owned by such Loan Party, or valid leasehold
interests in all real Property designated therein as “leased” by such Loan
Party.
     5.25. Intellectual Property Rights. As of the Closing Date: (a)
Schedule 5.25 sets forth a correct and complete list of all material
Intellectual Property Rights of each Loan Party; (b) none of the Intellectual
Property Rights listed in Schedule 5.25 is subject to any licensing agreement or
similar arrangement except as set forth in Schedule 5.25; (c) the Intellectual
Property Rights described in Schedule 5.25 constitute all of the material
property of such type necessary to the current and anticipated future conduct of
the Loan Parties’ business; (d) to the best of each Loan Party’s knowledge, no
slogan or other advertising device, product, process, method, substance, part,
or other material now employed, or now contemplated to be employed, by any Loan
Party infringes in any material respect upon any rights held by any other
Person; and (e) no claim or litigation regarding any of the foregoing is pending
or threatened, and no patent, invention, device, application, principle or any
statute, law, rule, regulation, standard, or code is pending or, to the
knowledge of any Loan Party, proposed.
     5.26. Insurance. Schedule 5.26 lists all insurance policies of any nature
maintained, as of the Closing Date, by each Loan Party, as well as a summary of
the terms of each such policy.
     5.27. Solvency.
     (a) Immediately after the consummation of the transactions to occur on the
date hereof and immediately following the making of each Credit Extension, and
after giving effect to the application of the proceeds of such Credit
Extensions, (a) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of each Loan Party; (b) the present fair saleable value of the
Property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of each Loan Party on its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) each Loan Party will be able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (d) each Loan Party will not
have unreasonably small capital with which to conduct the businesses in which it
is engaged as such businesses are now conducted and are proposed to be conducted
after the date hereof.
     (b) No Borrower intends to, nor will any Borrower permit any of its
Subsidiaries to, and no Borrower believes that it or any of its Subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.
     5.28. Intercreditor Agreement; Term Agreement. The Secured Obligations
constitute ABL Obligations (as defined in the Intercreditor Agreement). In
addition, no Event of Default or Default (each as defined in the Term Agreement)
exists, nor will any such Event of Default or Default exist under the Term
Agreement immediately after the granting or continuation of any Loan hereunder.
     5.29. Post-Retirement Benefits. The present value of the expected cost of
post-retirement medical and insurance benefits payable by each Loan Party to its
employees and former employees, as estimated by such Loan Party in accordance
with procedures and assumptions deemed reasonable by the Required Lenders in
their Permitted Discretion, does not exceed $500,000.

55



--------------------------------------------------------------------------------



 



     5.30. Common Enterprise. The successful operation and condition of each of
the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its corporate,
limited partnership or limited liability company, as applicable, purpose, will
be of direct and indirect benefit to such Loan Party, and is in its best
interest.
     5.31. Reportable Transaction. The Borrowers do not intend to treat the
Advances and related transactions as being a “reportable transaction” (within
the meaning of Treasury Regulation Section 1.6011-4). In the event a Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Agent thereof.
     5.32. Labor Disputes. Except as set forth on Schedule 5.32, as of the
Closing Date (a) there is no collective bargaining agreement or other labor
contract covering employees of the Borrower or any of its Subsidiaries, (b) no
such collective bargaining agreement or other labor contract, if any, is
scheduled to expire during the term of this Agreement, (c) no union or other
labor organization is seeking to organize, or to be recognized as, a collective
bargaining unit of employees of the Borrower or any of its Subsidiaries or for
any similar purpose, and (d) there is no pending or (to the best of the
Borrower’s knowledge) threatened, strike, work stoppage, material unfair labor
practice claim, or other material labor dispute against or affecting the
Borrower or its Subsidiaries or their employees.
ARTICLE VI
COVENANTS
     Each Loan Party executing this Agreement jointly and severally agrees as to
all Loan Parties that from and after the date hereof and until the Facility
Termination Date:
     6.1. Financial and Collateral Reporting. Each Loan Party will maintain, for
itself and each Subsidiary, a system of accounting established and administered
in accordance with GAAP, and will furnish to the Lenders:
     (a) on the date of the filing of Form 10-K with the Securities and Exchange
Commission, but in no event later than ninety days after the close of each
Fiscal Year of the Company and its Subsidiaries, an audit report certified
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by independent certified public
accountants acceptable to the Required Lenders, prepared in accordance with GAAP
on a consolidated and consolidating basis (consolidating statements need not be
certified by such accountants), including balance sheets as of the end of such
Fiscal Year, related profit and loss and reconciliation of surplus statements,
and a statement of cash flows, accompanied by (i) any management letter prepared
by said accountants and (ii) a certificate of said accountants that, in the
course of their examination necessary for their certification of the foregoing,
they have obtained no knowledge of any Default or Unmatured Default, or if, in
the opinion of such accountants, any Default or Unmatured Default shall exist,
stating the nature and status thereof;

56



--------------------------------------------------------------------------------



 



     (b) on the date of the filing of Form 10-Q with the Securities and Exchange
Commission, but in no event later than forty-five days after the close of each
of the first three quarterly periods of each Fiscal Year of the Company and its
Subsidiaries, consolidated and consolidating unaudited balance sheets as at the
close of each such Fiscal Quarter and consolidated and consolidating profit and
loss and reconciliation of surplus statements and a statement of cash flows for
the period from the beginning of the applicable Fiscal Year to the end of such
Fiscal Quarter, all certified by its chief financial officer and prepared in
accordance with GAAP (except for exclusion of footnotes and subject to normal
year-end audit adjustments);
     (c) within thirty days after the close of each Fiscal Month of the Company
and its Subsidiaries, consolidated and consolidating unaudited balance sheets as
at the close of each such Fiscal Month and consolidated and consolidating profit
and loss and reconciliation of surplus statements, and certain cash flow items
deemed necessary by Agent in its discretion, from the beginning of the
applicable Fiscal Year to the end of such Fiscal Month, all prepared in
accordance with GAAP (except for exclusion of footnotes and subject to normal
year-end audit adjustments) and certified by its chief financial officer;
     (d) as soon as available, but not later than thirty days prior to the end
of such Fiscal Year, a copy of the plan and forecast (including a projected
consolidated and consolidating balance sheet, income statement and funds flow
statement) of the Company for each Fiscal Quarter of the following Fiscal Year
(the “Projections”) in form reasonably satisfactory to the Agent;
     (e) together with each of the financial statements required under Sections
6.1(a), (b) and (c), a compliance certificate in substantially the form of
Exhibit E (a “Compliance Certificate”) signed by the chief financial officer of
the Borrower Representative showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof.
     (f) as soon as available but in any event within three days of the end of
each calendar week (or Fiscal Month if Borrowers’ average Availability for the
prior thirty-day period exceeds $20,000,000), and at such other times as may be
requested by the Agent, as of the period then ended, an Aggregate Borrowing Base
Certificate, together with a duly executed Borrowing Base Certificate for each
Borrower which calculates such Borrower’s Borrowing Base, and supporting
information in connection therewith;
     (g) as soon as available but in any event within fifteen days of the end of
each Fiscal Month and at such other times as may be requested by the Agent, as
of the period then ended:
     (i) a detailed aging of each Borrower’s Accounts (1) including all invoices
aged by invoice date and (2) reconciled to the Aggregate Borrowing Base
Certificate and such Borrower’s Borrowing Base Certificate delivered as of such
date prepared in a manner reasonably acceptable to the Agent, together with a
summary specifying the name, address, and balance due for each Account Debtor;

57



--------------------------------------------------------------------------------



 



     (ii) a schedule detailing each Borrower’s Inventory, in form satisfactory
to the Agent, (1) by location (showing Inventory in transit, any Inventory
located with a third party under any consignment, bailee arrangement, or
warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market and
adjusted for Reserves as the Agent has previously indicated to the Borrower are
deemed by the Agent to be appropriate, (2) including a report of any variances
or other results of Inventory counts performed by such Borrower since the last
Inventory schedule (including information regarding sales or other reductions,
additions, returns, credits issued by such Borrower and complaints and claims
made against such Borrower), and (3) reconciled to such Borrower’s Borrowing
Base Certificate delivered as of such date;
     (iii) a worksheet of calculations prepared by each Borrower to determine
Eligible Accounts, Eligible Unbilled Accounts and Eligible Inventory, such
worksheets detailing the Accounts and Inventory excluded from Eligible Accounts,
Eligible Unbilled Accounts and Eligible Inventory and the reason for such
exclusion;
     (iv) a reconciliation of each Borrower’s Accounts and Inventory between the
amounts shown in such Borrower’s general ledger and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above; and
     (v) a reconciliation of the loan balance per each Borrower’s general ledger
to the loan balance under this Agreement.
     (h) as soon as available but in any event within fifteen days of the end of
each Fiscal Month, and at such other times as may be requested by the Agent, as
of the month then ended, a schedule and aging of the Borrowers’ accounts
payable;
     (i) promptly upon the Agent’s request:
     (i) copies of invoices in connection with the invoices issued by the
Borrowers in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto;
     (ii) copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party; and
     (iii) a schedule detailing the balance of all intercompany accounts of the
Loan Parties;
     (j) as soon as available but in any event within three days of the end of
each calendar week and at such other times as may be requested by the Agent, as
of the period then ended, the Borrower’s sales journal, cash receipts journal
(identifying trade and non-trade cash receipts) and debit memo/credit memo
journal;
     (k) as soon as possible and in any event within thirty days of filing
thereof, copies of all tax returns filed by any Loan Party with the U.S.
Internal Revenue Service;

58



--------------------------------------------------------------------------------



 



     (l) as soon as possible and in any event within two-hundred and seventy
days after the close of the Fiscal Year of the Company, a statement of the
Unfunded Liabilities of each Single Employer Plan, certified as correct by an
actuary enrolled under ERISA;
     (m) as soon as possible and in any event within ten days after any Borrower
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer of such Borrower, describing
said Reportable Event and the action which such Borrower proposes to take with
respect thereto;
     (n) as soon as possible and in any event within thirty days of filing
therewith with the PBGC, the U.S. Internal Revenue Service or any other
governmental entity, a copy of each annual report or other filing with respect
to any Plan;
     (o) as soon as possible and in any event within ten days after receipt by
any Loan Party, a copy of (i) any material notice or claim to the effect that
any Loan Party is or may be liable to any Person as a result of the release by
any Loan Party, or any other Person of any toxic or hazardous waste or substance
into the environment, and (ii) any material notice alleging any violation of any
federal, state or local environmental, health or safety law or regulation by the
any Loan Party;
     (p) within ten days of each March 31 and September 30, an updated Customer
List for each Borrower, certified as true and correct by an Authorized Officer
of each such Borrower;
     (q) concurrently with the furnishing thereof to the shareholders of the
Borrowers, copies of all financial statements, reports and proxy statements so
furnished;
     (r) promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which any Loan Party
files with the Securities and Exchange Commission;
     (s) as soon as possible and in any event within ten days after the end of
each Fiscal Quarter (or more frequently as requested by Agent in its
discretion), a detailed listing of all advances of proceeds of Loans made by the
Borrower Representative to each Borrower during the immediately preceding Fiscal
Month and a detailed listing of all intercompany loans made by the Borrowers
during such Fiscal Month;
     (t) on the first Business Day of the month of each March and September, a
certificate of good standing for each Loan Party from the appropriate
governmental officer in its jurisdiction of incorporation, formation, or
organization; and
     (u) such other information (including non-financial information) as the
Agent or any Lender may from time to time reasonably request.
     6.2. Use of Proceeds.
     (a) The Borrowers will use the proceeds of the Credit Extensions for (i)
general corporate purposes (not otherwise prohibited by this Agreement) and (ii)
Permitted Acquisitions.

59



--------------------------------------------------------------------------------



 



     (b) No Loan Party will use any of the proceeds of the Credit Extensions to
(i) purchase or carry any Margin Stock in violation of Regulation U, (ii) repay
or refinance any Indebtedness of any Person incurred to buy or carry any Margin
Stock, (iii) acquire any security in any transaction that is subject to
Section 13 or Section 14 of the Securities Exchange Act of 1934 (and the
regulations promulgated thereunder), or (iv) make any Acquisition other than
Permitted Acquisitions.
     6.3. Notices. Each Loan Party will give prompt notice in writing to the
Agent and the Lenders of:
     (a) the occurrence of any Default or Unmatured Default;
     (b) any other development, financial or otherwise, which could reasonably
be expected to have a Material Adverse Effect;
     (c) the assertion by the holder of any Capital Stock of any Loan Party or
the holder of any Indebtedness of any Loan Party in excess of $1,000,000 that
any default exists with respect thereto or that any Loan Party is not in
compliance therewith;
     (d) receipt of any material written notice that any Loan Party is subject
to any investigation by any governmental entity with respect to any potential or
alleged violation of any applicable Environmental Law or of imposition of any
Lien against any Property of any Loan Party for any liability with respect to
damages arising from, or costs resulting from, any violation of any
Environmental Laws;
     (e) receipt of any notice of litigation commenced or threatened against any
Loan Party that (i) seeks damages in excess of $2,000,000, (ii) seeks injunctive
relief, (iii) is asserted or instituted against any Plan, its fiduciaries or its
assets, (iv) alleges criminal misconduct by any Loan Party, (v) alleges the
violation of any law regarding, or seeks remedies in connection with, any
Environmental Laws; or (vi) involves any product recall;
     (f) any Lien (other than Permitted Liens) or claim made or asserted against
any of the Collateral;
     (g) its decision to change, (i) such Loan Party’s name or type of entity,
(ii) such Loan Party’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating or other management agreement (with respect to clauses
(i) and (ii) other than with respect to the Permitted Restructuring), and
(iii) the location where any Collateral is held or maintained; provided that, in
no event shall the Agent receive notice of such change less than thirty days
prior thereto;
     (h) commencement of any proceedings contesting any tax, fee, assessment, or
other governmental charge in excess of $500,000;
     (i) the opening of any new deposit account by any Loan Party with any bank
or other financial institution;
     (j) any loss, damage, or destruction to the Collateral in the amount of
$500,000 or more, whether or not covered by insurance;

60



--------------------------------------------------------------------------------



 



     (k) any and all default notices received under or with respect to any
leased location or public warehouse where Collateral is located (which shall be
delivered within two Business Days after receipt thereof);
     (l) all material amendments to real estate leases, together with a copy of
each such amendment;
     (m) immediately after becoming aware of any pending or threatened strike,
work stoppage, unfair labor practice claim, or other labor dispute affecting the
Borrower or any of its Subsidiaries in a manner;
     (n) evidence of payment of monthly lease or rental payments as to each
leased or rented location for which a landlord or bailee waiver has not been
obtained (which shall be delivered within three Business Days after payment
thereof);
     (o) the fact that such Loan Party has entered into a Rate Management
Transaction or an amendment to a Rate Management Transaction, together with
copies of all agreements evidencing such Rate Management Transactions or
amendments thereto (which shall be delivered within two Business Days);
     (p) any notice provided to or by Term Administrative Agent and/or Term
Collateral Agent relating to any “Default” or “Event of Default” or event
relating to a “Material Adverse Effect” (each as defined in the Term Agreement),
such notice to be contemporaneously delivered by the Borrower Representative to
the Agent and the Lenders; and
     (q) any other matter as the Agent may reasonably request.
     6.4. Conduct of Business. Both before and after giving effect to the
Permitted Restructuring, each Loan Party will:
     (a) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted;
     (b) do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted;
     (c) keep adequate books and records with respect to its business activities
in which proper entries, reflecting all financial transactions, are made in
accordance with GAAP and on a basis consistent with the Financial Statements
delivered to the Agent pursuant to Section 4.1(n) (unless otherwise consented to
by Agent in its discretion);
     (d) at all times maintain, preserve and protect all of its assets and
properties used or useful in the conduct of its business, and keep the same in
good repair, working order and condition in all material respects (taking into
consideration ordinary wear and tear) and from time to time make, or cause to be
made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices; and

61



--------------------------------------------------------------------------------



 



     (e) transact business only in such corporate and trade names as are set
forth in Schedule 5.12 (as may be updated by Borrowers upon consummation of the
Permitted Restructuring), unless such Loan Party has provided Agent with thirty
days’ prior written notice of a change (other than with respect to the Permitted
Restructuring) to such corporate or trade names and otherwise complied with the
terms of Section 6.23.
     6.5. Taxes. Each Loan Party will timely file complete and correct U.S.
federal and applicable foreign, state and local tax returns required by law and
pay when due all taxes, assessments and governmental charges and levies upon it
or its income, profits, Property or Collateral, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside in accordance with GAAP. At any time that
any Loan Party is organized as a limited liability company, each such limited
liability company that has elected to be taxed as a partnership will qualify for
partnership tax treatment under U.S. federal tax law.
     6.6. Payment of Indebtedness and Other Liabilities. Each Loan Party will
pay or discharge when due all Material Indebtedness permitted by Section 6.17
owed by such Loan Party (or its successor pursuant to the Permitted
Restructuring), and all other liabilities and obligations due to materialmen,
mechanics, carriers, warehousemen, and landlords, except that the Loan Parties
may in good faith contest, by appropriate proceedings diligently pursued, any
such obligations; provided that, (a) adequate reserves have been set aside for
such liabilities in accordance with GAAP, (b) such liabilities would not result
in aggregate liabilities in excess of $1,000,000, (c) no Lien shall be imposed
to secure payment of such liabilities that is superior to the Agent’s Liens
securing the Secured Obligations, (d) none of the Collateral becomes subject to
forfeiture or loss as a result of the contest and (e) such Loan Party shall
promptly pay or discharge such contested liabilities, if any, and shall deliver
to the Agent evidence reasonably acceptable to the Agent of such compliance,
payment or discharge, if such contest is terminated or discontinued adversely to
such Loan Party or the conditions set forth in this proviso are no longer met.
     6.7. Insurance.
     (a) Except as set forth on Schedule 6.7, each Loan Party shall at all times
maintain, with financially sound and reputable carriers having a Financial
Strength rating of at least A by A.M. Best Company, insurance against: (i) loss
or damage by fire and loss in transit; (ii) theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; (iii) business interruption; (iv)
general liability and (v) and such other hazards, as is customary in the
business of such Loan Party. All such insurance shall be in amounts, cover such
assets and be under policies acceptable to the Agent in its Permitted
Discretion. In the event any Collateral is located in any area that has been
designated by the Federal Emergency Management Agency as a “Special Flood Hazard
Area”, the applicable Loan Party shall purchase and maintain flood insurance on
such Collateral (including any personal Property which is located on any real
Property leased by such Loan Party within a “Special Flood Hazard Area”). The
amount of all insurance required by this Section shall at a minimum comply with
applicable law, including the Flood Disaster Protection Act of 1973, as amended.
All premiums on such insurance shall be paid when due by the applicable Loan
Party, and copies of the policies delivered to the Agent. If any Loan Party
fails to obtain any insurance as required by this Section, the Agent at the
direction of the Required Lenders may obtain such insurance at the Borrowers’
expense. By purchasing such insurance, the Agent shall not be deemed to have
waived any Default or Unmatured Default arising from any Loan Party’s failure to
maintain such insurance or pay any premiums therefor. No Loan Party will use or
permit any Property to be used in violation of applicable law or in any manner
which might render inapplicable any insurance coverage.

62



--------------------------------------------------------------------------------



 



     (b) All insurance policies required under Section 6.7(a) shall name the
Agent (for the benefit of the Agent and the Lenders) as an additional insured or
as loss payee, as applicable, and shall provide that, or contain loss payable
clauses or mortgagee clauses, in form and substance satisfactory to the Agent,
which provide that:
     (i) all proceeds thereunder with respect to any Collateral shall be payable
to the Agent;
     (ii) no such insurance shall be affected by any act or neglect of the
insured or owner of the Property described in such policy; and
     (iii) such policy and loss payable clauses may be canceled, amended, or
terminated only upon at least thirty days prior written notice given to the
Agent.
     (c) The Borrowers must give the Agent prior written notice of any change in
insurance carriers and any new insurance policy shall comply with the provisions
of this Section 6.7 and otherwise be acceptable to the Agent. Without in any way
limiting the foregoing, in no event shall the Borrowers change their insurance
carrier without first obtaining a loss payable endorsement in form and substance
satisfactory to the Agent.
     (d) Notwithstanding the foregoing, any insurance or condemnation proceeds
received by the Loan Parties shall, subject to the terms of the Intercreditor
Agreement, be immediately forwarded to the Agent and the Agent may, at its
option, apply any such proceeds to the reduction of the Obligations in
accordance with Section 2.15(e), provided that in the case of insurance proceeds
pertaining to any Loan Party other than the Borrowers, such insurance proceeds
shall be applied to the Loans owing by the Borrowers. The Agent may permit or
require any Loan Party to use such money, or any part thereof, to replace,
repair, restore or rebuild the Collateral in a diligent and expeditious manner
with materials and workmanship of substantially the same quality as existed
before the loss, damage or destruction. Notwithstanding the foregoing, if the
casualty giving rise to such insurance proceeds could not reasonably be expected
to have a Material Adverse Effect and such insurance proceeds do not exceed
$1,000,000 in the aggregate, upon the applicable Loan Party’s request, the Agent
shall permit such Loan Party to replace, restore, repair or rebuild the
property; provided that, if such Loan Party has not completed or entered into
binding agreements to complete such replacement, restoration, repair or
rebuilding within ninety days of such casualty, the Agent may apply such
insurance proceeds to the Obligations in accordance with Section 2.15. All
insurance proceeds that are to be made available to the Borrowers to replace,
repair, restore or rebuild the Collateral shall be applied by the Agent to
reduce the outstanding principal balance of the Revolving Loans (which
application shall not result in a permanent reduction of the Revolving
Commitment) and upon such application, the Agent shall establish a Reserve
against the Aggregate Borrowing Base in an amount equal to the amount of such
proceeds so applied. All insurance proceeds made available to any Loan Party
that is not a Borrower to replace, repair, restore or rebuild Collateral shall
be deposited in a cash collateral account. In either case, thereafter, such
funds shall be made available to the applicable Loan Party to provide funds to
replace, repair, restore or rebuild the Collateral as follows:
     (i) the Borrower Representative, on behalf of the applicable Borrower,
shall request a Revolving Loan or the Borrower Representative, on behalf of the
applicable Loan Party, shall request a release from the cash collateral account
be made in the amount needed;

63



--------------------------------------------------------------------------------



 



     (ii) so long as the conditions set forth in Section 4.2 have been met, the
Revolving Lenders shall make such Revolving Loan or the Agent shall release
funds from the cash collateral account; and
     (iii) in the case of insurance proceeds applied against the Revolving Loan,
the Reserve established with respect to such insurance proceeds shall be reduced
by the amount of such Revolving Loan.
     6.8. Compliance with Laws. Each Loan Party will comply with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject including, without limitation, all Environmental Laws.
     6.9. Maintenance of Properties and Intellectual Property Rights. Each Loan
Party will do all things necessary to (a) maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times and (b) obtain and
maintain in effect at all times all material franchises, governmental
authorizations, Intellectual Property Rights, licenses and permits, which are
necessary for it to own its Property or conduct its business as conducted on the
Closing Date.
     6.10. Inspection. Each Loan Party will permit the Agent and the Lenders, by
their respective employees, representatives and agents, from time to time upon
two Business Days’ prior notice as frequently as the Agent reasonably determines
to be appropriate, to (a) inspect any of the Property, the Collateral, and the
books and financial records of such Loan Party, (b) examine, audit and make
extracts or copies of the books of accounts and other financial records of such
Loan Party, (c) have access to its properties, facilities, the Collateral and
its advisors, officers, directors and employees to discuss the affairs, finances
and accounts of such Loan Party and (d) review, evaluate and make test
verifications and counts of the Accounts, Inventory and other Collateral of such
Loan Party. If a Default or an Unmatured Default has occurred and is continuing,
each Loan Party shall provide such access to the Agent and to each Lender at all
times and without advance notice. Furthermore, so long as any Default has
occurred and is continuing, each Loan Party shall provide the Agent and each
Lender with access to its suppliers. Each Loan Party shall promptly make
available to the Agent and its counsel originals or copies of all books and
records that the Agent may reasonably request. The Loan Parties acknowledge that
from time to time the Agent may prepare and may distribute to the Lenders
certain audit reports pertaining to the Loan Parties’ assets for internal use by
the Agent and the Lenders from information furnished to it by or on behalf of
the Loan Parties, after the Agent has exercised its rights of inspection
pursuant to this Agreement.
     6.11. Appraisals; Additional Real Property Requirements. Whenever a Default
or Unmatured Default exists, and at such other times (which shall occur not less
than once per calendar year) as the Agent requests, the Loan Parties shall, at
their sole expense, provide the Agent with appraisals or updates thereof of
their Inventory, Equipment and real Property from an appraiser selected and
engaged by the Agent, and prepared on a basis, satisfactory to the Agent, such
appraisals and updates to include, without limitation, information required by
applicable law and regulations and by the internal policies of the Lenders. At
the request of the Agent, the Loan Parties shall, at their sole expense,
deliver, with respect to each parcel of real Property, which is required from
time to time to be subject to a Lien in favor of the Agent, a Mortgage on such
real Property duly executed by the appropriate Loan Party in recordable form, an
ALTA or other mortgagee’s title policy and a copy of a Phase I Environmental
Report or other similar report, each in form and substance satisfactory to the
Agent.

64



--------------------------------------------------------------------------------



 



     6.12. Communications with Accountants. Each Loan Party executing this
Agreement authorizes (a) the Agent and (b) so long as a Default has occurred and
is continuing, each Lender, to communicate directly with its independent
certified public accountants and authorizes and shall instruct those accountants
and advisors to communicate to the Agent and each Lender information relating to
any Loan Party with respect to the business, results of operations and financial
condition of any Loan Party.
     6.13. Collateral Access Agreements and Real Estate Purchases. Each Loan
Party shall use commercially reasonable efforts to obtain a Collateral Access
Agreement, from the lessor of each leased property, mortgagee of owned property
or bailee or consignee with respect to any warehouse, processor or converter
facility or other location where Collateral is stored or located, which
agreement or letter shall provide access rights, contain a waiver or
subordination of all Liens or claims that the landlord, mortgagee or bailee or
consignee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Agent. With
respect to such locations or warehouse space leased or owned as of the Closing
Date and thereafter, if the Agent has not received a Collateral Access Agreement
as of the Effective Date (or, if later, as of the date such location is acquired
or leased), the Borrowers’ Eligible Inventory at that location shall be excluded
from the Aggregate Borrowing Base and the applicable Borrower’s Borrowing Base.
After the Closing Date, no real property or warehouse space shall be leased by
any Loan Party and no Inventory shall be shipped to a processor or converter
under arrangements established after the Closing Date, unless and until a
satisfactory Collateral Access Agreement shall first have been obtained with
respect to such location and if it has not been obtained, Borrowers’ Eligible
Inventory at that location shall be excluded from the Aggregate Borrowing Base
and the applicable Borrower’s Borrowing Base. Each Loan Party shall timely and
fully pay and perform its obligations under all leases and other agreements with
respect to each leased location or third party warehouse where any Collateral is
or may be located. To the extent permitted hereunder, if any Loan Party proposes
to acquire a fee ownership interest in real Property after the Closing Date, it
shall first provide the Agent with notice of such proposed acquisition and, if
required by the Agent, provide to the Agent a mortgage or deed of trust granting
the Agent a second priority Lien on such real Property (subject only to the
first priority Lien of the Term Collateral Agent pursuant to the Term Documents,
subject to the Intercreditor Agreement), together with environmental audits,
mortgage title insurance commitment, real property survey, local counsel
opinion(s), and, if required by the Agent, supplemental casualty insurance and
flood insurance, and such other documents, instruments or agreements reasonably
requested by the Agent, in each case, in form and substance reasonably
satisfactory to the Agent.
     6.14. Deposit Account Control Agreements. The Loan Parties will provide to
the Agent upon the Agent’s request, a Deposit Account Control Agreement duly
executed on behalf of each financial institution holding a deposit account of a
Loan Party as set forth in the Security Agreement.
     6.15. Additional Collateral; Further Assurances.
     (a) Subject to applicable law, each Loan Party shall, unless the Required
Lenders otherwise consent, (i) cause each of its Subsidiaries (excluding any
Foreign Subsidiary) to become or remain a Borrower (unless otherwise permitted
by Agent in its sole discretion) and (ii) cause each of its Subsidiaries
(excluding any Foreign Subsidiary) formed or acquired after the Closing Date in
accordance with the terms of this Agreement to become a party to this Agreement
by executing the Joinder Agreement set forth as Exhibit F hereto (the “Joinder
Agreement”).

65



--------------------------------------------------------------------------------



 



     (b) Upon the request of the Agent, each Loan Party shall (i) grant Liens to
the Agent, for the benefit of the Agent and the Lenders, pursuant to such
documents as the Agent may reasonably deem necessary and deliver such property,
documents, and instruments as the Agent may request to perfect the Liens of the
Agent in any Property of such Loan Party which constitutes Collateral, including
any parcel of real Property located in the U.S. owned by any Loan Party, and
(ii) in connection with the foregoing requirements, or either of them, deliver
to the Agent all items of the type required by Section 4.1 (as applicable). Upon
execution and delivery of such Loan Documents and other instruments,
certificates, and agreements, each such Person shall automatically become a
Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents.
     (c) Each Loan Party will cause (i) 100% of the issued and outstanding
Capital Stock of each of its Domestic Subsidiaries and (ii) 65% (or such greater
percentage that, due to a change in an applicable law after the date hereof,
(1) could not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary as determined for U.S. federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s U.S. parent and
(2) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned by such
Loan Party or any Domestic Subsidiary to be subject at all times to a second
priority, perfected Lien (subject only to the first priority Lien of the Term
Collateral Agent pursuant to the Term Documents, subject to the Intercreditor
Agreement) in favor of the Agent pursuant to the terms and conditions of the
Loan Documents or other security documents as the Agent shall reasonably
request.
     (d) Without limiting the foregoing, each Loan Party shall, and shall cause
each of the Loan Parties’ Subsidiaries which is required to become a Loan Party
pursuant to the terms of this Agreement to, execute and deliver, or cause to be
executed and delivered, to the Agent such documents and agreements, and shall
take or cause to be taken such actions as the Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents.
     (e) Notwithstanding the foregoing, at any time after a Default has
occurred, each Loan Party shall, upon the request of the Agent, cause each
Foreign Subsidiary to become a Loan Party and a Guarantor and to grant Liens to
the Agent on its assets and have the balance of its stock pledged to the Agent.
     6.16. Dividends.
     (a) No Loan Party will declare or pay any dividends or make any
distributions on its Capital Stock (other than dividends or distributions
payable in its own common stock or pursuant to the Permitted Restructuring) or
redeem, repurchase or otherwise acquire or retire any of its Capital Stock at
any time outstanding, other than with respect to the following:
     (i) any Subsidiary may declare and pay dividends or make distributions to
the Borrowers or to a Wholly-Owned Subsidiary of the Borrowers;

66



--------------------------------------------------------------------------------



 



     (ii) Reserved.
     (iii) the Company may repurchase or redeem its Capital Stock from time to
time, not in excess of an aggregate of $10,000,000 from the Closing Date to the
Facility Termination Date; provided, however, that no repurchase or redemption
may be made unless (A) both before and (on a pro-forma basis) after giving
effect thereto (1) the Borrowers’ Fixed Charge Coverage Ratio has been and will
be equal to or greater than 1.5 to 1.0 for two consecutive Fiscal Quarters,
(2) the Borrowers’ Availability is equal to or greater than $15,000,000,
(3) there is no Default or Unmatured Default in existence and none would result
from such repurchase of redemption, and (4) the repurchase or redemption is
permitted by the Term Agreement;
     (iv) any Loan Party may retire Capital Stock if the retirement (A) consists
of a conversion of any class of Capital Stock into another class of common stock
or (B) the sole consideration paid in connection with such retirement is common
stock; and
     (v) each Borrower may pay dividends or make distributions to its partners
or members in an aggregate amount not greater than the amount necessary for such
partners or members to pay their actual state and United States federal income
tax liabilities in respect of income earned by such Borrower.
     (b) No Loan Party shall directly or indirectly enter into or become bound
by any agreement, instrument, indenture or other obligation (other than this
Agreement, the other Loan Documents, the Term Documents and any indenture
pursuant to which Senior Subordinated Debt permitted by Section 6.17 is issued)
that could directly or indirectly restrict, prohibit or require the consent of
any Person with respect to the payment of dividends or distributions or the
making or repayment of intercompany loans by a Subsidiary of the Borrowers to
the Borrowers.
     6.17. Indebtedness. No Loan Party will create, incur or suffer to exist any
Indebtedness, except:
     (a) the Obligations;
     (b) Indebtedness existing on the date hereof and described in Schedule
5.22;
     (c) purchase money Indebtedness incurred in connection with the purchase of
any Equipment; provided that, the amount of such purchase money Indebtedness
shall be limited to an amount not in excess of the purchase price of such
Equipment and the aggregate of all such purchase money Indebtedness shall not
exceed $5,000,000;
     (d) Indebtedness which represents an extension, refinancing, or renewal of
any of the Indebtedness described in clauses (b), (c), (g) and (i) hereof;
provided that, (i) the principal amount or interest rate of such Indebtedness is
not increased, (ii) any Liens securing such Indebtedness are not extended to any
additional Property of any Loan Party, (iii) no Loan Party that is not obligated
with respect to repayment of such Indebtedness as of the Closing Date or as of
the date such Indebtedness was incurred, whichever is later, is required to
become obligated with respect thereto, (iv) such extension, refinancing or
renewal does not result in a shortening of the average weighted

67



--------------------------------------------------------------------------------



 



maturity of the Indebtedness so extended, refinanced, renewed, (v) the terms of
any such extension, refinancing, or renewal are not less favorable to the
obligor thereunder than the original terms of such Indebtedness and (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Agent and the Lenders as those
that were applicable to the refinanced, renewed, or extended Indebtedness;
     (e) Indebtedness owing by any Borrower to any other Loan Party with respect
to intercompany loans, provided further, that:
     (i) upon the request of the Agent, the applicable Loan Parties shall have
executed and delivered to the other Borrower, on the Effective Date, a demand
note (collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing at any time by any Borrower to another Loan Party, which
Intercompany Notes shall be in form and substance reasonably satisfactory to the
Agent and shall be pledged and delivered to the Agent pursuant to the Security
Agreement as additional collateral security for the Secured Obligations;
     (ii) the Loan Parties shall record all intercompany transactions on their
books and records in a manner reasonably satisfactory to the Agent;
     (iii) the obligations of the Borrowers under any such Intercompany Notes
shall be subordinated to the Obligations of the Loan Parties hereunder in a
manner reasonably satisfactory to the Agent; and
     (iv) at the time any such intercompany loan or advance is made and after
giving effect thereto, each Loan Party thereto shall be Solvent.
     (f) Contingent Obligations (i) by endorsement of instruments for deposit or
collection in the ordinary course of business (ii) consisting of the
Reimbursement Obligations and (iii) consisting of guarantees of Indebtedness
incurred for the benefit of any other Loan Party if the primary obligation is
expressly permitted elsewhere in this Section 6.17, provided that guarantees of
Indebtedness permitted by Section 6.17(h) shall be subordinated to the same
extent as the Senior Subordinated Debt is subordinated to the Loans;
     (g) Indebtedness arising under Rate Management Transactions related to the
Loans having a Net Mark-to-Market Exposure not exceeding $1,000,000;
     (h) Indebtedness of the Company in respect of any Senior Subordinated Debt
the net proceeds of which are used to prepay, redeem, retire or repurchase the
outstanding principal amount of the then outstanding Term Loans (including any
accrued and unpaid interest and any premiums, fees and expenses, in each case,
in connection therewith);
     (i) other unsecured Indebtedness in an amount not in excess of $5,000,000;
and

68



--------------------------------------------------------------------------------



 



     (j) Subject to Subsection (h) hereof, Indebtedness under the Term Agreement
not to exceed the aggregate principal amount of $150,000,000 and as long as such
Indebtedness is subject to the terms of the Intercreditor Agreement.
     6.18. Capital Structure . If all or any part of a Loan Party’s Capital
Stock has been pledged to the Agent, that Loan Party shall not issue additional
Capital Stock other than in connection with the Permitted Restructuring. No Loan
Party shall engage in any business other than the businesses currently engaged
in by it.
     6.19. Preservation of Existence; Merger; Survival of Liability.
     (a) Each Loan Party will preserve and maintain its existence except for
certain dissolutions, mergers, conversions, name changes (and dividend and
capital contributions) to be consummated on or before January 1, 2007 pursuant
to the corporate restructuring of the Loan Parties and their respective
Affiliates, in each instance, as described in Exhibit J; provided however, that
the Company and each such other Loan Party affected or other new Subsidiary
and/or Affiliate of Borrowers and/or the other Loan Parties created in
connection the actions described on Exhibit J shall comply with the following
conditions, in each case, to the reasonable satisfaction of Agent: (i) upon
consummation of all of the transactions contemplated by the Permitted
Restructuring, the Company will own, directly or indirectly all of the then
existing Loan Parties and all other entities otherwise described on Exhibit J
pursuant to the Permitted Restructuring, (ii) all transactions contemplated by
the Permitted Restructuring shall be consummated on or before January 1, 2007,
(iii) all requisite corporate proceedings, including any shareholder consents
that may be required, authorizing the transactions contemplated by the Permitted
Restructuring shall have been taken, (iv) all documents necessary or prepared in
connection with the Permitted Restructuring shall be in form and substance
reasonably satisfactory to Agent and its counsel, (v) with respect to the
transactions contemplated by the Permitted Restructuring, including the mergers,
name changes, conversions, entity creations and dissolutions, within ten
(10) Business Days after filing the requisite documents with the applicable
Secretary of State (or equivalent Governmental Authority), Agent shall have
received evidence of such filings (including a copy of the certificate of
limited partnership, certificate of limited liability company, or certificate of
incorporation) certified by such Secretary of State (or equivalent Governmental
Authority), (vi) Agent shall have received all information and copies of all
other documents, including records of requisite corporate action and proceedings
which Agent may have requested in connection therewith, such documents where
requested by Agent or its counsel to be certified by appropriate corporate
officers, (vii) such entities shall have expressly assumed the Secured
Obligations by executing an Assumption of Obligations in the form attached
hereto as Exhibit D and otherwise by complying with the provisions of
Section 6.15 hereof, as requested by Agent, and (viii) Agent shall have filed a
UCC-1 financing statement or UCC-3 Amendment naming each such entity as debtor,
and the Loan Parties shall have taken all such other actions as Agent shall deem
appropriate to evidence, reaffirm, preserve and perfect its Liens and other
rights hereunder and under the other Loan Documents (the foregoing events
described in this Section 6.19(a) being collectively, a “Permitted
Restructuring”)
     (b) Other than with respect to the Permitted Restructuring, no Loan Party
will merge or consolidate with or into any other Person, except that (a) any
Subsidiary of a Borrower may merge into such Borrower or a Wholly-Owned
Subsidiary of such Borrower that is a Loan Party, (b) any Loan Party (other than
the Borrowers) may merge

69



--------------------------------------------------------------------------------



 



with any other Loan Party and (c) in connection with a Permitted Acquisition,
provided that the Loan Party is the surviving entity.
     6.20. Sale of Assets. No Loan Party will lease, sell or otherwise dispose
of its Property (including any Capital Stock owned by it other than with respect
to the Permitted Restructuring) to any other Person except:
     (a) sales of Inventory (including wooden and composite mats removed from
the Company’s rental fleet and sold as used mats) in the ordinary course of
business;
     (b) the sale or other disposition of Equipment that is obsolete or no
longer useful in such Loan Party’s business and having a book value not
exceeding $100,000 in the aggregate in any Fiscal Year; and
     (c) the sale or disposition of other assets having a book value not
exceeding $100,000 in the aggregate in any Fiscal Year.
Subject to the terms of the Intercreditor Agreement, the Net Cash Proceeds of
any sale or disposition (to the extent such Net Cash Proceeds exceed $100,000)
permitted pursuant to this Section (other than pursuant to Section 6.20(a))
shall be delivered to the Agent as required by Section 2.15 and applied to the
Obligations as set forth therein; provided, however, that the Company may retain
up to $150,000 of un-reinvested Net Cash Proceeds from any sale or disposition
pursuant to this Section in any calendar year.
     6.21. Investments and Acquisitions. No Loan Party will (i) make or suffer
to exist any Investments (including without limitation, loans and advances to,
and other Investments in, Subsidiaries), or commitments therefor, (ii) create
any Subsidiary, (iii) become or remain a partner in any partnership or joint
venture, or (iv) make any Acquisition, except:
     (a) Cash Equivalent Investments, subject to control agreements in favor of
the Agent for the benefit of the Lenders or otherwise subject to a perfected
security interest in favor of the Agent for the benefit of the Lenders;
     (b) Investments in existence on the Closing Date and described in Schedule
6.21;
     (c) Investments consisting of loans or advances made to (i) the executive
officers of such Loan Party on an arms-length basis in the ordinary course of
business consistent with past practices for travel and entertainment expenses
and similar purposes up to a maximum of $25,000 to any employee and up to a
maximum of $75,000 in the aggregate (for all Loan Parties) at any one time
outstanding and (ii) the executive officers of such Loan Party on an arms-length
basis in the ordinary course of business consistent with past practices for
relocation expenses and similar purposes up to a maximum of $300,000 to any
employee and up to a maximum of $1,000,000 in the aggregate (for all Loan
Parties) at any one time outstanding;
     (d) subject to Sections 4.2(a) and 4.4 of the Security Agreement,
Investments comprised of notes payable, or stock or other securities issued by
Account Debtors to such Loan Party pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;

70



--------------------------------------------------------------------------------



 



     (e) additional Investments in Wholly-Owned Subsidiaries which are Loan
Parties; and
     (f) Permitted Acquisitions and the formation of Wholly Owned Subsidiaries
of the Borrowers in connection with a Permitted Acquisition; and
     (g) Investments in the form of loans and advances to Wholly-Owned Foreign
Subsidiaries, provided that:
     (i) the applicable Foreign Subsidiary shall have executed and delivered to
the Loan Party a demand note (collectively, the “Foreign Intercompany Notes”) to
evidence any such intercompany Indebtedness owing at any time by any Foreign
Subsidiary to a Loan Party, which Foreign Intercompany Notes shall be in form
and substance reasonably satisfactory to the Agent (a copy of such executed note
shall be delivered to Agent);
     (ii) all Foreign Subsidiaries and Loan Parties shall record all
intercompany transactions on their books and records in a manner reasonably
satisfactory to the Agent;
     (iii) at the time any such intercompany loan or advance is made by a Loan
Party and after giving effect thereto, such Loan Party shall be Solvent;
     (iv) no Default or Unmatured Default would occur and be continuing after
giving effect to any such proposed intercompany loan;
     (v) in the case of any such intercompany loans made by any Borrower, the
Borrowers’ Availability shall not be less than $15,000,000 after giving effect
to such intercompany loan; and
     (vi) the aggregate balance of all such intercompany loans owing to the
Borrowers by the Foreign Subsidiaries shall not exceed $40,000,000 at any time.
     6.22. Liens.
     (a) No Loan Party will create, incur, or suffer to exist any Lien in, of,
or on the Property of such Loan Party, (including, without limitation, the real
Property or marine vessels of such Loan Party) except the following
(collectively, “Permitted Liens”):
     (i) Liens for taxes, fees, assessments, or other governmental charges or
levies on the Property of such Loan Party if such Liens (1) shall not at the
time be delinquent or (2) subject to the provisions of Section 6.6, do not
secure obligations in excess of $250,000, are being contested in good faith and
by appropriate proceedings diligently pursued, adequate reserves in accordance
with GAAP have been set aside on the books of such Loan Party, and a stay of
enforcement of such Lien is in effect;

71



--------------------------------------------------------------------------------



 



     (ii) Liens imposed by law, such as carrier’s, warehousemen’s, and
mechanic’s Liens and other similar Liens arising in the ordinary course of
business which secure payment of obligations not more than ten days past due;
     (iii) statutory Liens in favor of landlords of real Property leased by such
Loan Party; provided that, such Loan Party is current with respect to payment of
all rent and other amounts due to such landlord under any lease of such real
Property;
     (iv) Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation or to secure the performance of
bids, tenders, or contracts (other than for the repayment of Indebtedness) or to
secure indemnity, performance, or other similar bonds for the performance of
bids, tenders, or contracts (other than for the repayment of Indebtedness) or to
secure statutory obligations (other than liens arising under ERISA or
Environmental Laws) or surety or appeal bonds, or to secure indemnity,
performance, or other similar bonds;
     (v) utility easements, building restrictions, and such other encumbrances
or charges against real Property as are of a nature generally existing with
respect to properties of a similar character and which do not in any material
way affect the marketability of such real Property or interfere with the use
thereof in the business of such Loan Party;
     (vi) Liens existing on the Closing Date and described in Schedule 6.22;
     (vii) Liens resulting from any extension, refinancing, or renewal of the
related Indebtedness as permitted pursuant to Section 6.17(d); provided that,
the Liens evidenced thereby are not increased to cover any additional Property
not covered thereby immediately prior to such extension, refinancing or renewal;
     (viii) Liens securing purchase money Indebtedness of such Loan Party
permitted pursuant to Section 6.17(c); provided that, such Liens attach only to
the Property which was purchased with the proceeds of such purchase money
Indebtedness;
     (ix) Liens in favor of the Agent granted pursuant to any Loan Document;
     (x) Liens in favor of the Term Administrative Agent and/or the Term
Collateral Agent, as applicable, securing the Indebtedness owing under the Term
Agreement so long as the Intercreditor Agreement is in full force and effect
with respect thereto.
     (b) Notwithstanding the foregoing, none of the Liens permitted pursuant to
this Section 6.22, other than (1) clauses (i) and (ix) above, may at any time
attach to any Accounts of any Loan Party and (2) clauses (i) through (iii) and
(ix) above, may at any time attach to any Inventory of any Loan Party.

72



--------------------------------------------------------------------------------



 



     (c) Other than as provided in the Loan Documents or in connection with the
creation or incurrence of any Indebtedness under Section 6.17(c), no Loan Party
will enter into or become subject to any negative pledge or other restriction on
the right of such Loan Party to grant Liens to the Agent and the Lenders on any
of its Property; provided that, any such negative pledge or other restriction
entered into in connection with the creation of Indebtedness under Section
6.17(c) shall be limited to the Property securing such purchase money
Indebtedness.
     6.23. Change of Name or Location; Change of Fiscal Year. Other than with
respect to the Permitted Restructuring, no Loan Party shall (a) change its name
as it appears in official filings in the state of its incorporation or
organization, (b) change its chief executive office, principal place of
business, mailing address, corporate offices or warehouses or locations at which
Collateral is held or stored, or the location of its records concerning the
Collateral as set forth in the Security Agreement, (c) change the type of entity
that it is, (d) change its organization identification number, if any, issued by
its state of incorporation or other organization, or (e) change its state of
incorporation or organization, in each case, unless (1) the Agent shall have
received at least thirty days’ prior written notice of such change and (2) the
Agent shall have acknowledged in writing that, either (i) such change will not
adversely affect the validity, perfection or priority of the Agent’s security
interest in the Collateral, or (ii) any reasonable action requested by the Agent
in connection therewith has been completed or taken (including any action to
continue the perfection of any Liens in favor of the Agent, on behalf of
Lenders, in any Collateral), provided that, any new location shall be in the
continental U.S. No Loan Party shall change its Fiscal Year.
     6.24. Affiliate Transactions. No Loan Party will enter into any transaction
(including, without limitation, the purchase or sale of any Property or service)
with, or make any payment or transfer (including, without limitation, any
payment or transfer with respect to any fees or expenses for management
services) to, any of its Affiliates except in the ordinary course of business
and pursuant to the reasonable requirements of such Loan Party’s business and,
with respect to each such transaction involving an Affiliate that is not a party
to this Agreement, upon fair and reasonable terms no less favorable to such Loan
Party than such Loan Party would obtain in a comparable arms-length transaction.
     6.25. Amendments to Agreements. Other than pursuant to the Permitted
Restructuring, no Loan Party will, nor will any Loan Party permit its Subsidiary
to, amend or terminate its articles of incorporation, charter, certificate of
formation, by-laws, operating, management or partnership agreement or other
organizational document.
     6.26. Prepayment of Indebtedness; Subordinated Indebtedness.
     (a) No Loan Party shall, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness prior to its scheduled maturity,
other than (i) the Obligations; (ii) the voluntary prepayment of the Term Loans
pursuant to Section 2.14(a) of the Term Agreement (including any applicable
prepayment premium); provided that (A) both before and after giving pro forma
effect to such prepayment, the Ninety-Day Average Availability calculated in the
related Prepayment Certificate and on the prepayment date is equal to or greater
than $30,000,000, (B) no Default has occurred and is continuing or would result
from such prepayment, and (C) a Prepayment Certificate shall have been delivered
to Agent; (iii) the mandatory prepayment of the Term Loans pursuant to
Section 2.15(a), Section 2.15(b) and Section 2.15(d) of the Term Agreement
(including any applicable prepayment premium), in each case, subject to the
terms of the Intercreditor Agreement; (iv) the mandatory prepayment of the Term
Loans with respect

73



--------------------------------------------------------------------------------



 



to the Company’s Excess Cash Flow (as defined in the Term Agreement) pursuant to
Section 2.15(c) thereof; provided that (A) both before and after giving pro
forma effect to such prepayment, the Ninety-Day Average Availability calculated
in the related Prepayment Certificate and on the prepayment date is equal to or
greater than $20,000,000 (provided that for any prepayment with regard to the
Company’s Excess Cash Flow (as defined in the Term Agreement) for Fiscal Year
2006, such Ninety-Day Average Availability shall be equal to or greater than
$15,000,000), (B) no Default has occurred and is continuing or would result from
such prepayment, and (C) a Prepayment Certificate shall have been delivered to
Agent; (v) Indebtedness secured by a Permitted Lien if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with Section
6.20; (vi) Indebtedness permitted by Section 6.17(d) upon any refinancing
thereof in accordance therewith; and (vii) Indebtedness permitted by
Section 6.17(e); (viii) Indebtedness under the Term Loans repaid in connection
with a refinancing thereof, provided that such refinancing constitutes Senior
Subordinated Debt permitted under Section 6.17(h). Notwithstanding the
foregoing, if all or a portion of a prepayment under Section 2.15(c) of the Term
Agreement is not permitted to be paid in full pursuant to clause (iv)(A) or (B)
above (the “Deferred Prepayment Amount”), the Ninety-Day Average Availability
may be recalculated on the date (the “Deferred Payment Date”) that is thirty
(30) days after the Scheduled Prepayment Date (as defined in the Term
Agreement), and if on the Deferred Payment Date the prepayment of the Deferred
Prepayment Amount is permitted under clauses (iv)(A) and (B) above (with regard
to clause (iv)(A), determined based on the Ninety-Day Average Availability as of
the Deferred Payment Date) and a Prepayment Certificate has been delivered in
accordance with clause (iv)(C) above, the prepayment of the Deferred Prepayment
Amount pursuant to clause (iv) above shall be permitted on the date that is five
(5) days after the Deferred Payment Date.
     (b) With respect to the foregoing, no Loan Party shall make any amendment
or modification to any note or other agreement evidencing or governing any
Subordinated Indebtedness, including any Senior Subordinated Debt, in a manner
adverse to the Lenders (other than (i) amendments, supplements or modifications
to such Subordinated Indebtedness, including any Senior Subordinated Debt, which
reduce the interest rate or extend the maturity thereof, or (ii) waivers of
compliance by the Company or any of its Subsidiaries with any of the terms or
conditions of such Subordinated Indebtedness, including any Senior Subordinated
Debt (except those terms or conditions which by their terms are for the benefit
of the Lenders).
     6.27. Financial Contracts. No Loan Party shall enter into or remain liable
upon any Financial Contract, except for (a) Rate Management Transactions
permitted by Section 6.17(g), and (b) Financial Contracts that constitute
currency swap transactions of Canadian Dollars provided that (i) they do not
exceed an aggregate notional amount of 100% of all Canadian Dollar loans
reasonably projected to be outstanding from the Company to Newpark Canada and
any other Canadian Subsidiaries, together with all Investments by the Company in
such entities during the term of such Financial Contract minus the aggregate
principal amount (stated in Canadian Dollars) of all Revolving Loans, reasonably
projected to be outstanding during the term of such Financial Contract, and
(ii) they are for a term of three years or less.
     6.28. Intentionally Omitted.

74



--------------------------------------------------------------------------------



 



     6.29. Financial Covenants.
     6.29.1. Fixed Charge Coverage Ratio. The Company will not permit the Fixed
Charge Coverage Ratio, determined as of the end of each of the Company’s Fiscal
Quarter for the applicable Test Period, to be less than the corresponding ratio
set forth below:

          Minimum Fixed Charge Date of Determination   Coverage Ratio
Through and including December 31, 2006 and thereafter
  1.1 to 1.0

     6.29.2. Consolidated Leverage Ratio. The Company will not permit the
Consolidated Leverage Ratio, determined as of the end of each of the Company’s
Fiscal Quarters for the applicable Test Period, to be greater than the
corresponding ratio set forth below:

          Maximum Consolidated Date of Determination   Leverage Ratio
September 30, 2006
  3.25 to 1.00
December 31, 2006
  3.00 to 1.00
March 31, 2007
  3.00 to 1.00
June 30, 2007
  3.00 to 1.00
September 30, 2007
  3.00 to 1.00
December 31, 2007 and each Fiscal Quarter thereafter
  2.75 to 1.00

     6.29.3. [Intentionally Omitted.]
     6.30. Depository Banks. Each Loan Party shall maintain the Agent as such
Loan Party’s principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity, and other
deposit accounts for the conduct of its business.
     6.31. Real Property Purchases. No Loan Party shall purchase a fee simple
ownership interest in real Property with an aggregate purchase price in excess
of $5,000,000
     6.32. Sale of Accounts . No Loan Party will, nor will any Loan Party permit
its Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse.
     6.33. Canadian Subsidiaries Negative Pledge. No Loan Party will, nor will
any Loan Party permit any of its Subsidiaries that are organized under the laws
of a province of Canada (“Canadian Subsidiaries”) to, create, incur or suffer to
exist, any Lien in, of, or on any Property of such Canadian Subsidiary
(including, without limitation, the real Property or marine vessels of such
Canadian Subsidiary).

75



--------------------------------------------------------------------------------



 



ARTICLE VII
DEFAULTS
The occurrence of any one or more of the following events shall constitute a
“Default” hereunder:
     (a) any representation or warranty made or deemed made by or on behalf of
any Loan Party to any Lender or the Agent under or in connection with this
Agreement, any other Loan Document, any Credit Extension, or any certificate or
information delivered in connection with any of the foregoing shall be
materially false on the date as of which made;
     (b) nonpayment, when due (whether upon demand or otherwise), of any
principal, interest, fee, Reimbursement Obligation or any other obligation owing
under any of the Loan Document;
     (c) the breach by any Loan Party of any of the terms or provisions of
Section 6.2, 6.3(a), 6.16 through 6.23 or 6.25 through 6.33;
     (d) the breach by any Loan Party (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of (i) Section 6.1, 6.3 (other than Section 6.3(a)), 6.4 through
6.15, or 6.24 of this Agreement which is not remedied within five days from the
earlier of (x) the date on which any Loan Party had actual or constructive
knowledge of such breach or (y) the date on which such Loan Party receives
written notice from the Agent or any Lender or (ii) any other Section of this
Agreement which is not remedied within fifteen days after the earlier of (x) the
date on which any Loan Party had actual or constructive knowledge of such breach
or (y) the date on which such Loan Party receives written notice from the Agent
or any Lender;
     (e) failure of any Loan Party to pay when due any Material Indebtedness or
a default, breach or other event occurs under any term, provision or condition
contained in any Material Indebtedness Agreement of any Loan Party, the effect
of which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date; any Material Indebtedness of
any Loan Party shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or any Loan Party shall not pay, or admit in writing its
inability to pay, its debts generally as they become due;
     (f) any Loan Party shall (i) have an order for relief entered with respect
to it under the Bankruptcy Code as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any portion of its Property which
constitutes a Substantial Portion, (iv) institute any proceeding seeking an
order for relief under the Bankruptcy Code as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an

76



--------------------------------------------------------------------------------



 



answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or partnership action to authorize or
effect any of the foregoing actions set forth in this subsection (f) or (vi)
fail to contest in good faith any appointment or proceeding described in
subsection (g) below;
     (g) a receiver, trustee, examiner, liquidator or similar official shall be
appointed for any Loan Party or any portion of its Property which constitutes a
Substantial Portion, or a proceeding described in subsection (f)(iv) of
Article VII shall be instituted against any Loan Party and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of sixty consecutive days;
     (h) any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of any Loan Party which, when taken together with all other Property of
any Loan Party so condemned, seized, appropriated, or taken custody or control
of, during the twelve-month period ending with the month in which any such
action occurs, constitutes a Substantial Portion;
     (i) any loss, theft, damage or destruction of any item or items of
Collateral or other property of any Loan Party occurs which could reasonably be
expected to cause a Material Adverse Effect and is not adequately covered by
insurance;
     (j) any Loan Party shall fail within thirty days to pay, bond or otherwise
discharge one or more (i) judgments or orders for the payment of money in excess
of $1,000,000 (or the equivalent thereof in currencies other than U.S. Dollars)
in the aggregate, or (ii) nonmonetary judgments or orders which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;
     (k) any Change in Control shall occur;
     (l) the Unfunded Liabilities of all Single Employer Plans shall exceed in
the aggregate $1,000,000 or any Reportable Event shall occur in connection with
any Plan;
     (m) any Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
such Borrower or any other member of the Controlled Group as withdrawal
liability (determined as of the date of such notification), exceeds $1,000,000
or requires payments exceeding $1,000,000 per annum;
     (n) a Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of such Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan

77



--------------------------------------------------------------------------------



 



year in which the reorganization or termination occurs by an amount exceeding
$1,000,000;
     (o) any Loan Party shall (i) be the subject of any proceeding or
investigation pertaining to the release by the any Loan Party or any other
Person of any toxic or hazardous waste or substance into the environment, or
(ii) violate any Environmental Law, which, in the case of an event described in
clause (i) or clause (ii), could reasonably be expected to have a Material
Adverse Effect (as determined by Agent in its Permitted Discretion);
     (p) the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;
     (q) any Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any Guaranty, or any Guarantor shall fail to comply with any of the terms or
provisions of the Guaranty to which it is a party, or any Guarantor shall deny
that it has any further liability under any Guaranty to which it is a party, or
shall give notice to such effect;
     (r) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest (or, to the extent provided in the
Intercreditor Agreement, a second priority security interest) in any Collateral
purported to be covered thereby, except as permitted by the terms of any
Collateral Document, or any Collateral Document shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Collateral Document, or any Loan Party
shall fail to comply with any of the terms or provisions of any Collateral
Document;
     (s) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
     (t) the representations and warranties set forth in Section 5.17 (Plan
Assets; Prohibited Transactions) shall at any time not be true and correct;
     (u) nonpayment by any Borrower or any of its Subsidiaries of any Rate
Management Obligation when due or the breach by any Borrower or any of its
Subsidiaries of any term, provision or condition contained in any Rate
Management Transaction or any transaction of the type described in the
definition of “Rate Management Transactions,” whether or not any Lender or
Affiliate of a Lender is a party thereto; or
     (v) any Loan Party is criminally indicted or convicted under any law that
may reasonably be expected to lead to a forfeiture of any Property of such Loan
Party having a fair market value in excess of $500,000.

78



--------------------------------------------------------------------------------



 



ARTICLE VIII
REMEDIES; WAIVERS AND AMENDMENTS
     8.1. Remedies.
     (a) If any Default occurs, the Agent may in its discretion (and at the
written request of the Required Lenders, shall) (i) reduce the Aggregate
Commitment or the Revolving Commitment, (ii) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs, (iii) declare all or any portion of the
Obligations to be due and payable, whereupon such Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives, (iv) upon notice to
the Borrower Representative and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, the Agent may either
(1) make demand on the Borrowers to pay, and the Borrowers will, forthwith upon
such demand and without any further notice or act, pay to the Agent an amount,
in immediately available funds (which funds shall be held in the Facility LC
Collateral Account), equal to 105% of the Collateral Shortfall Amount or
(2) deliver a Supporting Letter of Credit as required by Section 2.1.2(l),
whichever the Agent may specify in its sole discretion, (v) increase the rate of
interest applicable to the Loans and the LC Fees as set forth in this Agreement
and (vi) exercise any rights and remedies provided to the Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.
     (b) If any Default described in subsections (f) or (g) of Article VII
occurs with respect to any Loan Party, the obligations of the Lenders to make
Loans hereunder and the obligation and power of the LC Issuer to issue Facility
LCs shall automatically terminate and all Obligations shall immediately become
due and payable without any election or action on the part of the Agent, the LC
Issuer or any Lender and the Loan Parties will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Agent an amount equal to 105% of the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.
     (c) If, within thirty days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in subsections (f) or
(g) of Article VII with respect to any Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Agent shall, by notice to the Borrower Representative, rescind and annul such
acceleration and/or termination.
     (d) If at any time while any Default is continuing, the Agent determines
that the Collateral Shortfall Amount at such time is greater than zero, the
Agent may make demand on the Borrowers (upon notice to the Borrower
Representative) to pay, and the Borrowers will, forthwith upon such demand and
without any further notice or act, pay to the Agent an amount equal to 105% of
the Collateral Shortfall Amount, which funds shall be deposited in the Facility
LC Collateral Account. The Borrowers hereby pledge, assign, and grant to the
Agent, on behalf of and for the benefit of the Agent, the Lenders, and the LC
Issuer, a security interest in all of the Borrowers’ right, title, and interest
in and to all

79



--------------------------------------------------------------------------------



 



funds which may from time to time be on deposit in the Facility LC Collateral
Account to secure the prompt and complete payment and performance of the
Obligations.
     (e) The Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Obligations and any other amounts as shall from time to time have become
due and payable by the Borrowers to the Lenders or the LC Issuer under the Loan
Documents.
     (f) At any time while any Default is continuing, neither the Borrowers nor
any Person claiming on behalf of or through the Borrowers shall have any right
to withdraw any of the funds held in the Facility LC Collateral Account. After
all of the Secured Obligations have been indefeasibly paid in full and the
Aggregate Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Borrowers or paid to
whomever may be legally entitled thereto at such time.
     8.2. Waivers by Loan Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Loan Party waives: (a) presentment, demand
and protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by the Agent on which any Loan Party may in any way be liable,
and hereby ratifies and confirms whatever the Agent may do in this regard,
(b) all rights to notice and a hearing prior to the Agent’s taking possession or
control of, or to the Agent’s replevy, attachment or levy upon, the Collateral
or any bond or security that might be required by any court prior to allowing
the Agent to exercise any of its remedies, and (c) the benefit of all valuation,
appraisal, marshaling and exemption laws.
     8.3. Amendments.
     (a) Subject to the provisions of this Section 8.3, no amendment, waiver or
modification of any provision of this Agreement or any other Loan Document, and
no consent with respect to any departure by any Loan Party therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or the Agent with the consent in writing of the Required Lenders) and the Loan
Parties and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
     (b) Notwithstanding subsection (a) above, no such amendment, waiver or
other modification with respect to this Agreement shall, without the consent of
all of the Lenders:
     (i) extend the final maturity of any Loan to a date after the Facility
Termination Date;
     (ii) postpone any regularly scheduled payment of principal of any Loan or
reduce or forgive all or any portion of the principal amount of any Loan or any
Reimbursement Obligation;
     (iii) reduce the rate or extend the time of payment of interest or fees
payable to the Lenders pursuant to any Loan Document;

80



--------------------------------------------------------------------------------



 



     (iv) reduce the percentage or number of Lenders specified in the definition
of Required Lenders;
     (v) extend the Facility Termination Date;
     (vi) increase the amount of the Aggregate Commitment or the Commitment of
any Lender hereunder (other than pursuant to Section 12.3);
     (vii) increase the advance rates set forth in the definition of Borrowing
Base;
     (viii) permit any Loan Party to assign its rights under this Agreement;
     (ix) amend this Section 8.3;
     (x) release any guarantor of any Credit Extension, except as otherwise
permitted herein or in the other Loan Documents; or
     (xi) except as provided in Section 10.16 or any Collateral Document,
release all or substantially all of the Collateral.
     (c) No amendment of any provision of this Agreement relating to the Agent
or to the Non-Ratable Loans, the Overadvances or the Protective Advances shall
be effective without the written consent of the Agent. No amendment of any
provision relating to the LC Issuer shall be effective without the written
consent of the LC Issuer. The Agent may (i) amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 12.3, and (ii) waive
payment of the fee required under Section 12.3(c) without obtaining the consent
of any other party to this Agreement.
     8.4. Preservation of Rights. No delay or omission of the Lenders, the LC
Issuer or the Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or the inability of the Borrowers to satisfy the conditions precedent to
such Credit Extension shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.3, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the LC
Issuer and the Lenders until the Obligations have been paid in full.
ARTICLE IX
GENERAL PROVISIONS
     9.1. Survival of Representations. All representations and warranties of the
Loan Parties contained in this Agreement and the other Loan Documents shall
survive the execution and delivery of the Loan Documents and the making of the
Credit Extensions herein contemplated.

81



--------------------------------------------------------------------------------



 



     9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any limitation or
prohibition provided by any applicable statute or regulation.
     9.3. Headings. Section headings in the Loan Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Loan Documents.
     9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Loan Parties, the Agent, the LC Issuer and the Lenders
and supersede all prior agreements and understandings among the Loan Parties,
the Agent and the Lenders relating to the subject matter thereof other than
those contained in the Fee Letter which shall survive and remain in full force
and effect during the term of this Agreement. THIS WRITTEN AGREEMENT REPRESENTS
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     9.5. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other lender (except to the extent to which
the Agent is authorized to act as administrative agent for the Lenders
hereunder). The failure of any Lender to perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. This Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and assigns, provided however, that the parties hereto
expressly agree that the Arranger shall enjoy the benefits of the provisions of
Sections 9.6, 9.10 and 10.11 to the extent specifically set forth therein and
shall have the right to enforce such provisions on its own behalf and in its own
name to the same extent as if it were a party to this Agreement.
     9.6. Expenses; Indemnification.
     (a) Expenses. The Borrowers shall reimburse the Agent and the Arranger for
any costs, internal charges and out-of-pocket expenses (including attorneys’
fees and time charges of attorneys for the Agent, which attorneys may be
employees of the Agent) paid or incurred by the Agent or the Arranger in
connection with the preparation, negotiation, execution, delivery, syndication,
distribution (including, without limitation, via the internet or through a
service such as Intralinks), review, amendment, modification, and administration
of the Loan Documents. The Borrowers also agree to reimburse the Agent, the
Arranger, the LC Issuer and the Lenders for any costs, internal charges and
out-of-pocket expenses (including attorneys’ fees and time charges of attorneys
for the Agent, the Arranger, the LC Issuer and the Lenders, which attorneys may
be employees of the Agent, the Arranger, the LC Issuer or the Lenders) paid or
incurred by the Agent, the Arranger, the LC Issuer or any Lender in connection
with the collection and enforcement of the Loan Documents. Expenses being
reimbursed by the Borrowers under this Section include, without limitation,
costs and expenses incurred in connection with:
     (i) appraisals of all or any portion of the Collateral, including each
parcel of real Property or interest in real Property described in any Collateral
Document, if required, which appraisals shall be in conformity with the
applicable requirements of any law or any governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any

82



--------------------------------------------------------------------------------



 



interpretation thereof, including, without limitation, the provisions of Title
XI of the Financial Institutions Reform, Recovery and Enforcement Act of 1989,
as amended, reformed or otherwise modified from time to time, and any rules
promulgated to implement such provisions (including travel, lodging, meals and
other out of pocket expenses);
     (ii) field examinations and audits and the preparation of Reports at the
Agent’s then customary charge (such charge is currently $800 per day (or portion
thereof) for each Person retained or employed by the Agent with respect to each
field examination or audit) plus travel, lodging, meals and other out of pocket
expenses;
     (iii) any amendment, modification, supplement, consent, waiver or other
documents prepared with respect to any Loan Document and the transactions
contemplated thereby;
     (iv) lien and title searches and title insurance;
     (v) taxes, fees and other charges for recording the Mortgages, filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Agent’s Liens (including costs and expenses paid or incurred by
the Agent in connection with the consummation of the Agreement);
     (vi) sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take;
     (vii) any litigation, contest, dispute, proceeding or action (whether
instituted by Agent, the LC Issuer, any Lender, any Loan Party or any other
Person and whether as to party, witness or otherwise) in any way relating to the
Collateral, the Loan Documents or the transactions contemplated thereby; and
     (viii) costs and expenses of forwarding loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the Funding Account
and lock boxes, and costs and expenses of preserving and protecting the
Collateral
     The foregoing shall not be construed to limit any other provisions of the
Loan Documents regarding costs and expenses to be paid by the Borrowers. All of
the foregoing costs and expenses may be charged to the Borrower’s Loan Account
as Revolving Loans, or to another deposit account, all as described in
Section 2.17(b).
     (b) Indemnification. The Borrowers hereby further agree, jointly and
severally, to indemnify the Agent, the Arranger, the LC Issuer each Lender,
their respective Affiliates, and each of their directors, officers and employees
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Agent, the Arranger, the LC Issuer any
Lender or any Affiliate is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent

83



--------------------------------------------------------------------------------



 



jurisdiction to have resulted from the gross negligence or willful misconduct of
the party seeking indemnification. The obligations of the Borrowers under this
Section 9.6 shall survive the termination of this Agreement. WITHOUT LIMITATION
OF THE FOREGOING, IT IS THE INTENTION OF THE BORROWERS AND THE BORROWERS AGREE
THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PARTY WITH
RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, LIABILITIES AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR
PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PARTY.
     9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.
     9.8. Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 5.5, except
that any calculation or determination which is to be made on a consolidated
basis shall be made for the Company and all of its Subsidiaries, including those
Subsidiaries, if any, which are unconsolidated on the Company’s audited
financial statements. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrowers (through the Borrower Representative), the Agent or
the Required Lenders shall so request the Agent, the Lenders and the Loan
Parties shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders), provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and the Borrowers shall provide to the Agent and the
Lenders reconciliation statements showing the difference in such calculation,
together with the delivery of monthly, quarterly and annual financial statements
required hereunder.
     9.9. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
     9.10. Nonliability of Lenders. The relationship between any Loan Party on
the one hand and the Lenders, the LC Issuer and the Agent on the other hand
shall be solely that of debtor and creditor. Neither the Agent, the Arranger,
the LC Issuer nor any Lender shall have any fiduciary responsibilities to any
Loan Party. Neither the Agent, the Arranger, the LC Issuer nor any Lender
undertakes any responsibility to any Loan Party to review or inform such Loan
Party of any matter in connection with any phase of any Loan Party’s business or
operations. The Loan Parties agree that neither the Agent, the Arranger, the LC
Issuer nor any Lender shall have liability to any Loan Party (whether sounding
in tort, contract or otherwise) for losses suffered by any Loan Party in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. Neither the Agent, the Arranger, the LC Issuer
nor any Lender shall have any liability with respect to, and each Loan Party
hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages

84



--------------------------------------------------------------------------------



 



suffered by any Loan Party in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.
     9.11. Confidentiality. The Agent and each Lender agrees to hold any
confidential information which it may receive from the Borrower in connection
with this Agreement in confidence, except for disclosure (a) to its Affiliates
and to the Agent and any other Lender and their respective Affiliates, (b) to
legal counsel, accountants, and other professional advisors to such Lender or to
a Transferee, (c) to regulatory officials, (d) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (e) to any
Person in connection with any legal proceeding to which it is a party, (f) to
its direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties,
(g) permitted by Section 12.4, and (h) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Credit
Extensions hereunder. Without limiting Section 9.4, the Borrowers agree that the
terms of this Section 9.11 shall set forth the entire agreement between the
Borrowers and each Lender (including the Agent) with respect to any confidential
information previously or hereafter received by such Lender in connection with
this Agreement, and this Section 9.11 shall supersede any and all prior
confidentiality agreements entered into by such Lender with respect to such
confidential information. Notwithstanding anything herein to the contrary,
confidential information shall not include, and each party to any of the Loan
Documents and their respective Affiliates (and the respective partners,
directors, officers, employees, advisors, representatives and other agents of
each of the foregoing and their Affiliates) may disclose to any and all Persons,
without limitation of any kind, (i) any information with respect to the U.S.
federal and state income tax treatment of the transactions contemplated hereby
and any facts that may be relevant to understanding such tax treatment, which
facts shall not include for this purpose the names of the parties or any other
Person named herein, or information that would permit identification of the
parties or such other Persons, or any pricing terms or other nonpublic business
or financial information that is unrelated to such tax treatment or facts, and
(ii) all materials of any kind (including opinions or other tax analyses)
relating to such tax treatment or facts that are provided to any of the Persons
referred to above, and it is hereby confirmed that each of the Persons referred
to above has been authorized to make such disclosures since the commencement of
discussions regarding the transactions contemplated hereby.
     9.12. Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any Margin Stock for the repayment of the Credit Extensions
provided for herein.
     9.13. Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that JPMorgan Chase and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates.
     9.14. Patriot Act Notice. IMPORTANT INFORMATION ABOUT PROCEDURES FOR
OPENING A NEW ACCOUNT. To help the government fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other extension of credit, or other financial services product.
What this means for the Borrowers: When a Borrower opens an account, if such
Borrower is an individual, the Agent and the Lenders will ask for such
Borrower’s name, residential address, date of birth, and other information that
will allow Agent and the Lenders to identify such Borrower, and, if the Borrower
is not an individual, the Agent and the Lenders will ask for such Borrower’s
name, employer identification number, business address, and other information
that will allow the Agent and the Lenders to identify such Borrower. The Agent
and the Lenders may also ask, if a Borrower is an individual, to see such
Borrower’s driver’s license or other identifying documents, and, if a Borrower
is not an individual, to see such Borrower’s legal organizational documents or
other identifying documents.

85



--------------------------------------------------------------------------------



 



     9.15. Amendment and Restatement. This Agreement is an amendment and
restatement of that certain Amended and Restated Credit Agreement, dated as of
February 25, 2004, among Newpark Resources, Inc., the lending institutions party
thereto as “Lenders”, Bank One, N.A. (Main Office Chicago), as agent and LC
Issuer, and the other parties thereto, as amended, which agreement amended and
restated that certain Amended and Restated Credit Agreement, dated as of
January 31, 2002 among the above-referenced parties (collectively, the “Amended
Loan Agreement” and together with the Original Loan Agreement and all interim
amendments, restatements and other modifications thereto, collectively, the
“Prior Loan Agreements”). All “Obligations” under the Prior Loan Agreements and
all Liens securing payment of “Obligations” under the Prior Loan Agreements
shall in all respects be continuing and this Agreement shall not be deemed to
evidence or result in a novation or repayment and re-borrowing of such
“Obligations”. This Agreement shall supersede the Prior Loan Agreements. From
and after the Effective Date, this Agreement shall govern the terms of the
“Obligations” under the Prior Loan Agreements. To the extent not replaced by
Loan Documents dated as of the Closing Date, any “Loan Documents” (as defined in
the Prior Loan Agreements) executed in connection with the Prior Loan Agreements
(other than any such Loan Document that is specifically terminated by the
parties thereto) shall continue to be effective, and all references in those
prior Loan Documents to the “Amended and Restated Credit Agreement,” the “Credit
Agreement”, the “Agreement” or similar references, shall be deemed to refer to
this Agreement without further amendment thereof.
     9.16. Prior Dissolutions. Immediately prior to the consummation of the
transactions contemplated hereby, the Agent and Lenders under the Amended Loan
Agreement hereby consent to the prior dissolution of Newpark Water Technology
Partners LLC, OLS Consulting Services, Inc., Shamrock Drilling Fluids, Inc., and
Newport Water Technology Partners, LLC in each case, effective as of the date of
such dissolution.
ARTICLE X
THE AGENT
     10.1. Appointment; Nature of Relationship. JPMorgan Chase is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the “Agent”) hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Agent agrees to act as such
contractual representative upon the express conditions contained in this
Article X. Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Agent (a) does not hereby assume any fiduciary
duties to any of the Lenders, (b) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the Texas Uniform
Commercial Code and (c) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.
     10.2. Powers. The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

86



--------------------------------------------------------------------------------



 



     10.3. General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrowers, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.
     10.4. No Responsibility for Credit Extensions, Recitals, etc. Neither the
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Agent; (d) the
existence or possible existence of any Default or Unmatured Default; (e) the
validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
(f) the value, sufficiency, creation, perfection or priority of any Lien in any
Collateral; or (g) the financial condition of any Loan Party, any Guarantor or
any Affiliate of any Loan Party.
     10.5. Action on Instructions of the Lenders. The Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder and under
any other Loan Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Agent shall be under no duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
or any other Loan Document unless it shall be requested in writing to do so by
the Required Lenders. The Agent shall be fully justified in failing or refusing
to take any action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.
     10.6. Employment of Agents and Counsel. The Agent may execute any of its
duties as the Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by the Agent or its
authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Agent shall be
entitled to advice of counsel concerning the contractual arrangement between the
Agent and the Lenders and all matters pertaining to the Agent’s duties hereunder
and under any other Loan Document.
     10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex, electronic mail message, statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
person or persons, and, in respect to legal matters, upon the opinion of counsel
selected by the Agent, which counsel may be employees of the Agent. For purposes
of determining compliance with the conditions specified in Sections 4.1 and 4.2,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the applicable date specifying its objection thereto.
     10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (a) for any

87



--------------------------------------------------------------------------------



 



amounts not reimbursed by the Borrowers for which the Agent is entitled to
reimbursement by the Borrowers under the Loan Documents, (b) for any other
expenses incurred by the Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the Agent
in connection with any dispute between the Agent and any Lender or between two
or more of the Lenders) and (c) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against the Agent in connection with any dispute
between the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that, (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (ii) any indemnification required
pursuant to Section 3.5(g) shall, notwithstanding the provisions of this
Section 10.8, be paid by the relevant Lender in accordance with the provisions
thereof. The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.
     10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender, any Borrower or the
Borrower Representative referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default.” In the
event that the Agent receives such a notice, the Agent shall give prompt notice
thereof to the Lenders; provided, that, the Agent shall not be liable to any
Lender for any failure to do so, except to the extent that such failure is
attributable to the Agent’s gross negligence or willful misconduct.
     10.10. Rights as a Lender. In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Credit Extensions as any Lender
and may exercise the same as though it were not the Agent, and the term “Lender”
or “Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with any Loan Party
in which such Loan Party is not restricted hereby from engaging with any other
Person, all as if JPMorgan Chase were not the Agent and without any duty to
account therefor to Lenders. JPMorgan Chase and its Affiliates may accept fees
and other consideration from any Loan Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders. The
Agent in its individual capacity, is not obligated to remain a Lender.
     10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on the financial statements prepared by the Loan Parties and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document,
credit information or other information expressly required to be furnished to
the Lenders by the Agent or Arranger hereunder, neither the Agent nor the
Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information

88



--------------------------------------------------------------------------------



 



concerning the affairs, financial condition or business of the Borrowers or any
of their Affiliates that may come into the possession of the Agent or Arranger
(whether or not in their respective capacity as Agent or Arranger) or any of
their Affiliates.
     10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower Representative, such resignation
to be effective upon the appointment of a successor Agent or, if no successor
Agent has been appointed, forty-five days after the retiring Agent gives notice
of its intention to resign. The Agent may be removed at any time with or without
cause by written notice received by the Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders. Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint, on behalf of the Borrowers and the Lenders, a successor Agent. If no
successor Agent shall have been so appointed by the Required Lenders within
thirty days after the resigning Agent’s giving notice of its intention to
resign, then the resigning Agent may appoint, on behalf of the Borrowers and the
Lenders, a successor Agent. Notwithstanding the previous sentence, the Agent may
at any time without the consent of the Borrowers or any Lender, appoint any of
its Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders may perform all the duties of the Agent hereunder and the Borrowers
shall make all payments in respect of the Obligations to the applicable Lender
and for all other purposes shall deal directly with the Lenders. No successor
Agent shall be deemed to be appointed hereunder until such successor Agent has
accepted the appointment. Any such successor Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as the Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents. In the event that there is a successor to the Agent by merger, or the
Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.
     10.13. Delegation to Affiliates. The Borrowers and the Lenders agree that
the Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.
     10.14. Execution of Loan Documents. The Lenders hereby empower and
authorize the Agent, on behalf of the Agent and the Lenders, to execute and
deliver to the Loan Parties the Loan Documents and all related agreements,
certificates, documents, or instruments as shall be necessary or appropriate to
effect the purposes of the Loan Documents. Each Lender agrees that any action
taken by the Agent or the Required Lenders in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Agent or the
Required Lenders of their respective powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders. The Lenders acknowledge that all of the
Obligations hereunder constitute one debt, secured pari passu by all of the
Collateral.

89



--------------------------------------------------------------------------------



 



     10.15. Collateral Matters.
     (a) The Lenders hereby irrevocably authorize the Agent, at its option and
in its sole discretion, to release or subordinate (as applicable) any Liens
granted to the Agent by the Loan Parties on any Collateral (i) upon the
termination of the Aggregate Commitment, payment and satisfaction in full in
cash of all Obligations (other than Unliquidated Secured Obligations), and the
cash collateralization of all Unliquidated Secured Obligations in a manner
satisfactory to each affected Lender, (ii) constituting Property being sold or
disposed of if the Loan Party disposing of such Property certifies to the Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting Property in which no Loan Party has at any
time during the term of this Agreement owned any interest, (iv) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction permitted under this Agreement, (v) owned by or
leased to an Loan Party which is subject to a purchase money security interest
or which is the subject of a Capitalized Lease, in either case, entered into by
such Loan Party pursuant to Section 6.17(c), (vi) as required to effect any sale
or other disposition of such Collateral in connection with any exercise of
remedies of the Agent and the Lenders pursuant to Section 8.1 or (vii) as
provided in Section 4.2 of the Intercreditor Agreement, upon any release, sale
or disposition of Term Priority Collateral (as defined in the Intercreditor
Agreement). Upon request by the Agent at any time, the Lenders will confirm in
writing the Agent’s authority to release any Liens upon particular types or
items of Collateral pursuant to this Section 10.15. Except as provided in the
preceding sentence, the Agent will not release any Liens on Collateral without
the prior written authorization of the Required Lenders; provided that, the
Agent may in its discretion, release its Liens on Collateral valued in the
aggregate not in excess of $2,500,000 during any calendar year without the prior
written authorization of the Lenders.
     (b) Upon receipt by the Agent of any authorization required pursuant to
Section 10.15(a) from the Required Lenders of the Agent’s authority to release
any Liens upon particular types or items of Collateral, and upon at least five
Business Days prior written request by the Loan Parties, the Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of its Liens upon such Collateral; provided
that, (i) the Agent shall not be required to execute any such document on terms
which, in the Agent’s opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.
     (c) The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected, or insured or has been encumbered, or that the Liens granted to
the Agent therein have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights,
authorities, and powers granted or available to the Agent pursuant to any of the
Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act,

90



--------------------------------------------------------------------------------



 



omission, or event related thereto, the Agent may act in any manner it may deem
appropriate, in its sole discretion given the Agent’s own interest in the
Collateral in its capacity as one of the Lenders and that the Agent shall have
no other duty or liability whatsoever to any Lender as to any of the foregoing.
     (d) Each Lender hereby appoints each other Lender as its agent for the
purpose of perfecting Liens, for the benefit of the Agent and the Lenders, in
assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession. Should any Lender (other than the
Agent) obtain possession of any such Collateral, such Lender shall notify the
Agent thereof, and, promptly upon the Agent’s request therefor shall deliver
such Collateral to the Agent or otherwise deal with such Collateral in
accordance with the Agent’s instructions.
     (e) Each Lender hereby agrees as follows: (a) such Lender is deemed to have
requested that the Agent furnish such Lender, promptly after it becomes
available, a copy of each Report prepared by or on behalf of the Agent; (b) such
Lender expressly agrees and acknowledges that neither JPMorgan Chase nor the
Agent (i) makes any representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein, or (ii) shall be liable for any information contained in any Report;
(c) such Lender expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent, JPMorgan Chase, or any
other party performing any audit or examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that JPMorgan Chase undertakes no obligation to update, correct or
supplement the Reports; (d) such Lender agrees to keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party and
not to distribute any Report to any other Person except as otherwise permitted
pursuant to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, such Lender agrees
(i) that neither JPMorgan Chase nor the Agent shall be liable to such Lender or
any other Person receiving a copy of the Report for any inaccuracy or omission
contained in or relating to a Report, (ii) to conduct its own due diligence
investigation and make credit decisions with respect to the Loan Parties based
on such documents as such Lender deems appropriate without any reliance on the
Reports or on the Agent or JPMorgan Chase, (iii) to hold the Agent and any such
other Person preparing a Report harmless from any action the indemnifying Lender
may take or conclusion the indemnifying Lender may reach or draw from any Report
in connection with any Credit Extensions that the indemnifying Lender has made
or may make to the Loan Parties, or the indemnifying Lender’s participation in,
or the indemnifying Lender’s purchase of, any Obligations and (iv) to pay and
protect, and indemnify, defend, and hold the Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorney fees)
incurred by the Agent and any such other Person preparing a Report as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender.
     10.16. Co-Agents, Documentation Agent, Syndication Agent, etc. Neither any
of the Lenders identified in this Agreement as a “co-agent” nor the
Documentation Agent or the Syndication Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be

91



--------------------------------------------------------------------------------



 



deemed to have a fiduciary relationship with any Lender. Each Lender hereby
makes the same acknowledgments with respect to such Lenders as it makes with
respect to the Agent in Section 10.11.
ARTICLE XI
SETOFF; RATABLE PAYMENTS
     11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Loan Party becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of any Borrower may
be offset and applied toward the payment of the Secured Obligations owing to
such Lender, whether or not the Secured Obligations, or any part thereof, shall
then be due.
     11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Credit Exposure (other than payments received
pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Credit Exposure held by the other Lenders so
that after such purchase each Lender will hold its Pro Rata Share of the
Aggregate Credit Exposure. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Secured Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to respective Pro Rata Share of the Aggregate Credit Exposure. In
case any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     12.1. Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Loan Parties and
the Lenders and their respective successors and assigns permitted hereby, except
that (a) the Loan Parties shall not have the right to assign their rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (b) any assignment by any Lender must be made in compliance with
Section 12.3, and (c) any transfer by Participation must be made in compliance
with Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 12.2. The parties to this Agreement acknowledge that clause (b) of this
Section 12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or (y) in the case
of a Lender which is a Fund, any pledge or assignment of all or any portion of
its rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Credit Extension or which holds any Note as the owner thereof for all purposes
hereof unless and until such Person complies with Section 12.3; provided
however, that the Agent may in its discretion (but shall not be required to)
follow instructions from the Person which made any Credit Extension or which
holds any Note to direct payments relating to such Credit Extension or Note to
another Person. Any assignee of the rights to any Credit Extension or any Note
agrees by acceptance of such assignment to be

92



--------------------------------------------------------------------------------



 



bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Credit
Extension (whether or not a Note has been issued in evidence thereof), shall be
conclusive and binding on any subsequent holder or assignee of the rights to
such Credit Extension.
     12.2. Participations.
     (a) Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Credit Exposure of such Lender, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender under the Loan Documents. In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Credit Exposure and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrowers under this Agreement shall be determined as if such Lender had not
sold such participating interests, and the Borrowers and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.
     (b) Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.3 or of any other Loan Document.
     (c) Benefit of Certain Provisions. Each Loan Party agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that, each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrowers further agree that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that, (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower Representative, and (ii) any
Participant not incorporated under the laws of the U.S. or any state thereof
agrees to comply with the provisions of Section 3.5 to the same extent as if it
were a Lender.

93



--------------------------------------------------------------------------------



 



     12.3. Assignments.
     (a) Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit G (an “Assignment Agreement”). Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Commitment and Credit Extensions of the assigning Lender or (unless each of the
Borrower Representative and the Agent otherwise consents) be in an aggregate
amount not less than $5,000,000 in the case of any assignment of a Revolving
Commitment. The amount of the assignment shall be based on the Commitment or
outstanding Credit Extensions (if the Commitment has been terminated) subject to
the assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the assignment.
     (b) Consents. The consent of the Borrower Representative shall be required
prior to an assignment becoming effective unless the Purchaser is a Lender, an
Affiliate of a Lender or an Approved Fund, provided that, the consent of the
Borrower Representative shall not be required if a Default has occurred and is
continuing. The consent of the Agent shall be required prior to an assignment
becoming effective unless the Purchaser is a Lender with a Revolving Commitment
(in the case of an assignment of a Revolving Commitment) or is a Lender, an
Affiliate of a Lender or an Approved Fund (in the case of an assignment of any
other Commitment or Loans). The consent of the LC Issuer shall be required prior
to an assignment of a Revolving Commitment becoming effective unless the
Purchaser is a Lender with a Revolving Commitment. Any consent required under
this Section 12.3(b) shall not be unreasonably withheld or delayed.
     (c) Effect; Effective Date. Upon (i) delivery to the Agent of a duly
executed Assignment Agreement, together with any consents required by Sections
12.3(a) and 12.3(b), and (ii) payment of a $3,500 fee to the Agent for
processing such assignment effective on the effective date specified by the
Agent in such Assignment Agreement. The Assignment Agreement shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Credit Exposure under the
applicable Assignment Agreement constitutes “plan assets” as defined under ERISA
and that the rights and interests of the Purchaser in and under the Loan
Documents will not be “plan assets” under ERISA. On and after the effective date
of such Assignment Agreement, such Purchaser shall for all purposes be a Lender
party to this Agreement and any other Loan Document executed by or on behalf of
the Lenders and shall have all the rights and obligations of a Lender under the
Loan Documents, to the same extent as if it were an original party thereto, and
the transferor Lender shall be released with respect to the Commitment and
Credit Exposure assigned to such Purchaser without any further consent or action
by the Borrowers, the Lenders or the Agent. In the case of an Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Lender hereunder but shall
continue to be entitled to the benefits of, and subject to, those provisions of
this Agreement and the other Loan Documents which survive payment of the
Obligations and termination of the applicable agreement. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.3 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.2. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3(c), the transferor Lender,

94



--------------------------------------------------------------------------------



 



the Agent and the Borrowers shall, if the transferor Lender or the Purchaser
desires that its Loans be evidenced by Notes, make appropriate arrangements so
that new Notes or, as appropriate, replacement Notes are issued to such
transferor Lender and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.
     (d) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the U.S. a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Credit Extensions owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     12.4. Dissemination of Information. Each Loan Party authorizes each Lender
to disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Loan Parties, including without
limitation any information contained in any Reports; provided that, each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.
     12.5. Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is not incorporated under the laws of the U.S. or any state
thereof, the transferor Lender shall cause such Transferee, concurrently with
the effectiveness of such transfer, to comply with the provisions of
Section 3.5(d).
     12.6. Assignment by LC Issuer. Notwithstanding anything contained herein,
if at any time JPMorgan Chase assigns all of its Revolving Commitment and
Revolving Loans pursuant to Section 12.3, JPMorgan Chase may, upon thirty days’
notice to the Borrower Representative and the Lenders, resign as LC Issuer. In
the event of any such resignation as LC Issuer, the Borrower Representative
shall be entitled to appoint from among the Lenders a successor LC Issuer
hereunder; provided however, that no failure by the Borrower Representative to
appoint any such successor shall affect the resignation of JPMorgan Chase as LC
Issuer. If JPMorgan Chase resigns as LC Issuer, it shall retain all the rights
and obligations of the LC Issuer hereunder with respect to the Facility LCs
outstanding as of the effective date of its resignation as LC Issuer and all LC
Obligations with respect thereto (including the right to require the Lenders to
make Revolving Loans or fund risk participations in outstanding Reimbursement
Obligations pursuant to Section 2.1.2(d)).
ARTICLE XIII
NOTICES
     13.1. Notices; Effectiveness; Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in

95



--------------------------------------------------------------------------------



 



paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
     (i) if to any Loan Party, at its address or telecopier number set forth on
the signature page hereof;
     (ii) if to the Agent, at its address or telecopier number set forth on the
signature page hereof;
     (iii) if to the LC Issuer, at its address or telecopier number set forth on
the signature page hereof;
     (iv) if to a Lender, to it at its address or telecopier number set forth in
its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Agent or as otherwise determined by the Agent,
provided that, the foregoing shall not apply to notices to any Lender or the LC
Issuer pursuant to Article II if such Lender or the LC Issuer, as applicable,
has notified the Agent that it is incapable of receiving notices under such
Article by electronic communication. The Agent or any Loan Party may, in its
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines, provided that such determination or approval may be
limited to particular notices or communications. Notwithstanding the foregoing,
in every instance, the Borrower Representative shall be required to provide
paper copies of the Compliance Certificates required by Section 6.1(e) to the
Agent.
     Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     13.2. Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

96



--------------------------------------------------------------------------------



 



ARTICLE XIV
COUNTERPARTS
     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Loan Parties, the Agent, the LC
Issuer and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action.
ARTICLE XV
GUARANTY
     15.1. Guaranty. Each Guarantor (other than those that have delivered a
separate Guaranty; each to be referred to in this Article XV as a Guarantor and
collectively as the Guarantors) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Secured Obligations and all costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees (including
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Agent, the LC Issuer and the Lenders in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, any Borrower, any Guarantor or any other guarantor of all or any part
of the Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the “Guaranteed Obligations”). Each Guarantor further
agrees that the Guaranteed Obligations may be extended or renewed in whole or in
part without notice to or further assent from it, and that it remains bound upon
its guarantee notwithstanding any such extension or renewal.
     15.2. Guaranty of Payment. This Guaranty is a guaranty of payment and not
of collection. Each Guarantor waives any right to require the Agent, the LC
Issuer or any Lender to sue any Borrower, any Guarantor, any other guarantor, or
any other person obligated for all or any part of the Guaranteed Obligations, or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
     15.3. No Discharge or Diminishment of Guaranty.
     (a) Except as otherwise provided for herein and to the extent provided for
herein, the obligations of each Guarantor hereunder are unconditional and
absolute and not subject to any reduction, limitation, impairment or termination
for any reason (other than the indefeasible payment in full in cash of the
Guaranteed Obligations), including:
     (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise;
     (ii) any change in the corporate existence, structure or ownership of any
Borrower or any other guarantor of or other person liable for any of the
Guaranteed Obligations;
     (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower, any Guarantor, or any other guarantor of or

97



--------------------------------------------------------------------------------



 



other person liable for any of the Guaranteed Obligations, or their assets or
any resulting release or discharge of any obligation of any Borrower, any
Guarantor, or any other guarantor of or other person liable for any of the
Guaranteed Obligations; or
     (iv) the existence of any claim, setoff or other rights which any Guarantor
may have at any time against any Borrower, any Guarantor, any other guarantor of
the Guaranteed Obligations, the Agent, the LC Issuer, any Lender, or any other
person, whether in connection herewith or in any unrelated transactions.
     (b) The obligations of each Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Borrower, any Guarantor or any other
guarantor of or other person liable for any of the Guaranteed Obligations, of
the Guaranteed Obligations or any part thereof.
     (c) Further, the obligations of any Guarantor hereunder are not discharged
or impaired or otherwise affected by:
     (i) the failure of the Agent, the LC Issuer or any Lender to assert any
claim or demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations;
     (ii) any waiver or modification of or supplement to any provision of any
agreement relating to the Guaranteed Obligations;
     (iii) any release, non-perfection, or invalidity of any indirect or direct
security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations;
     (d) any action or failure to act by the Agent, the LC Issuer or any Lender
with respect to any collateral securing any part of the Guaranteed Obligations;
and
     (e) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Guaranteed Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such Guarantor or that would otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of the Guaranteed Obligations).
     15.4. Defenses Waived. To the fullest extent permitted by applicable law,
each Guarantor hereby waives any defense based on or arising out of any defense
of any Borrower or any Guarantor or the unenforceability of all or any part of
the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of any Borrower or any Guarantor, other than the indefeasible
payment in full in cash of the Guaranteed Obligations. Without limiting the
generality of the foregoing, each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any person against any Borrower, any Guarantor, any
other guarantor of any of the Guaranteed Obligations,

98



--------------------------------------------------------------------------------



 



or any other person. The Agent may, at its election, foreclose on any Collateral
held by it by one or more judicial or nonjudicial sales, accept an assignment of
any such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Borrower, any Guarantor, any other guarantor or any other
person liable on any part of the Guaranteed Obligations or exercise any other
right or remedy available to it against any Borrower, any Guarantor, any other
guarantor or any other person liable on any of the Guaranteed Obligations,
without affecting or impairing in any way the liability of such Guarantor under
this Guaranty except to the extent the Guaranteed Obligations have been fully
and indefeasibly paid in cash. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against any Borrower, any other guarantor or any other person
liable on any of the Guaranteed Obligations, as the case may be, or any
security.
     15.5. Rights of Subrogation. No Guarantor will assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Borrower, any Guarantor,
any person liable on the Guaranteed Obligations, or any collateral, until the
Loan Parties and the Guarantors have fully performed all their obligations to
the Agent, the LC Issuer and the Lender.
     15.6. Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Guarantor’s obligations under this Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made and whether or not the Agent, the LC Issuer and the Lenders
are in possession of this Guaranty. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.
     15.7. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrowers’ financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Guaranty, and agrees that neither the Agent, the
LC Issuer nor any Lender shall have any duty to advise any Guarantor of
information known to it regarding those circumstances or risks.
     15.8. Termination. The Lenders may continue to make loans or extend credit
to any Borrower based on this Guaranty until five days after the Agent receives
written notice of termination from any Guarantor. Notwithstanding receipt of any
such notice, each Guarantor will continue to be liable to the Lender for any
Guaranteed Obligations created, assumed or committed to prior to the fifth day
after receipt of the notice, and all subsequent renewals, extensions,
modifications and amendments with respect to, or substitutions for, all or any
part of that Guaranteed Obligations.
     15.9. Taxes. All payments of the Guaranteed Obligations will be made by
each Guarantor free and clear of and without deduction for or on account of any
and all present or future taxes, levies, imposts, duties, charges, deductions or
withholdings of whatever nature imposed by any governmental authority with
respect to such payments, and any and all liabilities with respect to the
foregoing, but excluding franchise taxes and taxes imposed on overall net income
of the Lender by the U.S. or the jurisdiction in which the Lender’s applicable
Lending Installation is located (collectively, “Taxes”). If

99



--------------------------------------------------------------------------------



 



any Guarantor is required by law to deduct any Taxes from or in respect of any
sum payable to the Lenders under this Guaranty, (a) the sum payable must be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this provision) the
Lenders receive an amount equal to the sum it would have received had no such
deductions been made, (b) the Guarantors must then make such deductions, and
must pay the full amount deducted to the relevant authority in accordance with
applicable law, and (c) the Guarantors must furnish to the Lender within
forty-five days after their due date certified copies of all official receipts
evidencing payment thereof.
     15.10. Severability. The provisions of this Guaranty are severable, and in
any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Guarantor’s
“Maximum Liability”. This Section with respect to the Maximum Liability of each
Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Guarantor
nor any other person or entity shall have any right or claim under this Section
with respect to such Maximum Liability, except to the extent necessary so that
the obligations of any Guarantor hereunder shall not be rendered voidable under
applicable law. Each Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of each Guarantor
without impairing this Guaranty or affecting the rights and remedies of the
Lenders hereunder, provided that, nothing in this sentence shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.
     15.11. Contribution. In the event any Guarantor (a “Paying Guarantor”)
shall make any payment or payments under this Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Pro Rata Share” of such payment or payments made, or
losses suffered, by such Paying Guarantor. For purposes of this Article XV, each
Non-Paying Guarantor’s “Pro Rata Share” with respect to any such payment or loss
by a Paying Guarantor shall be determined as of the date on which such payment
or loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the Guaranteed Obligations. This provision is for the benefit of both the Agent,
the LC Issuer, the Lenders and the Guarantors and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.

100



--------------------------------------------------------------------------------



 



     15.12. Lending Installations. The Guaranteed Obligations may be booked at
any Lending Installation. All terms of this Guaranty apply to and may be
enforced by or on behalf of any Lending Installation.
     15.13. Liability Cumulative. The liability of each Loan Party as a
Guarantor under this Article XV is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agent, the LC Issuer and the Lenders
under this Agreement and the other Loan Documents to which such Loan Party is a
party or in respect of any obligations of liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.
ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
     16.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS) OF THE STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.
     16.2. CONSENT TO JURISDICTION. EACH LOAN PARTY HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR TEXAS STATE COURT
SITTING IN DALLAS, TEXAS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND EACH LOAN PARTY HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY LOAN PARTY AGAINST THE AGENT, THE LC ISSUER OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTION WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN DALLAS,
TEXAS.
     16.3. WAIVER OF JURY TRIAL. EACH LOAN PARTY, THE AGENT, THE LC ISSUER AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
ARTICLE XVII
THE BORROWER REPRESENTATIVE
     17.1. Appointment; Nature of Relationship. The Company is hereby appointed
by each of the Borrowers as its contractual representative (herein referred to
as the “Borrower Representative”)

101



--------------------------------------------------------------------------------



 



hereunder and under each other Loan Document, and each of the Borrowers
irrevocably authorizes the Borrower Representative to act as the contractual
representative of such Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents. The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Article XVI. Additionally, the Borrowers hereby appoint the Borrower
Representative as their agent to receive all of the proceeds of the Loans in the
Funding Account, at which time the Borrower Representative shall promptly
disburse such Loans to the appropriate Borrower. The Agent and the Lenders, and
their respective officers, directors, agents or employees, shall not be liable
to the Borrower Representative or any Borrower for any action taken or omitted
to be taken by the Borrower Representative or the Borrowers pursuant to this
Section 17.1.
     17.2. Powers. The Borrower Representative shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.
     17.3. Employment of Agents. The Borrower Representative may execute any of
its duties as the Borrower Representative hereunder and under any other Loan
Document by or through Authorized Officers.
     17.4. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Unmatured Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default.” In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Agent and the Lenders. Any notice
provided to the Borrower Representative hereunder shall constitute notice to
each Borrower on the date received by the Borrower Representative.
     17.5. Successor Borrower Representative. Upon the prior written consent of
the Agent, the Borrower Representative may resign at any time, such resignation
to be effective upon the appointment of a successor Borrower Representative. The
Agent shall give prompt written notice of such resignation to the Lenders.
     17.6. Execution of Loan Documents; Aggregate Borrowing Base Certificate.
The Borrowers hereby empower and authorize the Borrower Representative, on
behalf of the Borrowers, to execute and deliver to the Agent and the Lenders the
Loan Documents and all related agreements, certificates, documents, or
instruments as shall be necessary or appropriate to effect the purposes of the
Loan Documents, including without limitation, the Aggregate Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.
     17.7. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each Fiscal Month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Aggregate Borrowing Base Certificates
and Compliance Certificates required pursuant to the provisions of this
Agreement.
[Signature Pages Follow]

102



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Loan Parties, the Lenders, the LC Issuer and the
Agent have executed this Agreement as of the date first above written.

                  BORROWERS:    
 
                NEWPARK RESOURCES, INC.,         DURA-BASE NEVADA, INC.,        
EXCALIBAR MINERALS INC.,         EXCALIBUR MINERALS OF LA., L.L.C.,        
NEWPARK ENVIRONMENTAL SERVICES, L.L.C.,         NEWPARK ENVIRONMENTAL MANAGEMENT
COMPANY, L.L.C.,         NEWPARK HOLDINGS, INC.,         NEWPARK TEXAS, L.L.C.,
        NEWPARK DRILLING FLUIDS LABORATORY, INC.,         SOLOCO, L.L.C.,      
  SUPREME CONTRACTORS, L.L.C.,         COMPOSITE MAT SOLUTIONS L.L.C.,        
NEWPARK ENVIRONMENTAL WATER
SOLUTIONS LLC, and THE LOMA COMPANY, L.L.C.    
 
           
 
  By:   /s/ John R. Dardenne
 
   
 
      John R. Dardenne    
 
      Treasurer    
 
                BATSON MILL, L.P.,         NES PERMIAN BASIN, L.P.,        
NEWPARK DRILLING FLUIDS, LP,         NEWPARK ENVIRONMENTAL SERVICES OF TEXAS,
L.P.,         NID, L.P., and         SOLOCO TEXAS, L.P.    
 
           
 
  By:    Newpark Holdings, Inc., the general partner of such entity    
 
           
 
  By:    /s/ John R. Dardenne    
 
           
 
      John R. Dardenne    
 
      Treasurer    
 
                LOAN PARTIES:    
 
                MALLARD & MALLARD OF LA., INC.    

 



--------------------------------------------------------------------------------



 



             
 
  By:   /s/ John R. Dardenne    
 
           
 
      John R. Dardenne    
 
      Treasurer    
 
                NEWPARK ENVIRONMENTAL SERVICES         MISSISSIPPI, L.P.    
 
           
 
  By:   Newpark Holdings, Inc., its general partner    
 
           
 
  By:   /s/ John R. Dardenne    
 
           
 
      John R. Dardenne    
 
      Treasurer    
 
                NOTICE ADDRESS FOR ALL LOAN PARTIES:         c/o Newpark
Resources, Inc.         3850 North Causeway Blvd., Suite 1770         Metairie,
Louisiana 70002-1752         Attention: Mr. John R. Dardenne, Sr., Treasurer    
    Telephone: (504) 838-8222         Facsimile: (504) 833-9506    

 



--------------------------------------------------------------------------------



 



                  LENDERS:    
 
                JPMORGAN CHASE BANK, N.A., (successor by merger to Bank One,
N.A. (Main Office Chicago)), Individually, as Agent and LC Issuer    
 
           
 
  By:   /s/ J. Devin Mock    
 
           
 
  Name:   J. Devin Mock    
 
  Title:   Vice President    
 
                Address:         JPMorgan Chase Bank, N.A.         2200 Ross
Avenue, 6th Floor         Dallas, Texas 75201         Attention: J. Devin Mock  
      Telephone: (214) 965-2382         Facsimile: (214) 965-2594    

 



--------------------------------------------------------------------------------



 



                  CAPITAL ONE, NATIONAL ASSOCIATION,
as Lender    
 
           
 
  By:   /s/ Cheryl Denenea    
 
           
 
  Name:   Cheryl Denenea    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,
as Lender    
 
           
 
  By:   /s/ John Olsen    
 
           
 
  Name:   John Olsen    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  WHITNEY NATIONAL BANK,
as Lender    
 
           
 
  By:   /s/ Josh Jones    
 
           
 
  Name:   Josh Jones    
 
  Title:   Vice President    

 